 
CREDIT AGREEMENT
Dated as of February 21, 2008
among
CONSOLIDATED AMUSEMENT THEATRES, INC.,
as Borrower,
THE OTHER CREDIT PARTIES SIGNATORY HERETO,
as Credit Parties,
THE LENDERS SIGNATORY HERETO
FROM TIME TO TIME,
as Lenders,
and
GENERAL ELECTRIC CAPITAL CORPORATION,
as Administrative Agent, Agent and Lender
GE CAPITAL MARKETS, INC.
as Lead Arranger
 
 
 

--------------------------------------------------------------------------------

 

TABLE OF CONTENTS
 


 
Page


1.           AMOUNT AND TERMS OF CREDIT
1
1.1Credit Facilities
2
1.2Letters of Credit
5
1.3Prepayments
5
1.4Use of Proceeds
8
1.5Interest and Applicable Margins
8
1.6Reserved
11
1.7Reserved
11
1.8Cash Management Systems
11
1.9Fees
11
1.10Receipt of Payments
11
1.11Application and Allocation of Payments
11
1.12Loan Account and Accounting
12
1.13Indemnity
13
1.14Access
14
1.15Taxes
14
1.16Capital Adequacy; Increased Costs; Illegality
15
1.17Single Loan
17
2.           CONDITIONS PRECEDENT
17
2.1Conditions to the Initial Loans
17
2.2Further Conditions to Each Loan
19
3.           REPRESENTATIONS AND WARRANTIES
19
3.1Corporate Existence; Compliance with Law
19
3.2Executive Offices, Collateral Locations, FEIN, Organizational Number
20
3.3Corporate Power, Authorization, Enforceable Obligations
20
3.4Financial Statements and Projections
20
3.5Material Adverse Effect
21
3.6Ownership of Property; Liens
22
3.7Labor Matters
22
3.8Ventures, Subsidiaries and Affiliates; Outstanding Stock and Indebtedness
23
3.9Government Regulation
23
3.10Margin Regulations
23
3.11Taxes
23
3.12ERISA
24
3.13No Litigation
25
3.14Brokers
25
3.15Intellectual Property
25
3.16Full Disclosure
25
3.17Environmental Matters
26
3.18Insurance
27
3.19Deposit and Disbursement Accounts
27
3.20[Reserved]
27
3.21Trade Relations
27
3.22Bonding; Licenses
27
3.23Solvency
27
3.24Acquisition Agreement
27
3.25Status of Holdings
28
3.26OFAC
28
3.27Patriot Act
28
4.           FINANCIAL STATEMENTS AND INFORMATION
28
4.1Reports and Notices
28
4.2Communication with Accountants
28
5.           AFFIRMATIVE COVENANTS
29
5.1Maintenance of Existence and Conduct of Business
29
5.2Payment of Charges.
29
5.3Books and Records
30
5.4Insurance; Damage to or Destruction of Collateral
30
5.5Compliance with Laws
31
5.6Supplemental Disclosure
31
5.7Intellectual Property
32
5.8Environmental Matters
32
5.9Access Agreements; Liens on Real Estate Interests
32
5.10Interest Rate/Currency Fluctuations Protection
33
5.11Further Assurances
34
5.12Future Credit Parties
34
5.13Post Closing
34
6.           NEGATIVE COVENANTS
35
6.1Mergers, Subsidiaries, Etc.
35
6.2Investments; Loans and Advances
38
6.3Indebtedness
39
6.4Employee Loans and Affiliate Transactions
39
6.5Capital Structure and Business
40
6.6Guaranteed Indebtedness
40
6.7Liens
40
6.8Sale of Stock and Assets
41
6.9ERISA
41
6.10Financial Covenants
41
6.11Hazardous Materials
41
6.12Sale Leasebacks
42
6.13Restricted Payments
42
6.14Change of Corporate Name or Location; Change of Fiscal Year
42
6.15No Impairment of Intercompany Transfers
42
6.16Real Estate Purchases
42
6.17Changes Relating to Material Contracts
43
6.18Holdings
43
7.           TERM
43
7.1Termination
43
7.2Survival of Obligations Upon Termination of Financing Arrangements
43
8.           EVENTS OF DEFAULT; RIGHTS AND REMEDIES
44
8.1Events of Default
44
8.2Remedies
46
8.3Waivers by Credit Parties
46
9.           ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
47
9.1Assignment and Participations
47
9.2Appointment of Agent
50
9.3Agent's Reliance, Etc.
51
9.4GE Capital and Affiliates
51
9.5Lender Credit Decision
51
9.6Indemnification
52
9.7Successor Agent
52
9.8Setoff and Sharing of Payments
53
9.9Advances; Payments; Non-Funding Lenders; Information; Actions in Concert
53
10.           SUCCESSORS AND ASSIGNS
55
10.1Successors and Assigns
55
11.           MISCELLANEOUS
56
11.1Complete Agreement; Modification of Agreement
56
11.2Amendments and Waivers
56
11.3Fees and Expenses
58
11.4No Waiver
59
11.5Remedies
60
11.6Severability
60
11.7Conflict of Terms
60
11.8Confidentiality
60
11.9GOVERNING LAW
61
11.10Notices
61
11.11Section Titles
63
11.12Counterparts
63
11.13WAIVER OF JURY TRIAL
63
11.14Press Releases and Related Matters
63
11.15Reinstatement
64
11.16Advice of Counsel
64
11.17No Strict Construction
64

 
 
 

--------------------------------------------------------------------------------

 

INDEX OF APPENDICES
 


 
 

--------------------------------------------------------------------------------

 

Annex A (Recitals)
-Definitions
Annex B (Section 1.2)
-Letters of Credit
Annex C (Section 1.8)
-Cash Management System
Annex D (Section 2.1(a))
-Closing Checklist
Annex E (Section 4.1(a))
-Financial Statements and Projections -- Reporting
Annex F (Section 4.1(b))
-Collateral Reports
Annex G (Section 6.10)
-Financial Covenants
Annex H (Section 9.9(a))
-Lenders' Wire Transfer Information
Annex I (Section 11.10)
-Notice Addresses
Annex J (from Annex A-Commitments definition)
-Commitments as of Closing Date
   
Exhibit 1.1(a)(i)
-Form of Notice of Revolving Credit Advance
Exhibit 1.1(a)(ii)
-Form of Revolving Note
Exhibit 1.1(b)
-Form of Term Note
Exhibit 1.5(e)
-Form of Notice of Conversion/Continuation
Exhibit 9.1(a)
-Form of Assignment Agreement
Exhibit B-1
-Application for Standby Letter of Credit
Schedule  1.1
-Agent's Representatives
Disclosure Schedule  1.4
-Sources and Uses; Funds Flow Memorandum
Disclosure Schedule  3.1
-Type of Entity; State of Organization
Disclosure Schedule  3.2
-Executive Offices, Collateral Locations, FEIN
Disclosure Schedule  3.4(a)
-Financial Statements
Disclosure Schedule  3.4(b)
-Pro Forma
Disclosure Schedule  3.4(c)
-Projections
Disclosure Schedule  3.6
-Real Estate and Leases
Disclosure Schedule  3.7
-Labor Matters
Disclosure Schedule  3.8                                                      
-Ventures, Subsidiaries and Affiliates; Outstanding Stock
Disclosure Schedule  3.11
-Tax Matters
Disclosure Schedule  3.12
-ERISA Plans
Disclosure Schedule  3.13
-Litigation
Disclosure Schedule  3.14
-Brokers
Disclosure Schedule  3.15
-Intellectual Property
Disclosure Schedule  3.17
-Hazardous Materials
Disclosure Schedule  3.18
-Insurance
Disclosure Schedule  3.19
-Deposit and Disbursement Accounts
Disclosure Schedule  3.22
-Bonds; Patent, Trademark Licenses
Disclosure Schedule  6.3
-Indebtedness
Disclosure Schedule  6.4(a)
-Transactions with Affiliates
Disclosure Schedule  6.7
-Existing Liens


 
 

--------------------------------------------------------------------------------

 
 
This CREDIT AGREEMENT (this “Agreement”), dated as of February 21, 2008 among
CONSOLIDATED AMUSEMENT THEATRES, INC., a Nevada corporation (“Borrower”); the
other Credit Parties signatory hereto; GENERAL ELECTRIC CAPITAL CORPORATION, a
Delaware corporation (in its individual capacity, “GE Capital”), for itself, as
Lender, and as Agent for Lenders, and the other Lenders signatory hereto from
time to time.
 
RECITALS
 
WHEREAS, Borrower has requested that Lenders extend revolving and term credit
facilities to Borrower of up to Fifty Five Million Dollars ($55,000,000) in the
aggregate for the purpose of funding a portion of the Acquisition (as defined
herein) and to provide (a) working capital financing for Borrower and its
Subsidiaries and (b) funds for other general corporate purposes of Borrower and
its Subsidiaries; and for these purposes, Lenders are willing to make certain
loans and other extensions of credit to Borrower of up to such amount upon the
terms and conditions set forth herein; and
 
WHEREAS, Borrower has agreed to secure all of its obligations under the Loan
Documents (as defined herein) by granting to Agent (as defined herein), for the
benefit of Agent and Lenders, a security interest in and lien upon all of its
existing and after-acquired personal and real property; and
 
WHEREAS, Reading International, Inc., a Nevada corporation (“Reading”) is
willing to guarantee all of the obligations of Borrower to Agent and Lenders
under the Loan Documents, subject to certain release provisions more
particularly set forth in the Reading Guaranty (as defined herein); and
 
WHEREAS, Consolidated Amusement Holdings, Inc., a Nevada corporation
(“Holdings”) is willing to guarantee all of the obligations of Borrower to Agent
and Lenders under the Loan Documents and to pledge to Agent, for the benefit of
Agent and Lenders, all of the Stock of Borrower to secure such guaranty; and
 
WHEREAS, all Domestic Subsidiaries of Borrower are willing to guarantee all of
the obligations of Borrower to Agent and Lenders under the Loan Documents and to
grant to Agent, for the benefit of Agent and Lenders, a security interest in and
lien upon all of such existing and after-acquired personal and real property to
secure such guaranty; and
 
WHEREAS, capitalized terms used in this Agreement shall have the meanings
ascribed to them in Annex A and, for purposes of this Agreement and the other
Loan Documents, the rules of construction set forth in Annex A shall
govern.  All Annexes, Disclosure Schedules, Exhibits and other attachments
(collectively, “Appendices”) hereto, or expressly identified to this Agreement,
are incorporated herein by reference, and taken together with this Agreement,
shall constitute but a single agreement.  These Recitals shall be construed as
part of the Agreement.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
hereinafter contained, and for other good and valuable consideration, the
parties hereto agree as follows:
 
1.      AMOUNT AND TERMS OF CREDIT
 
 
1

--------------------------------------------------------------------------------

 
 
1.1           Credit Facilities.
 
(a)           Revolving Credit Facility.
 
(i)           Subject to the terms and conditions hereof, each Revolving Lender
agrees to make available to Borrower from time to time until the Commitment
Termination Date its Pro Rata Share of advances (each, a “Revolving Credit
Advance”).  The Pro Rata Share of the Revolving Loan of any Revolving Lender
shall not at any time exceed its separate Revolving Loan Commitment.  The
obligations of each Revolving Lender hereunder shall be several and not
joint.  Until the Commitment Termination Date and subject to the terms and
conditions hereof, Borrower may from time to time borrow, repay and reborrow
under this Section 1.1(a); provided, that the amount of any Revolving Credit
Advance to be made at any time shall not exceed Borrowing Availability at such
time.  Each Revolving Credit Advance shall be made on notice by Borrower to one
of the representatives of Agent identified in Schedule 1.1 at the address
specified therein.  Any such notice must be given no later than (1) 1:00p.m.
(New York time) on the Business Day of the proposed Revolving Credit Advance, in
the case of an Index Rate Loan, or (2) 1:00 p.m. (New York time) on the date
which is three (3) Business Days prior to the proposed Revolving Credit Advance,
in the case of a LIBOR Loan.  Each such notice (a ”Notice of Revolving Credit
Advance”) must be given in writing (by telecopy, overnight courier, or
Electronic Transmission) substantially in the form of Exhibit 1.1(a)(i), and
shall include the information required in such Exhibit and such other
information as may be reasonably required by Agent with respect to the use of
proceeds.   If Borrower desires to have the Revolving Credit Advances bear
interest by reference to a LIBOR Rate, it must comply with Section 1.5(e).
 
(ii)           Except as provided in Section 1.12, Borrower shall execute and
deliver to each Revolving Lender a note to evidence the Revolving Loan
Commitment of that Revolving Lender.  Each note shall be in the principal amount
of the Revolving Loan Commitment of the applicable Revolving Lender, dated the
Closing Date and substantially in the form of Exhibit 1.1(a)(ii)  (each a
“Revolving Note” and, collectively, the “Revolving Notes”).  Each Revolving Note
shall represent the obligation of Borrower to pay the amount of the applicable
Revolving Lender’s Revolving Loan Commitment or, if less, such Revolving
Lender's Pro Rata Share of the aggregate unpaid principal amount of all
Revolving Credit Advances to Borrower together with interest thereon as
prescribed in Section 1.5.  The entire unpaid balance of the Revolving Loan and
all other non-contingent Obligations shall be immediately due and payable in
full in immediately available funds on the Commitment Termination Date.
 
(iii)           Each payment of principal with respect to the Revolving Loan
shall be paid to Agent for the ratable benefit of each Revolving Loan Lender
making a Revolving Loan, ratably in proportion to each such Revolving Loan
Lender’s respective Revolving Loan Commitment.
 
(b)           Term Loan B.
 
(i)           Subject to the terms and conditions hereof, each Term Lender
agrees to make a term loan (collectively, the “Term Loan B”) on the Closing Date
to Borrower in the original principal amount of its Term Loan B Commitment.  The
obligations of each Term
 
 
2

--------------------------------------------------------------------------------

 

Lender hereunder shall be several and not joint.  The Term Loan B shall be
evidenced by promissory notes substantially in the form of Exhibit 1.1(b) (each
a “Term B Note” and collectively the “Term B Notes”), and, except as provided in
Section 1.12, Borrower shall execute and deliver each Term B Note to the
applicable Term Lender.  Each Term B Note shall represent the obligation of
Borrower to pay the amount of the applicable Term Lender's Term Loan B
Commitment, together with interest thereon as prescribed in Section 1.5.
 
(ii)           Borrower shall repay the principal amount of the Term Loan B in
twenty (20) consecutive quarterly installments on the last day of March, June,
September and December of each year, commencing March 31, 2008, as follows:
 
Payment                                           Installment
   Dates                                             Amounts 
 
March 31, 2008                                        $125,000.00
June 30, 2008                                           $125,000.00
September 30, 2008                                 $125,000.00
December 31, 2008                                  $125,000.00


March 31, 2009                                        $125,000.00
June 30, 2009                                           $125,000.00
September 30, 2009                                 $125,000.00
December 31, 2009                                  $125,000.00
 
March 31, 2010                                        $125,000.00
June 30, 2010                                           $125,000.00
September 30, 2010                                 $125,000.00
December 31, 2010                                  $125,000.00


March 31, 2011                                        $125,000.00
June 30, 2011                                           $125,000.00
September 30, 2011                                 $125,000.00
December 31, 2011                                  $125,000.00


March 31, 2012                                        $125,000.00
June 30, 2012                                           $125,000.00
September 30, 2012                                 $125,000.00
December 31, 2012                                  $125,000.00


The final installment due on February 21, 2013 shall be in the amount equal to
$47,500,000 or, if different the remaining principal balance of the Term Loan B.
 
(iii)           Notwithstanding Section 1.1(b)(ii), the aggregate outstanding
principal balance of the Term Loan B shall be due and payable in full in
immediately available funds on the Commitment Termination Date, if not sooner
paid in full.  No payment with respect to the Term Loan B may be reborrowed.
 
 
3

--------------------------------------------------------------------------------

 

(iv)           Each payment of principal with respect to the Term Loan B shall
be paid to Agent for the ratable benefit of each Term Lender, ratably in
proportion to each such Term Lender's respective Term Loan B Commitment.
 
(c)           Incremental Term Loan B Facility.
 
(i)           The Borrower may, from time to time until the Commitment
Termination Date, request the Lenders or, subject to Agent and Requisite
Lenders’ prior approval and the other provisions of this clause (c), other
financial institutions as set forth below, to provide additional Commitments
with respect to the Term Loan B, at the Borrower’s option up to an aggregate
amount not in excess of Fifteen Million Dollars ($15,000,000) (the “Incremental
Term Loan B Facility”); provided, however, that (i) the Borrower shall have
given Agent at least twenty (20) days advance written notice of its intention to
obtain the Incremental Term Loan B Facility, the desired amount of the
Incremental Term Loan B Facility and the intended Incremental Facility Effective
Date (as hereinafter defined), (ii) all conditions precedent set forth in
Section 2.1 and Section 2.2, as the case may be, applied as if the Incremental
Term Loan B Facility became effective on the Closing Date, shall have been
satisfied as of the Incremental Facility Effective Date; (iii) Agent shall have
received on or prior to the Incremental Facility Effective Date a certificate of
the Secretary or an Assistant Secretary of each Credit Party, in form and
substance satisfactory to Agent, certifying the resolutions of such Person’s
board of directors (or equivalent governing body) approving and authorizing the
Incremental Term Loan B Facility to the extent of the stated desired amount of
such Incremental Term Loan B Facility, and certifying that none of the
organizational documents of such Credit Party delivered to the Agent prior
thereto have been modified or altered in any way (or if modifications have
occurred, certifying new copies of such organizational documents), (iv) Agent
shall have received an opinion of counsel to the Credit Parties in form and
substance and from counsel reasonably satisfactory to the Agent and addressed to
Agent dated the Incremental Facility Effective Date and addressing such matters
as the Agent may reasonably request, (v) no Default or Event of Default exists
or results therefrom and after giving pro forma effect thereto, Borrower is in
compliance with the Financial Covenants set forth on Annex G and (vi) Agent
shall have received such new Notes, reaffirmations of guaranties, security
agreements, pledge agreements and subordination agreements as it shall request,
together with amendments to all Mortgages reflecting that the Incremental Term
Loan B Facility is secured pari passu with the Loans outstanding immediately
prior to giving effect to the Incremental Term Loan B Facility, together with
such endorsements to title policies as the Agent shall request.
 
(ii)           The Borrower shall offer the Incremental Term Loan B Facility to
(x) first, the Lenders, and each Lender will have the right, but not any
obligation, to commit their Pro Rata Share of the proposed Incremental Term Loan
B Facility; provided that, if any Lender or Lenders shall decline to commit
to such proposed Incremental Term Loan B Facility, then each other Lender which
shall have committed to provide its Pro Rata Share of such proposed Incremental
Facility shall have the right, but not any obligation to increase its commitment
to such Incremental Term Loan B Facility, or (y) if all existing Lenders fail to
provide the entire requested amount of such Incremental Term Loan B Facility as
set forth above, then with the prior approval of Agent, Borrower may designate
any other bank or other financial institution provided, however, that any new
bank or financial institution must be acceptable to the Agent (an “Additional
Lender”); and such Lender or Additional Lender shall have executed an
 
 
4

--------------------------------------------------------------------------------

 

assumption agreement in form and substance satisfactory to Agent (an “Assumption
Agreement”) pursuant to which such Lender or Additional Lender shall agree to
commit to all or a portion of such Incremental Term Loan B Facility and, in the
case of an Additional Lender, to be bound by the terms of this Agreement as a
Lender. On the effective date provided for in the Assumption Agreements
providing for an Incremental Term Loan B Facility (each a “Incremental Facility
Effective Date”), the Commitments in question will be increased, as appropriate,
by the additional amount(s) committed to by each Lender or Additional Lender on
the Incremental Facility Effective Date in regard thereto.  In the event there
are Lenders and Additional Lenders that have committed to the Incremental Term
Loan B Facility in excess of the maximum amount requested (or permitted), then
the Agent shall have the right to allocate such commitments, first, to Lenders
and then to Additional Lenders.
 
(iii)           The Incremental Term Loan B Facility (i) shall rank pari passu
in right of payment with the Term Loan B, (ii) shall not have a final maturity
earlier than the then existing maturity date for the existing Term Loan B, (iii)
shall amortize at 1% per year (with the remainder payable at maturity), (iv)
shall have an Applicable Margin equal to or greater than the Applicable Margin
then in effect for the existing Term Loan B; provided if such Applicable Margin
is greater than the Applicable Margin then in effect for the existing Term Loan
B, the Applicable Margin for such Term Loan B shall automatically be increased
such that the Applicable Margins for the Term Loan B and the Incremental Term
Loan B Facility shall be equal and (v) except for any differences permitted
hereby, shall have the same terms and conditions as the Term Loan B (it being
understood that Incremental Term Loan B Facility may be made as part of the
existing tranche of Term Loan B).  Any amendments necessary to effectuate this
clause (c) may be made with the Agent’s and Borrower’s consent only.
 
(d)           Reliance on Notices.  Agent shall be entitled to rely upon, and
shall be fully protected in relying upon, any Notice of Revolving Credit
Advance, Notice of Conversion/Continuation or similar notice believed by Agent
to be genuine.  Agent may assume that each Person executing and delivering any
notice in accordance herewith was duly authorized, unless the responsible
individual acting thereon for Agent has actual knowledge to the contrary.
 
1.2           Letters of Credit.  Subject to and in accordance with the terms
and conditions contained herein and in Annex B, Borrower shall have the right to
request, and Revolving Lenders agree to incur, or purchase participations in,
Letter of Credit Obligations in respect of Borrower.
 
1.3           Prepayments.
 
(a)           Voluntary Prepayments.  Borrower may at any time on at least five
(5) days' prior written notice to Agent voluntarily prepay all or part of the
Term Loan B; provided that any such prepayments shall be in a minimum amount of
$500,000 and integral multiples of $100,000 in excess of such amount.  In
addition, Borrower may at any time on at least ten (10) days' prior written
notice to Agent terminate the Revolving Loan Commitment; provided that upon such
termination, all Loans and other Obligations shall be immediately due and
payable in full and all Letter of Credit Obligations shall be cash
collateralized or otherwise satisfied in accordance with Annex B; provided,
however, that any such notice may state that it is
 
 
5

--------------------------------------------------------------------------------

 

conditioned upon the effectiveness of a refinancing and/or payment in full of
the Obligations from the proceeds of other credit facilities, the consummation
of a particular disposition or the occurrence of a change of control, in which
case such notice may be revoked by Borrower (by notice to Agent on or prior to
the specified prepayment date) if such condition is not satisfied, in which case
no payment obligation shall arise.  Any such voluntary prepayment and any such
termination of the Revolving Loan Commitment must be accompanied by the payment
any LIBOR funding breakage costs in accordance with Section 1.13(b).  Upon any
such prepayment and termination of the Revolving Loan Commitment, Borrower's
right to request Revolving Credit Advances, or request that Letter of Credit
Obligations be incurred on its behalf, shall simultaneously be terminated.  Any
partial prepayments of the Term Loan B made by Borrower shall be applied to
prepay the scheduled installments of the Term Loan B in inverse order of
maturity.
 
(b)           Mandatory Prepayments.
 
(i)           If at any time the outstanding balance of the Revolving Loan
exceeds the Maximum Amount, Borrower shall immediately repay the aggregate
outstanding Revolving Credit Advances to the extent required to eliminate such
excess.  If any such excess remains after repayment in full of the aggregate
outstanding Revolving Credit Advances, Borrower shall provide cash collateral
for the Letter of Credit Obligations in the manner set forth in Annex B to the
extent required to eliminate such excess. 
 
(ii)           Immediately upon receipt by any Credit Party of any cash proceeds
of any asset disposition, Borrower shall prepay the Loans in an amount equal to
all such proceeds, net of (A) commissions and other reasonable transaction
costs, fees and expenses properly attributable to such transaction and payable
by such Credit Party in connection therewith (in each case, paid to
non-Affiliates), (B) transfer taxes, (C) amounts payable to holders of Liens on
such asset (to the extent such Liens constitute Liens permitted hereunder), if
any, and (D) an appropriate reserve for income taxes paid or payable in
accordance with GAAP in connection therewith, including any reserves required to
be established in accordance with GAAP against liabilities reasonably
anticipated and attributable to the subject asset disposition, including,
without limitation, pension and other post-employment benefit liabilities,
liabilities related to environmental matters and liabilities under
indemnification obligations associated with such asset disposition; provided
that upon the reversal of any such reserve, such amounts so reversed shall be
immediately used to repay the Loans in accordance herewith.  Any such prepayment
shall be applied in accordance with Section 1.3(c).  The following shall not be
subject to mandatory prepayment under this clause (ii):  (1) proceeds of sales
and dispositions permitted under Section 6.8 (a), (b), (c) or (d), and (2) asset
disposition proceeds that are reinvested in the Business within two hundred
seventy (270) days following receipt thereof and until reinvested are used to
repay outstanding Revolving Loans or if no Revolving Loans are then outstanding
are deposited in a Blocked Account in which Agent has a first priority perfected
Lien; provided that Borrower notifies Agent of its intent to reinvest at the
time such proceeds are received and when such reinvestment occurs.  Thereafter,
such funds shall be made available to such Credit Party for reinvestment as
follows: (i) Borrower shall request a Revolving Credit Advance or release from
the Blocked Account be made to such Credit Party in the amount requested to be
released; and (ii) so long as the conditions set forth in Section 2.2 have been
met, Revolving Lenders shall make such Revolving Credit Advance or Agent shall
release funds from
 
 
6

--------------------------------------------------------------------------------

 

such Blocked Account.  To the extent not reinvested, such proceeds shall be
applied in accordance with Section 1.3(c); provided that in the case of proceeds
pertaining to any Credit Party other than Borrower, such proceeds shall be
applied to the Loans owing by Borrower.
 
(iii)           If any Credit Party issues Stock (other than Stock issuances to
Reading or its Affiliates the proceeds of which are contributed to the Borrower
and used for the improvement or expansion of the Business, Permitted
Acquisitions, Capital Expenditures or Investments permitted hereunder) or any
Credit Party incurs Indebtedness (other than Indebtedness incurred pursuant to
Section 6.3), no later than the Business Day following the date of receipt of
the proceeds thereof, Borrower shall prepay the Loans (and cash collateralize
Letter of Credit Obligations) in an amount equal to all such proceeds from the
issuance of such Stock or incurrence of Indebtedness, net of underwriting
discounts and commissions and other reasonable costs paid to non-Affiliates in
connection therewith.  Any such prepayment shall be applied in accordance with
Section 1.3(c).  The following shall not be subject to prepayment under this
clause (iii):  proceeds of Stock issuances to employees of Holdings and its
Subsidiaries.
 
(iv)           Until the Termination Date, Borrower shall prepay the Obligations
on March 31 of each Fiscal Year in an amount equal to seventy five percent (75%)
of Excess Cash Flow for the immediately preceding Fiscal Year, commencing with
the Fiscal Year ending December 31, 2008 which shall be payable on March 31,
2009.  Any prepayments from Excess Cash Flow paid pursuant to this clause (iv)
shall be applied in accordance with Section 1.3(c).  Each such prepayment shall
be accompanied by a certificate signed by a Responsible Financial Officer of the
Borrower certifying the manner in which Excess Cash Flow and the resulting
prepayment were calculated, which certificate shall be in form and substance
reasonably satisfactory to Agent.
 
(v)           If as of the last day of any Fiscal Quarter, the Loan to
Contributed Capital Ratio is more than 82.5%, no later than 5 Business Days
after the end of such Fiscal Quarter Borrower shall prepay the Loans (and cash
collateralize Letter of Credit Obligations) in an amount equal to the amount
that would result in such Loan to Contributed Capital Ratio equaling no more
than 82.5%.  Any such prepayment shall be applied in accordance with Section
1.3(c).
 
(c)           Application of Certain Mandatory Prepayments.  Any prepayments
made by Borrower pursuant to Sections 1.3(b)(ii), (b)(iii), (b)(iv) or
(v)  above and any prepayments from insurance or condemnation proceeds in
accordance with Section 5.4(b) or (c) and the Mortgage(s), respectively, shall
be applied as follows: first, to Fees and reimbursable expenses of Agent then
due and payable pursuant to any of the Loan Documents; second, to interest then
due and payable on the Term Loan B; third, to prepay the scheduled principal
installments of the Term Loan B in inverse order of maturity, until such Term
Loan B shall have been prepaid in full; fourth, to interest then due and payable
on the Revolving Credit Advances; fifth, to the outstanding principal balance of
Revolving Credit Advances until the same has been paid in full; and sixth, to
any Letter of Credit Obligations, to provide cash collateral therefor in the
manner set forth in Annex B, until all such Letter of Credit Obligations have
been fully cash collateralized in the manner set forth in Annex B; provided,
however, that if an Event of Default has occurred and is continuing, such
prepayment occurs other than through the exercise of remedies pursuant to the
terms of the Loan Documents and the Requisite Revolving Lenders so
 
 
7

--------------------------------------------------------------------------------

 

elect, any such prepayments shall be applied as follows: first, to Fees and
reimbursable expenses of Agent then due and payable pursuant to any of the Loan
Documents; second, to interest then due and payable on the Term Loan B and
Revolving Loan; third, to prepay the Term Loan B and the Revolving Loan, applied
pro rata to scheduled principal installments of the Term Loan B, and applied to
Revolving Credit Advances before application to provide cash collateral for any
Letter of Credit Obligations in the manner set forth in Annex B.  The Revolving
Loan Commitment shall not be permanently reduced by the amount of any such
prepayments.
 
(d)           No Implied Consent.  Nothing in this Section 1.3 shall be
construed to constitute Agent's or any Lender's consent to any transaction that
is not  permitted by other provisions of this Agreement or the other Loan
Documents.
 
1.4           Use of Proceeds.  Borrower shall utilize the proceeds of the Loans
solely for the Acquisition and Permitted Acquisitions (and to pay any related
transaction expenses), and for the financing of the ordinary working capital and
general corporate needs of Borrower and its Subsidiaries.  Disclosure Schedule
(1.4) contains a description of Borrower's sources and uses of funds as of the
Closing Date, including Loans and Letter of Credit Obligations to be made or
incurred on that date, and a funds flow memorandum detailing how funds from each
source are to be transferred to particular uses.
 
1.5           Interest and Applicable Margins.
 
(a)           Borrower shall pay interest to Agent, for the ratable benefit of
Lenders in accordance with the various Loans being made by each Lender, in
arrears on each applicable Interest Payment Date, at the following rates with
respect to the Revolving Credit Advances and the Term Loan B, the Index Rate
plus the Applicable Index Margin per annum or, at the election of Borrower, the
applicable LIBOR Rate plus the Applicable LIBOR Margin per annum.
 
As of the Closing Date the Applicable Margins are as follows:
 
Applicable Index Margin
2.75%
Applicable LIBOR Margin
4.00%

 
The Applicable Margins may be adjusted by reference to the following grids:
 
If Leverage Ratio is:
Level of
Applicable Margins:
> 3.25
Level I
> 2.75, but < 3.25
Level II
> 2.25, but < 2.75
Level III
< 2.25
Level IV

 
 
8

--------------------------------------------------------------------------------

 
 

 
Applicable Margins
 
Level I
Level II
Level III
Level IV
Applicable
Index Margin
2.75%
2.50%
2.25%
2.00%
Applicable LIBOR Margin
4.00%
3.75%
3.50%
3.25%
 



Adjustments in the Applicable Margins commencing with the Fiscal Quarter ending
March 31, 2008 shall be implemented quarterly on a prospective basis, for each
calendar month commencing at least five (5) days after the date of delivery to
Lenders of the quarterly unaudited or annual audited (as applicable) Financial
Statements evidencing the need for an adjustment.  Concurrently with the
delivery of those Financial Statements, Borrower shall deliver to Agent and
Lenders a certificate, signed by a Responsible Financial Officer of the
Borrower, setting forth in reasonable detail the basis for the continuance of,
or any change in, the Applicable Margins.  Failure to timely deliver such
Financial Statements shall, in addition to any other remedy provided for in this
Agreement, result in an increase in the Applicable Margins to the highest level
set forth in the foregoing grid, until the date that is five (5) days following
the delivery of those Financial Statements demonstrating that such an increase
is not required.  If an Event of Default has occurred and is continuing at the
time any reduction in the Applicable Margins is to be implemented, that
reduction shall be deferred until the first day of the first calendar month
following the date on which such Event of Default is waived or cured.  In the
event that any Financial Statement or Compliance Certificate delivered hereunder
is shown to be inaccurate (regardless of whether this Agreement or the
Commitments are in effect when such inaccuracy is discovered), and such
inaccuracy, if corrected, would have led to the application of a higher
Applicable Margin based upon the foregoing pricing grid (the “Accurate
Applicable Margin”) for any period that such Financial statement or Compliance
Certificate covered, then (i) Borrower shall immediately, following actual
knowledge of the Borrower of the occurrence thereof, deliver to the Agent a
correct Financial Statement or Compliance Certificate, as the case may be, for
such period, (ii) the Applicable Margin shall be adjusted such that after giving
effect to the corrected Financial Statements or Compliance Certificate, as the
case may be, the Applicable Margin shall be reset to the Accurate Applicable
Margin based upon the foregoing pricing grid for such period as set forth in the
foregoing pricing grid for such period and (iii) shall concurrently with the
delivery of the corrected Financial Statement or Compliance Certificate, as the
case may be, pay to the Agent, for the account of the Lenders, the accrued
additional interest owing as a result of such Accurate Applicable Margin for
such period.    The provisions of this definition shall not limit the rights of
the Agent and the Lenders with respect to Section 1.5(d) or Article VIII.


(b)           Solely for purposes of the payment of interest and not in
connection with the calculation of Financial Covenants or otherwise, if any
payment on any Loan becomes due and payable on a day other than a Business Day,
the maturity thereof will be extended to the next succeeding Business Day
(except as set forth in the definition of LIBOR Period) and, with respect to
payments of principal, interest thereon shall be payable at the then applicable
rate during such extension.
 
 
9

--------------------------------------------------------------------------------

 
 
(c)           All computations of Fees calculated on a per annum basis and
interest shall be made by Agent on the basis of a 360-day year, in each case for
the actual number of days occurring in the period for which such interest and
Fees are payable.  The Index Rate is a floating rate determined for each
day.  Each determination by Agent of interest rates and Fees hereunder shall be
presumptive evidence of the correctness of such rates and Fees.
 
(d)           So long as an Event of Default has occurred and is continuing
under Section 8.1(a), (g) or (h), or so long as any other Event of Default has
occurred and is continuing and at the election of Agent (or upon the written
request of Requisite Lenders) confirmed by written notice from Agent to Borrower
(a “Default Rate Notice”), the interest rates applicable to the Loans and the
Letter of Credit Fees shall be increased by two percentage points (2%) per annum
above the rates of interest or the rate of such Fees otherwise applicable
hereunder unless Agent or Requisite Lenders elect to impose a smaller increase
(the “Default Rate”), and all outstanding Obligations shall bear interest at the
Default Rate applicable to such Obligations.  Interest and Letter of Credit Fees
at the Default Rate shall accrue from the initial date of such Event of Default
(if in respect of such an Event of Default under Section 8.1(a), (g) or (h)) or
in the case of any other Event of Default from and after receipt by Borrower of
a Default Rate Notice, in either case, until the subject Event of Default is
cured or waived and shall be payable upon demand.
 
(e)           Subject to the conditions precedent set forth in Section 2.2,
Borrower shall have the option to (i) request that any Revolving Credit Advance
be made as a LIBOR Loan, (ii) convert at any time all or any part of outstanding
Loans from Index Rate Loans to LIBOR Loans, (iii) convert any LIBOR Loan to an
Index Rate Loan, subject to payment of LIBOR breakage costs in accordance with
Section 1.13(b) if such conversion is made prior to the expiration of the LIBOR
Period applicable thereto, or (iv) continue all or any portion of any Loan as a
LIBOR Loan upon the expiration of the applicable LIBOR Period and the succeeding
LIBOR Period of that continued Loan shall commence on the first day after the
last day of the LIBOR Period of the Loan to be continued.  Any Loan or group of
Loans having the same proposed LIBOR Period to be made or continued as, or
converted into, a LIBOR Loan must be in a minimum amount of $250,000 and
integral multiples of $100,000 in excess of such amount.  Any such election must
be made by 1:00 p.m. (New York time) on the third Business Day prior to (1) the
date of any proposed Advance which is to bear interest at the LIBOR Rate, (2)
the end of each LIBOR Period with respect to any LIBOR Loans to be continued as
such, or (3) the date on which Borrower wishes to convert any Index Rate Loan to
a LIBOR Loan for a LIBOR Period designated by Borrower in such election.  If no
election is received with respect to a LIBOR Loan by 1:00 p.m. (New York time)
on the third Business Day prior to the end of the LIBOR Period with respect
thereto (or if a Default or an Event of Default has occurred and is continuing),
that LIBOR Loan shall be converted to an Index Rate Loan at the end of its LIBOR
Period.  Borrower must make such election by notice to Agent in writing, by
telecopy, overnight courier or Electronic Transmission.  In the case of any
conversion or continuation, such election must be made pursuant to a written
notice (a “Notice of Conversion/Continuation”) in the form of Exhibit 1.5(e).
 
(f)           Notwithstanding anything to the contrary set forth in this
Section 1.5, if a court of competent jurisdiction determines in a final
non-appealable order that the rate of interest payable hereunder exceeds the
highest rate of interest permissible under law (the “Maximum

 
10

--------------------------------------------------------------------------------

 
Lawful Rate”), then so long as the Maximum Lawful Rate would be so exceeded, the
rate of interest payable hereunder shall be equal to the Maximum Lawful Rate;
provided, however, that if at any time thereafter the rate of interest payable
hereunder is less than the Maximum Lawful Rate, Borrower shall continue to pay
interest hereunder at the Maximum Lawful Rate until such time as the total
interest received by Agent, on behalf of Lenders, is equal to the total interest
that would have been received had the interest rate payable hereunder been (but
for the operation of this paragraph) the interest rate payable since the Closing
Date as otherwise provided in this Agreement.  In no event shall the total
interest received by any Lender pursuant to the terms hereof exceed the amount
that such Lender could lawfully have received had the interest due hereunder
been calculated for the full term hereof at the Maximum Lawful Rate.
 
1.6           Reserved
 
1.7           Reserved.
 
1.8           Cash Management Systems.  On or prior to the  Closing Date,
Borrower will establish and will maintain until the Termination Date, the cash
management systems described in Annex C (the “Cash Management Systems”).
 
1.9           Fees.
 
(a)           Borrower shall pay to GE Capital, individually, the Fees specified
in the GE Capital Fee Letter.
 
(b)           As additional compensation for the Revolving Lenders, Borrower
shall pay to Agent, for the ratable benefit of such Lenders, in arrears, on the
last day of each calendar quarter prior to the Commitment Termination Date and
on the Commitment Termination Date, a Fee for Borrower's non-use of available
funds in an amount equal to one-half of one percent (0.50%) per annum
(calculated on the basis of a 360 day year for actual days elapsed) multiplied
by the difference between (x) the Maximum Amount (as it may be reduced from time
to time) and (y) the average for the period of the daily closing balance of the
Revolving Loan outstanding during the period for which the such Fee is due.
 
(c)           Borrower shall pay to Agent, for the ratable benefit of Revolving
Lenders, the Letter of Credit Fee as provided in Annex B.
 
1.10           Receipt of Payments.  Borrower shall make each payment under this
Agreement not later than 2:00 p.m. (New York time) on the day when due in
immediately available funds in Dollars to the Collection Account.  For purposes
of computing interest and Fees and Borrowing Availability of any date, all
payments shall be deemed received on the Business Day on which immediately
available funds therefor are received in the Collection Account prior to 2:00
p.m. New York time.  Payments received after 2:00 p.m. New York time on any
Business Day or on a day that is not a Business Day shall be deemed to have been
received on the following Business Day.
 
1.11           Application and Allocation of Payments.
 
 
11

--------------------------------------------------------------------------------

 
 
(a)           So long as no Event of Default has occurred and is continuing, (i)
payments matching specific scheduled payments then due shall be applied to those
scheduled payments; (iii) voluntary prepayments shall be applied in accordance
with the provisions of Section 1.3(a); and (iii) mandatory prepayments shall be
applied as set forth in Section 1.3(c).  All payments and prepayments applied to
a particular Loan shall be applied ratably to the portion thereof held by each
Lender as determined by its Pro Rata Share; provided that any such payments
received shall be applied first to repay Loans outstanding as Index Rate Loans
and then to Loans outstanding as LIBOR Rate Loans, with those LIBOR Rate Loans
having earlier expiring LIBOR Periods being repaid prior to those with later
expiring LIBOR Periods.  As to any other payment, and as to all payments made
when an Event of Default has occurred and is continuing or following the
Commitment Termination Date, Borrower hereby irrevocably waives the right to
direct the application of any and all payments received from or on behalf of
Borrower, and Borrower hereby irrevocably agrees that Agent shall have the
continuing exclusive right to apply any and all such payments against the
Obligations as Agent may deem advisable notwithstanding any previous entry by
Agent in the Loan Account or any other books and records.  In the absence of a
specific determination by Agent with respect thereto, payments from proceeds of
Collateral following the exercise of remedies shall be applied to amounts then
due and payable in the following order: (1) to Fees and Agent's expenses
reimbursable hereunder; (2) to interest on the Loans, ratably in proportion to
the interest accrued as to each Loan; (3) to principal payments on the other
Loans and any Obligations under any Secured Rate Contract and to provide cash
collateral for Letter of Credit Obligations in the manner described in Annex B,
ratably to the aggregate, combined principal balance of the other Loans,
Obligations under any Secured Rate Contracts and outstanding Letter of Credit
Obligations; and (4) to all other Obligations including expenses of Lenders to
the extent reimbursable under Section 11.3.
 
(b)           Agent is authorized to, and at its sole election may, charge to
the Revolving Loan balance on behalf of Borrower and cause to be paid all Fees,
expenses, Charges, costs (including insurance premiums in accordance with
Section 5.4(a)) and interest and principal, other than principal of the
Revolving Loan, owing by Borrower under this Agreement or any of the other Loan
Documents if and to the extent Borrower fails to pay promptly any such amounts
as and when due (and, in the case of any expenses, Charges, and costs, following
the presentment of an invoice therefor), even if the amount of such charges
would exceed Borrowing Availability at such time.  At Agent's option and to the
extent permitted by law, any charges so made shall constitute part of the
Revolving Loan hereunder.
 
1.12           Loan Account and Accounting.  Agent shall maintain a loan account
(the “Loan Account”) on its books to record: all Advances and the Term Loan B,
all payments made by Borrower, and all other debits and credits as provided in
this Agreement with respect to the Loans or any other Obligations.  All entries
in the Loan Account shall be made in accordance with Agent's customary
accounting practices as in effect from time to time. The balance in the Loan
Account, as recorded on Agent's most recent printout or other written statement,
shall, absent manifest error, be presumptive evidence of the amounts due and
owing to Agent and Lenders by Borrower; provided that any failure to so record
or any error in so recording shall not limit or otherwise affect Borrower's duty
to pay the Obligations.  Agent shall render to Borrower a monthly accounting of
transactions with respect to the Loans setting forth the balance of the Loan
Account for the immediately preceding month.  Unless Borrower notifies Agent in
writing of any objection to any such accounting (specifically describing the
basis for such objection),
 
 
12

--------------------------------------------------------------------------------

 

within thirty (30) days after the date thereof, each and every such accounting
shall be presumptive evidence of all matters reflected therein.  Only those
items expressly objected to in such notice shall be deemed to be disputed by
Borrower.  Notwithstanding any provision herein contained to the contrary, any
Lender may elect (which election may be revoked) to dispense with the issuance
of Notes to that Lender and may rely on the Loan Account as evidence of the
amount of Obligations from time to time owing to it.
 
1.13           Indemnity.
 
(a)           Each Credit Party that is a signatory hereto shall jointly and
severally indemnify and hold harmless each of Agent, Lenders and their
respective Affiliates, and each such Person’s respective officers, directors,
employees, attorneys, agents and representatives (each, an “Indemnified
Person”), from and against any and all suits, actions, proceedings, claims,
damages, losses, liabilities and expenses (including reasonable attorneys’ fees
and disbursements and other costs of investigation or defense, including those
incurred upon any appeal) that may be instituted or asserted by any Credit
Party, any affiliate thereof or any third party against or incurred by any such
Indemnified Person as the result of credit having been extended, suspended or
terminated under this Agreement and the other Loan Documents and the
administration of such credit, and in connection with or arising out of the Loan
Documents, the commitment and proposal letters related thereto, the transactions
contemplated hereunder and thereunder and any actions or failures to act in
connection therewith, including any and all losses associated with  Electronic
Transmissions or E-Systems as well as for failures caused by a Credit Party’s
equipment, software, services or otherwise used in connection therewith, and any
and all Environmental Liabilities and legal costs and expenses arising out of or
incurred in connection with disputes between or among any parties to any of the
Loan Documents with respect to, or relating to the transactions under, the Loan
Documents and any investigation, litigation, or proceeding related to any such
matters (collectively, “Indemnified Liabilities”); provided, that no such Credit
Party shall be liable for any indemnification to an Indemnified Person to the
extent that any such suit, action, proceeding, claim, damage, loss, liability or
expense results from that Indemnified Person’s gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction.  NO
INDEMNIFIED PERSON SHALL BE RESPONSIBLE OR LIABLE TO ANY OTHER PARTY TO ANY LOAN
DOCUMENT, ANY SUCCESSOR, ASSIGNEE OR THIRD PARTY BENEFICIARY OF SUCH PERSON OR
ANY OTHER PERSON ASSERTING CLAIMS DERIVATIVELY THROUGH SUCH PARTY, FOR INDIRECT,
PUNITIVE, EXEMPLARY OR CONSEQUENTIAL DAMAGES WHICH MAY BE ALLEGED AS A RESULT OF
CREDIT HAVING BEEN EXTENDED, SUSPENDED OR TERMINATED UNDER ANY LOAN DOCUMENT OR
AS A RESULT OF ANY OTHER TRANSACTION CONTEMPLATED HEREUNDER OR THEREUNDER.
 
(b)           To induce Lenders to provide the LIBOR Rate option on the terms
provided herein, if (i) any LIBOR Loans are repaid in whole or in part prior to
the last day of any applicable LIBOR Period (whether that repayment is made
pursuant to any provision of this Agreement or any other Loan Document or occurs
as a result of acceleration, by operation of law or otherwise); (ii) Borrower
shall default in payment when due of the principal amount of or interest on any
LIBOR Loan; (iii) Borrower shall refuse to accept any borrowing of, or shall
request a termination of any borrowing, conversion into or continuation of LIBOR
Loans after Borrower has given notice requesting the same in accordance
herewith; or (iv) Borrower shall
 
 
13

--------------------------------------------------------------------------------

 

fail to make any prepayment of a LIBOR Loan after Borrower has given a notice
thereof in accordance herewith, then Borrower shall indemnify and hold harmless
each Lender from and against all losses, costs and expenses resulting from or
arising from any of the foregoing.  Such indemnification shall include any loss
(excluding loss of margin) or expense arising from the reemployment of funds
obtained by it or from fees payable to terminate deposits from which such funds
were obtained.  For the purpose of calculating amounts payable to a Lender under
this subsection, each Lender shall be deemed to have actually funded its
relevant LIBOR Loan through the purchase of a deposit bearing interest at the
LIBOR Rate in an amount equal to the amount of that LIBOR Loan and having a
maturity comparable to the relevant LIBOR Period; provided, that each Lender may
fund each of its LIBOR Loans in any manner it sees fit, and the foregoing
assumption shall be utilized only for the calculation of amounts payable under
this subsection.  This covenant shall survive the termination of this Agreement
and the payment of the Notes and all other amounts payable hereunder.  As
promptly as practicable under the circumstances, each Lender shall provide
Borrower with its written, reasonably detailed, calculation of all amounts
payable pursuant to this Section 1.13(b), and such calculation shall be binding
on the parties hereto unless Borrower shall object in writing within ten (10)
Business Days of receipt thereof, specifying the basis for such objection in
detail.
 
1.14           Access.  Each Credit Party that is a party hereto shall, during
normal business hours, from time to time upon five (5) Business Days’ prior
written notice as frequently as Agent reasonably determines to be appropriate:
(a) provide Agent and any of its officers, employees and agents access to its
properties, facilities, advisors, officers and employees of each Credit Party
and to the Collateral, (b) permit Agent, and any of its officers, employees and
agents, to inspect, audit and make extracts from any Credit Party's books and
records, and (c) permit Agent, and its officers, employees and agents, to
inspect, review, evaluate and make test verifications and counts of the
Accounts, Inventory and other Collateral of any Credit Party.  If an Event of
Default has occurred and is continuing, each such Credit Party shall provide
such access to Agent and to each Lender at all times and without advance
notice.  Furthermore, so long as any Event of Default under Section 8.1(a), (g)
or (h) has occurred and is continuing, Borrower shall provide Agent and each
Lender with access to its material suppliers.  Each Credit Party shall make
available to Agent and its counsel reasonably promptly originals or copies of
all books and records that Agent may reasonably request.  Each Credit Party
shall deliver any document or instrument necessary for Agent, as it may from
time to time reasonably request, to obtain records from any service bureau or
other Person that maintains records for such Credit Party, and shall maintain
duplicate records or supporting documentation on media, including computer tapes
and discs owned by such Credit Party.  Agent will give Lenders at least five (5)
Business Days’ prior written notice of regularly scheduled audits, which audits,
in the absence of the existence of an Event of Default, shall occur no more
frequently than annually.  Representatives of other Lenders may accompany
Agent's representatives on regularly scheduled audits at no charge to Borrower.
 
1.15           Taxes.
 
(a)           Any and all payments by Borrower hereunder or under the Notes
shall be made, in accordance with this Section 1.15, free and clear of and
without deduction for any and all present or future Taxes.  If Borrower shall be
required by law to deduct any Taxes from or in respect of any sum payable
hereunder or under the Notes, (i) the sum payable shall be increased
 
 
14

--------------------------------------------------------------------------------

 

as much as shall be necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section
1.15) Agent or Lenders, as applicable, receive an amount equal to the sum they
would have received had no such deductions been made, (ii) Borrower shall make
such deductions, and (iii) Borrower shall pay the full amount deducted to the
relevant taxing or other authority in accordance with applicable law.  Within
thirty (30) days after the date of any payment of Taxes, Borrower shall furnish
to Agent the original or a certified copy of a receipt evidencing payment
thereof.
 
(b)           Each Credit Party that is a signatory hereto shall indemnify and,
within ten (10) days of demand therefor, pay Agent and each Lender for the full
amount of Taxes (including any Taxes imposed by any jurisdiction on amounts
payable under this Section 1.15) paid by Agent or such Lender, as appropriate,
and any liability (including penalties, interest and expenses) arising therefrom
or with respect thereto, whether or not such Taxes were correctly or legally
asserted.
 
(c)           Each Lender organized under the laws of a state of the United
States shall provide to Borrower and Agent a properly completed and executed IRS
Form W-9. Each Lender organized under the laws of a jurisdiction outside the
United States (a “Foreign Lender”) as to which payments to be made under this
Agreement or under the Notes are exempt from United States withholding tax under
an applicable statute or tax treaty shall provide to Borrower and Agent a
properly completed and executed IRS Form W-8ECI or Form W-8BEN -or other
applicable form, certificate or document prescribed by the IRS or the United
States certifying as to such Foreign Lender's entitlement to such exemption (a
“Certificate of Exemption”).  The Agent shall have the right to refuse to allow
a Person to be a Lender under this Agreement if such Person has not provided to
the Agent a Form W-9 or a Certificate of Exemption prior to becoming a Lender
hereunder.
 
1.16           Capital Adequacy; Increased Costs; Illegality.
 
(a)           If any law, treaty, governmental (or quasi-governmental) rule,
regulation, guideline or order regarding capital adequacy, reserve requirements
or similar requirements or compliance by any Lender with any request or
directive regarding capital adequacy, reserve requirements or similar
requirements (whether or not having the force of law), in each case, adopted
after the Closing Date, from any central bank or other Governmental Authority
increases or would have the effect of increasing the amount of capital, reserves
or other funds required to be maintained by such Lender and thereby reducing the
rate of return on such Lender's capital as a consequence of its obligations
hereunder, then Borrower shall from time to time upon demand by such Lender
(with a copy of such demand to Agent) pay to Agent, for the account of such
Lender, additional amounts sufficient to compensate such Lender for such
reduction.  A certificate as to the amount of that reduction and showing the
basis of the computation thereof submitted by such Lender to Borrower and to
Agent shall be presumptive evidence of the matters set forth therein.
 
(b)           If, due to either (i) the introduction of or any change in any law
or regulation (or any change in the interpretation thereof) or (ii) the
compliance with any guideline or request from any central bank or other
Governmental Authority (whether or not having the force of law), in each case
adopted after the Closing Date, there shall be any increase in the cost
 

 
15

--------------------------------------------------------------------------------

 

to any Lender of agreeing to make or making, funding or maintaining any Loan,
then Borrower shall from time to time, upon demand by such Lender (with a copy
of such demand to Agent), pay to Agent for the account of such Lender additional
amounts sufficient to compensate such Lender for such increased cost.  A
certificate as to the amount of such increased cost, submitted to Borrower and
to Agent by such Lender, shall be presumptive evidence of the matters set forth
therein.  Each Lender agrees that, as promptly as practicable after it becomes
aware of any circumstances referred to above which would result in any such
increased cost, the affected Lender shall, to the extent not inconsistent with
such Lender's internal policies of general application, use reasonable
commercial efforts to minimize costs and expenses incurred by it and payable to
it by Borrower pursuant to this Section 1.16(b).
 
(c)           Notwithstanding anything to the contrary contained herein, if the
introduction of or any change in any law or regulation (or any change in the
interpretation thereof) shall make it unlawful, or any central bank or other
Governmental Authority shall assert that it is unlawful, for any Lender to agree
to make or to make or to continue to fund or maintain any LIBOR Loan, then,
unless that Lender is able to make or to continue to fund or to maintain such
LIBOR Loan at another branch or office of that Lender without, in that Lender's
reasonable opinion, materially adversely affecting it or its Loans or the income
obtained therefrom, on notice thereof and demand therefor by such Lender to
Borrower through Agent, (i) the obligation of such Lender to agree to make or to
make or to continue to fund or maintain LIBOR Loans shall terminate and
(ii) Borrower shall forthwith prepay in full all outstanding LIBOR Loans owing
to such Lender, together with interest accrued thereon, unless Borrower, within
five (5) Business Days after the delivery of such notice and demand, converts
all LIBOR Loans into Index Rate Loans.
 
(d)           Within forty five (45) days after receipt by Borrower of written
notice and demand from any Lender (an “Affected Lender”) for payment of
additional amounts or increased costs as provided in Sections 1.15(a), 1.16(a)
or 1.16(b), Borrower may, at its option, notify Agent and such Affected Lender
of its intention to replace the Affected Lender.  So long as no Default or Event
of Default has occurred and is continuing, Borrower, with the consent of Agent,
may obtain, at Borrower's expense, a replacement Lender (“Replacement Lender”)
for the Affected Lender, which Replacement Lender must be reasonably
satisfactory to Agent.  If Borrower obtains a Replacement Lender within ninety
(90) days following notice of its intention to do so, the Affected Lender must
sell and assign its Loans and Commitments to such Replacement Lender for an
amount equal to the principal balance of all Loans held by the Affected Lender
and all accrued interest and Fees with respect thereto through the date of such
sale and such assignment shall not require the payment of an assignment fee to
Agent; provided, that Borrower shall have reimbursed such Affected Lender for
the additional amounts or increased costs that it is entitled to receive under
this Agreement through the date of such sale and assignment.  Notwithstanding
the foregoing, Borrower shall not have the right to obtain a Replacement Lender
if the Affected Lender rescinds its demand for increased costs or additional
amounts within 15 days following its receipt of Borrower's notice of intention
to replace such Affected Lender.  Furthermore, if Borrower gives a notice of
intention to replace and does not so replace such Affected Lender within ninety
(90) days thereafter, Borrower's rights under this Section 1.16(d) shall
terminate with respect to such Affected Lender and Borrower shall promptly pay
all increased costs or additional amounts demanded by such Affected Lender
pursuant to Sections 1.15(a), 1.16(a) and 1.16(b).
 
 
16

--------------------------------------------------------------------------------

 
 
1.17           Single Loan.  All Loans to Borrower and all of the other
Obligations of Borrower arising under this Agreement and the other Loan
Documents shall constitute one general obligation of Borrower secured, until the
Termination Date, by all of the Collateral.
 
2.      CONDITIONS PRECEDENT
 
2.1           Conditions to the Initial Loans.  No Lender shall be obligated to
make any Loan or incur any Letter of Credit Obligations on the Closing Date, or
to take, fulfill, or perform any other action hereunder, until the following
conditions have been satisfied or provided for in a manner reasonably
satisfactory to Agent, or waived in writing by Agent and Requisite Lenders:
 
(a)           Credit Agreement; Loan Documents.  This Agreement or counterparts
hereof shall have been duly executed by, and delivered to, Borrower, each other
Credit Party, Agent and Lenders; and Agent shall have received such documents,
instruments, agreements and legal opinions as Agent shall reasonably request in
connection with the transactions contemplated by this Agreement and the other
Loan Documents, including all those listed in the Closing Checklist attached
hereto as Annex D, each in form and substance reasonably satisfactory to Agent.
 
(b)           Acquisition of Assets Free and Clear.  Agent shall have received
evidence that the assets acquired in the Acquisition are being acquired free and
clear of any Liens (other than Liens permitted hereunder), such evidence to be
reflected in documentation reasonably acceptable to Agent.
 
(c)           Approvals.  Agent shall have received (i) satisfactory evidence
that the Credit Parties have obtained all required consents and approvals of all
Persons including all requisite Governmental Authorities, to the execution,
delivery and performance of this Agreement and the other Loan Documents and the
consummation of the Related Transactions or (ii) an officer's certificate in
form and substance reasonably satisfactory to Agent affirming that no such
consents or approvals are required.
 
(d)           Payment of Fees.  Borrower shall have paid the Fees required to be
paid on the Closing Date in the respective amounts specified in Section 1.9
(including the Fees specified in the GE Capital Fee Letter), and shall have
reimbursed Agent for all reasonable, documented and out-of-pocket fees, costs
and expenses of closing presented as of the Closing Date.
 
(e)           Capital Structure: Other Indebtedness.  The capital structure of
each Credit Party, the corporate structure of the Credit Parties, the terms and
conditions of all Indebtedness of each Credit Party, and all governing
organizational documents of the Credit Parties, as well as the tax effects
resulting from the Acquisition,  shall be reasonably acceptable to Agent in its
sole discretion.
 
(f)           Due Diligence.  Agent shall have completed its business,
environmental, and legal due diligence, including without limitation as to
Material Contracts, other debt instruments, equity and member agreements,
management agreements, incentive and employment agreements, acquisition
agreement, tax agreements and other material agreements and governing documents
of the Credit Parties, with results reasonably satisfactory to Agent.
 

 
17

--------------------------------------------------------------------------------

 
 
(g)           Evidence of Competitive Free Film Zone.  Agent shall be satisfied
that all Acquired Theatres (other than Kaahumanu) shall operate in a
“competitive free film zone”.
 
(h)           Maximum Leverage Ratio/Loan to Contributed Capital Ratio.  After
giving pro forma effect to the Related Transactions, Borrower and its
Subsidiaries shall have, on a consolidated basis, for the twelve months ending
on December 31, 2007, a Leverage Ratio of not more than 3.6:1.0.  After giving
pro forma effect to the Related Transactions, the Loan to Contributed Capital
Ratio as of the Closing Date shall not exceed 69%.
 
(i)           Minimum EBITDA.  After giving pro forma effect to the Related
Transactions, Borrower and its Subsidiaries shall have, on a consolidated basis,
EBITDA for the twelve month period ending on December 31, 2007 of not less than
$13,789,000.
 
(j)            Consummation of Related Transactions.  Agent shall have received
fully executed copies of the Acquisition Agreement and final and complete copies
of each of the other Related Transactions Documents, each of which shall be in
full force and effect in form and substance reasonably satisfactory to
Agent.  The Acquisition and the other Related Transactions shall have been
consummated in accordance with the terms of the Acquisition Agreement and the
other Related Transactions Documents.  The Acquisition shall include solely the
Acquired Theatres and the purchase price shall not exceed
$69,300,000.  Additionally, Agent shall have received evidence that (i) the
Closing Date Equity Contribution shall have been made on terms and conditions
reasonably satisfactory to the Agent and (ii) the Manville Theatre Contribution
and the Dallas Theatre Contribution shall have been consummated, in form and
substance reasonably satisfactory to Agent.
 
(k)           No Material Changes.  As of the Closing Date, (i) since the
Sellers’ audited financial statements dated June 30, 2007, there not occurring
or becoming known to the Agent any event, development or circumstance that has
caused or could reasonably be expected to cause any material adverse condition
or material adverse change in or affecting the industry in which the Borrower
operates, the business, operations, property (including but not limited to the
Collateral), condition (financial or otherwise) or prospects or projections of
the Borrower and its affiliates, or of any other Credit Party, (ii) there not
occurring or becoming known to the Agent any information or other matter
affecting the Acquired Theatres, or Borrower, any of its affiliates, Guarantors
or the Related Transactions that in the Agent’s judgment is inconsistent in a
material and adverse manner with any such information or other matter disclosed
to the Lenders prior to the date hereof, (iii) no litigation commenced which
would challenge the Related Transactions or which, if successful, would have a
material adverse impact on the Borrower, its business, or its ability to repay
the Obligations, (iv) since the Sellers’ most recent audited financial
statements, no material increase in the liabilities, liquidated or contingent,
or a material decrease in the assets.
 
(l)           Minimum Cash on Hand.  After giving pro forma effect to the
Related Transactions, Borrower and its Subsidiaries shall have, on a
consolidated basis, cash on hand of not less than $700,000.
 
 
18

--------------------------------------------------------------------------------

 
 
2.2           Further Conditions to Each Loan.  Except as otherwise expressly
provided herein, no Lender shall be obligated to fund any Advance or incur any
Letter of Credit Obligation, if, as of the date thereof:
 
(a)           any representation or warranty by any Credit Party contained
herein or in any other Loan Document is untrue or incorrect as of such date (A)
as stated if such representation or warranty contains an express materiality
qualification or (B) in any material respect if such representation or warranty
does not contain such a qualification, except to the extent that such
representation or warranty expressly relates to an earlier date (in which case
such representation or warranty shall not have been untrue or incorrect as of
such earlier date (A) as stated if such representation or warranty contains an
express materiality qualification or (B) in any material respect if such
representation or warranty does not contain such a qualification) and except for
changes therein expressly permitted or expressly contemplated by this Agreement,
and Agent or Requisite Revolving Lenders have determined not to make such
Revolving Credit Advance or incur any Letter of Credit Obligation as a result of
the fact that such representation or warranty is untrue or incorrect as
aforesaid;
 
(b)            any Default or Event of Default has occurred and is continuing or
would result after giving effect to any Advance (or the incurrence of any Letter
of Credit Obligation), and Agent or Requisite Revolving Lenders shall have
determined not to make any Advance or incur any Letter of Credit Obligation as a
result of that Default or Event of Default; or
 
(c)           after giving effect to any Advance (or the incurrence of any
Letter of Credit Obligations), the outstanding principal amount of the Revolving
Loan would exceed the Maximum Amount.
 
The request and acceptance by Borrower of the proceeds of any Advance, or the
incurrence of any Letter of Credit Obligations shall be deemed to constitute, as
of the date thereof, (i) a representation and warranty by Borrower that the
conditions in this Section 2.2  have been satisfied and (ii) a reaffirmation by
Borrower of the granting and continuance of Agent's Liens, on behalf of itself
and Lenders, pursuant to the Collateral Documents.
 
3.      REPRESENTATIONS AND WARRANTIES
 
To induce Lenders to make the Loans and to incur Letter of Credit Obligations,
the Credit Parties executing this Agreement, jointly and severally, make the
following representations and warranties to Agent and each Lender with respect
to all Credit Parties, each and all of which shall survive the execution and
delivery of this Agreement. The representations shall be deemed to apply to the
Acquired Theatres, the Dallas Theatre and the Manville Theatre after giving pro
forma effect to the consummation of the Acquisition, the Dallas Theatre
Contribution and the Manville Contribution as if the Borrower owned such
theaters at all times on and prior to the Closing Date.

3.1           Corporate Existence; Compliance with Law.  Each Credit Party (a)
is a corporation, limited liability company, general partnership or limited
partnership duly organized, validly existing and in good standing under the laws
of its respective jurisdiction of incorporation or organization, which as of the
date hereof is set forth in Disclosure Schedule (3.1); (b) is duly
 
 
19

--------------------------------------------------------------------------------

 
 
qualified to conduct business and is in good standing in each other jurisdiction
where its ownership or lease of property or the conduct of its business requires
such qualification, except where the failure to be so qualified would not result
in exposure to losses or liabilities which, alone or in the aggregate, could
reasonably be expected to have a Material Adverse Effect; (c) has the requisite
power and authority and the legal right to own, pledge, mortgage or otherwise
encumber and operate its properties, to lease the property it operates under
lease and to conduct its business as now conducted or proposed to be conducted;
(d) subject to specific representations regarding Environmental Laws, has all
material licenses, permits, consents or approvals from or by, and has made all
material filings with, and has given all notices to, all Governmental
Authorities having jurisdiction, to the extent required for such ownership,
operation and conduct; (e) is in compliance with its charter and bylaws or
partnership or operating agreement, as applicable; and (f) subject to specific
representations set forth herein regarding ERISA, Environmental Laws, tax and
other laws, is in compliance with all applicable provisions of law and
regulation, except where the failure to comply, alone or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect.
 
3.2           Executive Offices, Collateral Locations, FEIN, Organizational
Number.  As of the Closing Date, each Credit Party's name as it appears in
official filings in its state of incorporation or organization, the state of
incorporation or organization, organization type, organization number, if any,
issued by its state incorporation or organization, and the current location of
each Credit Party's chief executive office and the warehouses and premises at
which any Collateral are located are set forth in Disclosure Schedule (3.2).  In
addition, Disclosure Schedule (3.2) lists the federal employer identification
number of each Credit Party.
 
3.3           Corporate Power, Authorization, Enforceable Obligations.  The
execution, delivery and performance by each Credit Party of the Loan Documents
to which it is a party and the creation of all Liens provided for therein: (a)
are within such Person's power; (b) have been duly authorized by all necessary
corporate, limited liability company or limited partnership action; (c) do not
contravene any provision of such Person's charter, bylaws or partnership or
operating agreement as applicable; (d) do not violate any law or regulation, or
any order or decree of any court or Governmental Authority; (e) do not conflict
with or result in the breach or termination of, constitute a default under or
accelerate or permit the acceleration of any performance required by, any
indenture, mortgage, deed of trust, Theatre Lease or other material lease,
material agreement or other material instrument to which such Person is a party
or by which such Person or any of its property is bound; (f) do not result in
the creation or imposition of any Lien upon any of the property of such Person
other than those in favor of Agent, on behalf of itself and Lenders, pursuant to
the Loan Documents; and (g) do not require the consent or approval of any
Governmental Authority or any other Person, except those referred to in Section
2.1(c), all of which will have been duly obtained, made or complied with prior
to the Closing Date.  Each of the Loan Documents shall be duly executed and
delivered by each Credit Party that is a party thereto and each such Loan
Document shall constitute a legal, valid and binding obligation of such Credit
Party enforceable against it in accordance with its terms.
 
3.4           Financial Statements and Projections.  Except for the Projections
and the Pro Forma, all Financial Statements concerning Borrower and its
Subsidiaries that are referred to below have been prepared in accordance with
GAAP consistently applied throughout the periods covered (except as disclosed
therein and except, with respect to unaudited Financial Statements,

 
20

--------------------------------------------------------------------------------

 

for the absence of footnotes and normal year-end audit adjustments) and present
fairly in all material respects the financial position of the Persons covered
thereby as at the dates thereof and the results of their operations and cash
flows for the periods then ended.
 
(a)           Financial Statements.  The following Financial Statements attached
hereto as Disclosure Schedule (3.4(a)) have been delivered on the date hereof:
 
(i)           The audited consolidated balance sheets at June 28, 2007 and the
related statements of income and cash flows of Sellers with respect to the
Acquired Theatres for the Fiscal Year then ended, certified by KPMG, LLP.
 
(ii)           The unaudited balance sheet(s) at December 31, 2007 and the
related statement(s) of income and cash flows of Reading with respect to the
Manville Theatre and the Dallas Theatre.
 
(b)           Pro Forma.  The Pro Forma delivered on the date hereof and
attached hereto as Disclosure Schedule (3.4(b)) was prepared by Borrower giving
pro forma effect to the Related Transactions, was based on the unaudited
consolidated balance sheets of Borrower and its Subsidiaries dated January 1,
2008.
 
(c)           Projections.  The Projections delivered on the date hereof and
attached hereto as Disclosure Schedule (3.4(c)) have been prepared by Borrower
in light of the past operations of the Acquired Theatres, the Dallas Theatre and
the Manville Theatre, but including future payments of known contingent
liabilities, and reflect projections for the five year period beginning on
January 1, 2008 on a month-by-month basis.  The Projections are based upon the
same accounting principles as those used in the preparation of the financial
statements described above and the estimates and assumptions stated therein, all
of which Borrower believes to be reasonable and fair in light of current
conditions and current facts known to Borrower and, as of the Closing Date,
reflect Borrower's good faith and reasonable estimates of the future financial
performance of Borrower for the period set forth therein.  The Projections are
not a guaranty of future performance, and actual results may differ from the
Projections.
 
3.5           Material Adverse Effect.  Between June 30, 2007 and the Closing
Date, (a) no Credit Party has incurred any obligations, contingent or
noncontingent liabilities, liabilities for Charges, long-term leases or unusual
forward or long-term commitments that are not reflected in the Pro Forma and
that, alone or in the aggregate, could reasonably be expected to have a Material
Adverse Effect, and (b) no contract, lease or other agreement or instrument has
been entered into by any Credit Party or has become binding upon any Credit
Party's assets and no law or regulation applicable to any Credit Party has been
adopted that has had or could reasonably be expected to have a Material Adverse
Effect.  As of the Closing Date, no Credit Party is in default and to the best
of Borrower's knowledge no third party is in default under any Material
Contract, lease or other material agreement or instrument, that alone or in the
aggregate could reasonably be expected to have a Material Adverse Effect.  Since
June 30, 2007 no event has occurred, that alone or together with other events,
could reasonably be expected to have a Material Adverse Effect.
 
 
21

--------------------------------------------------------------------------------

 
 
3.6           Ownership of Property; Liens.  As of the Closing Date, the real
estate (“Real Estate”) listed in Disclosure Schedule (3.6) constitutes all of
the real property owned, leased, subleased, or used by any Credit Party.  Each
Credit Party owns good and marketable fee simple title to all of its owned Real
Estate, and valid and marketable leasehold interests in all of its leased Real
Estate, (as of the Closing Date, all as described on Disclosure Schedule (3.6)),
and copies of all such leases or a summary of terms thereof reasonably
satisfactory to Agent have been delivered to Agent.  Disclosure Schedule (3.6)
further describes any Real Estate with respect to which any Credit Party is a
lessor, sublessor or assignor as of the Closing Date.  Each Credit Party also
has good and marketable title to, or valid leasehold interests in, all of its
personal property and assets.  As of the Closing Date, none of the properties
and assets of any Credit Party are subject to any Liens other than Liens
permitted hereunder, and there are no facts, circumstances or conditions  known
to any Credit Party that may result in any Liens (including Liens arising under
Environmental Laws) other than Permitted Encumbrances.  Each Credit Party has
received all deeds, assignments, waivers, consents, nondisturbance and
attornment or similar agreements, bills of sale and other documents, and has
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect such Credit Party's right, title and interest in and to all
such Real Estate and other properties and assets.  Disclosure Schedule (3.6)
also describes any purchase options, rights of first refusal or other similar
contractual rights existing as of the Closing Date and pertaining to any Real
Estate.  As of the Closing Date, no portion of any Credit Party's Real Estate
has suffered any material damage by fire or other casualty loss that has not
heretofore been repaired and restored in all material respects to its original
condition or otherwise remedied.  As of the Closing Date, all material permits
required to have been issued or appropriate to enable the Real Estate to be
lawfully occupied and used for all of the purposes for which it is currently
occupied and used have been lawfully issued and are in full force and effect.
 
3.7           Labor Matters.  Except as set forth on Disclosure Schedule (3.7),
as of the Closing Date: (a) no strikes or other material labor disputes against
any Credit Party are pending or, to any Credit Party's knowledge, threatened;
(b) hours worked by and payment made to employees of each Credit Party comply
with the Fair Labor Standards Act and each other federal, state, local or
foreign law applicable to such matters; (c) all payments due from any Credit
Party for employee health and welfare insurance have been paid or accrued as a
liability on the books of such Credit Party; (d) no Credit Party is a party to
or bound by any collective bargaining agreement, management agreement,
consulting agreement, employment agreement, bonus, restricted stock, stock
option, or stock appreciation plan or agreement or any similar plan, agreement
or arrangement (and true and complete copies of any agreements described on
Disclosure Schedule (3.7) have been delivered to Agent); (e) there is no
organizing activity involving any Credit Party pending or, to any Credit Party's
knowledge, threatened by any labor union or group of employees; (f) there are no
representation proceedings pending or, to any Credit Party's knowledge,
threatened with the National Labor Relations Board, and no labor organization or
group of employees of any Credit Party has made a pending demand for
recognition; and (g) there are no material complaints or charges against any
Credit Party pending or, to the knowledge of any Credit Party, threatened to be
filed with any Governmental Authority or arbitrator based on, arising out of, in
connection with, or otherwise relating to the employment or termination of
employment by any Credit Party of any individual.
 
 
22

--------------------------------------------------------------------------------

 
 
3.8           Ventures, Subsidiaries and Affiliates; Outstanding Stock and
Indebtedness.  Except as set forth in Disclosure Schedule (3.8), as of the
Closing Date, no Credit Party has any Subsidiaries, is engaged in any joint
venture or partnership with any other Person, or is an Affiliate of any other
Person.  All of the issued and outstanding Stock of each Credit Party is owned,
as of the Closing Date, by each of the Stockholders and in the amounts set forth
in Disclosure Schedule (3.8).  Except as set forth in Disclosure Schedule (3.8),
as of the Closing Date, there are no outstanding rights to purchase, options,
warrants or similar rights or agreements pursuant to which any Credit Party may
be required to issue, sell, repurchase or redeem any of its Stock or other
equity securities or any Stock or other equity securities of its
Subsidiaries.  All outstanding Indebtedness and Guaranteed Indebtedness of each
Credit Party as of the Closing Date (except for the Obligations) is described in
Section 6.3 (including Disclosure Schedule (6.3)).
 
3.9           Government Regulation.  No Credit Party is an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment company,” as such terms are defined in the Investment Company Act of
1940.  No Credit Party is subject to regulation under any federal or state
statute that restricts or limits its ability to incur Indebtedness or to perform
its obligations hereunder. The making of the Loans by Lenders to Borrower, the
incurrence of the Letter of Credit Obligations on behalf of Borrower, the
application of the proceeds thereof and repayment thereof and the consummation
of the Related Transactions will not violate any provision of any such statute
or any rule, regulation or order issued by the Securities and Exchange
Commission.
 
3.10           Margin Regulations.  No Credit Party is engaged, nor will it
engage, principally or as one of its important activities, in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” as such terms are defined in Regulation U of the Federal Reserve Board as
now and from time to time hereafter in effect (such securities being referred to
herein as “Margin Stock”).  No Credit Party owns any Margin Stock, and none of
the proceeds of the Loans or other extensions of credit under this Agreement
will be used, directly or indirectly, for the purpose of purchasing or carrying
any Margin Stock, for the purpose of reducing or retiring any Indebtedness that
was originally incurred to purchase or carry any Margin Stock or for any other
purpose that might cause any of the Loans or other extensions of credit under
this Agreement to be considered a “purpose credit” within the meaning of
Regulations T, U or X of the Federal Reserve Board.  No Credit Party will take
or permit to be taken any action that might cause any Loan Document to violate
any regulation of the Federal Reserve Board.
 
3.11           Taxes.  All Federal and other material tax returns, reports and
statements, including information returns, required by any Governmental
Authority to be filed by any Credit Party have been filed with the appropriate
Governmental Authority, and all Charges have been paid prior to the date on
which any fine, penalty, interest or late charge may be added thereto for
nonpayment thereof, excluding Charges or other amounts being contested in
accordance with Section 5.2(b) and unless the failure to so file or pay would
not reasonably be expected to result in fines, penalties or interest in excess
of $50,000 in the aggregate.  Proper and accurate amounts have been withheld by
each Credit Party from its respective employees for all periods in full and
complete compliance with all applicable federal, state, local and foreign laws
and such withholdings have been timely paid to the respective Governmental
Authorities.  Disclosure
 
 
23

--------------------------------------------------------------------------------

 

Schedule (3.11) sets forth as of the Closing Date those taxable years for which
any Credit Party's tax returns are currently being audited by the IRS or any
other applicable Governmental Authority and any assessments or threatened
assessments in connection with such audit, or otherwise currently
outstanding.  Except as described in Disclosure Schedule (3.11), as of the
Closing Date, no Credit Party has executed or filed with the IRS or any other
Governmental Authority any agreement or other document extending, or having the
effect of extending, the period for assessment or collection of any
Charges.  Except as set forth on Disclosure Schedule (3.11), none of the Credit
Parties and their respective predecessors are liable for any Charges: (a) under
any agreement (including any tax sharing agreements) or (b) to each Credit
Party's knowledge, as a transferee.  As of the Closing Date, no Credit Party has
agreed or been requested to make any adjustment under IRC Section 481(a), by
reason of a change in accounting method or otherwise, which would reasonably be
expected to have a Material Adverse Effect.
 
3.12           ERISA.
 
(a)           Disclosure Schedule (3.12) lists as of the Closing Date, (i) all
ERISA Affiliates and (ii) all Plans and separately identifies all Pension Plans,
including Title IV Plans, Multiemployer Plans, ESOPs and Welfare Plans,
including all Retiree Welfare Plans.  Copies of all such listed Plans, together
with a copy of the latest form IRS/DOL 5500-series form for each such Plan have
been delivered to Agent.  Except with respect to Multiemployer Plans, each
Qualified Plan has been determined by the IRS to qualify under Section 401 of
the IRC, the trusts created thereunder have been determined to be exempt from
tax under the provisions of Section 501 of the IRC, and, nothing has occurred
that would cause the loss of such qualification or tax-exempt status.  Each Plan
is in compliance in all material respects with the applicable provisions of
ERISA and the IRC, including the timely filing of all reports required under the
IRC or ERISA, including the statement required by 29 CFR Section
2520.104-23.  Neither any Credit Party nor ERISA Affiliate has failed to make
any material contribution or pay any material amount due as required by either
Section 412 of the IRC or Section 302 of ERISA or the terms of any such
Plan.  Neither any Credit Party nor ERISA Affiliate has engaged in a “prohibited
transaction,” as defined in Section 406 of ERISA and Section 4975 of the IRC, in
connection with any Plan, that would subject any Credit Party to a material tax
on prohibited transactions imposed by Section 502(i) of ERISA or Section 4975 of
the IRC.
 
(b)           Except as set forth in Disclosure Schedule (3.12): (i) no Title IV
Plan has any material Unfunded Pension Liability; (ii) no ERISA Event or event
described in Section 4062(e) of ERISA with respect to any Title IV Plan has
occurred or is reasonably expected to occur; (iii) there are no pending, or to
the knowledge of any Credit Party, threatened material claims (other than claims
for benefits in the normal course), sanctions, actions or lawsuits, asserted or
instituted against any Plan or any Person as fiduciary or sponsor of any Plan;
(iv) no Credit Party or ERISA Affiliate has incurred or reasonably expects to
incur any material liability as a result of a complete or partial withdrawal
from a Multiemployer Plan; (v) within the last five years no Title IV Plan of
any Credit Party or ERISA Affiliate has been terminated, whether or not in a
“standard termination” as that term is used in Section 4041 of ERISA, nor has
any Title IV Plan of any Credit Party or ERISA Affiliate (determined at any time
within the past five years) with material Unfunded Pension Liabilities been
transferred outside of the “controlled group” (within the meaning of Section
4001(a)(14) of ERISA) of any Credit Party or ERISA Affiliate; (vi) except in the
case of any ESOP, Stock of all Credit Parties and their ERISA
 
 
24

--------------------------------------------------------------------------------

 

Affiliates makes up, in the aggregate, no more than 10% of fair market value of
the assets of any Plan measured on the basis of fair market value as of the
latest valuation date of any Plan; and (vii) no liability under any Title IV
Plan has been satisfied with the purchase of a contract from an insurance
company that is not rated AAA by the Standard & Poor's Corporation or an
equivalent rating by another nationally recognized rating agency.
 
3.13           No Litigation.  No action, claim, lawsuit, demand, investigation
or proceeding is now pending or, to the knowledge of any Credit Party,
threatened against any Credit Party, before any Governmental Authority or before
any arbitrator or panel of arbitrators (collectively, “Litigation”), (a) that
challenges any Credit Party's right or power to enter into or perform any of its
obligations under the Loan Documents to which it is a party, or the validity or
enforceability of any Loan Document or any action taken thereunder, or (b) that
has a reasonable risk of being determined adversely to any Credit Party and
that, if so determined, could reasonably be expected to have a Material Adverse
Effect.  Except as set forth on Disclosure Schedule (3.13), as of the Closing
Date there is no Litigation pending or threatened that seeks damages in excess
of $250,000 or injunctive relief against, or alleges criminal misconduct of, any
Credit Party.
 
3.14           Brokers.  Except as set forth on Disclosure Schedule (3.14), no
broker or finder acting on behalf of any Credit Party or Affiliate thereof
brought about the obtaining, making or closing of the Loans or the Related
Transactions, and no Credit Party or Affiliate thereof has any obligation to any
Person in respect of any finder's or brokerage fees in connection therewith.
 
3.15           Intellectual Property.  As of the Closing Date, each Credit Party
owns or has rights to use all material Intellectual Property necessary to
continue to conduct its business as now conducted by it or presently proposed to
be conducted by it, and each registered Patent, registered Trademark, registered
Copyright and License (other than any License in respect of commercially
available software or any License in respect of the presentation of any motion
picture or other License necessary to conduct the Business in the normal course)
is listed, together with application or registration numbers, as applicable, in
Disclosure Schedule (3.15).  Each Credit Party conducts its business and affairs
without infringement of or interference with any Intellectual Property of any
other Person in any material respect.  Except as set forth in Disclosure
Schedule (3.15), as of the Closing Date, no Credit Party is aware of any
material infringement claim by any other Person with respect to any Intellectual
Property.
 
3.16           Full Disclosure.  No information contained in this Agreement, any
of the other Loan Documents, Financial Statements or Collateral Reports or other
written reports from time to time delivered hereunder or any written statement
furnished by or on behalf of any Credit Party to Agent or any Lender pursuant to
the terms of this Agreement (other than any Projections, pro forma statements or
other forward looking disclosures) contains or will contain, when delivered, any
untrue statement of a material fact or omits or will omit to state a material
fact necessary to make the statements contained herein or therein not misleading
in light of the circumstances under which they were made; provided that (a) with
respect to information relating to Borrower’s industry generally and trade data
which relates to a Person that is not a Credit Party, Borrower represents and
warrants only that such information is believed by it in good faith to be
accurate in all material respects, and (b) with respect to Financial Statements,
 
 
25

--------------------------------------------------------------------------------

 

other than projected financial information, Borrower only represents that such
Financial Statements present fairly in all material respects the consolidated
financial condition of the applicable Person as of the dates
indicated.  Projections from time to time delivered hereunder are or will be
based upon the estimates and assumptions stated therein, all of which Borrower
believed at the time of delivery to be reasonable and fair in light of current
conditions and current facts known to Borrower as of such delivery date, and
reflect Borrower's good faith and reasonable estimates of the future financial
performance of Borrower and of the other information projected therein for the
period set forth therein.  Such Projections are not a guaranty of future
performance and actual results may differ from those set forth in such
Projections.  The Liens granted to Agent, on behalf of itself and Lenders,
pursuant to the Collateral Documents will at all times, subject to compliance
with, and the exclusions from, the provisions hereof and the Collateral
Documents, be fully perfected first priority Liens in and to the Collateral
described therein, subject, as to priority, only to Liens permitted hereunder.
 
3.17           Environmental Matters.
 
(a)           Except as set forth in Disclosure Schedule (3.17), as of the
Closing Date: (i) the Real Estate is free of contamination from any Hazardous
Material except for such contamination that would not materially adversely
impact the value or marketability of such Real Estate and that would not result
in Environmental Liabilities that could reasonably be expected to exceed
$500,000; (ii) no Credit Party has caused or suffered to occur any material
Release of Hazardous Materials on, at, in, under, above, to, from or about any
of its Real Estate; (iii) the Credit Parties are and have been in compliance
with all Environmental Laws, except for such noncompliance that would not result
in Environmental Liabilities which could reasonably be expected to exceed
$500,000; (iv) the Credit Parties have obtained, and are in compliance with, all
Environmental Permits required by Environmental Laws for the operations of their
respective businesses as presently conducted or as proposed to be conducted,
except where the failure to so obtain or comply with such Environmental Permits
would not result in Environmental Liabilities that could reasonably be expected
to exceed $500,000, and all such Environmental Permits are valid, uncontested
and in good standing; (v) no Credit Party is involved in operations or knows of
any facts, circumstances or conditions, including any Releases of Hazardous
Materials, that are likely to result in any Environmental Liabilities of such
Credit Party which could reasonably be expected to exceed $500,000; (vi) there
is no Litigation arising under or related to any Environmental Laws,
Environmental Permits or Hazardous Material that seeks damages, penalties,
fines, costs or expenses in excess of $500,000 or injunctive relief against any
Credit Party; (vii) no notice has been received by any Credit Party identifying
it as a “potentially responsible party” or requesting information under CERCLA
or analogous state statutes, and to the knowledge of the Credit Parties, there
are no facts, circumstances or conditions that may result in any Credit Party
being identified as a “potentially responsible party” under CERCLA or analogous
state statutes; and (viii) the Credit Parties have provided to Agent copies of
all existing environmental reports, reviews and audits and all written
information pertaining to actual or potential Environmental Liabilities, in each
case relating to any Credit Party.
 
(b)           Each Credit Party hereby acknowledges and agrees that Agent (i) is
not now, and has not ever been, in control of any of the Real Estate or any
Credit Party's affairs, and (ii) does not have the capacity through the
provisions of the Loan Documents or otherwise to

 
26

--------------------------------------------------------------------------------

 
 
influence any Credit Party's conduct with respect to the ownership, operation or
management of any of its Real Estate or compliance with Environmental Laws or
Environmental Permits.
 
3.18           Insurance.  Disclosure Schedule (3.18) lists all insurance
policies of any nature maintained, as of the Closing Date, for current
occurrences by each Credit Party, as well as a summary of the terms of each such
policy.
 
3.19           Deposit and Disbursement Accounts.  Disclosure Schedule (3.19)
lists all banks and other financial institutions at which any Credit Party
maintains deposit or other accounts as of the Closing Date, and such Schedule
correctly identifies the name, address and telephone number of each depository,
the name in which the account is held, a description of the purpose of the
account, and the complete account number therefor.
 
3.20           [Reserved]
 
3.21           Trade Relations.  As of the Closing Date, there exists no actual
or, to the knowledge of any Credit Party, threatened termination or cancellation
of, or any material adverse modification or change in the business relationship
of any Credit Party with any supplier essential to its operations.
 
3.22           Bonding; Licenses.  Except as set forth on Disclosure Schedule
(3.22), as of the Closing Date, no Credit Party is a party to or bound by any
surety bond agreement or bonding requirement with respect to products or
services sold by it.
 
3.23           Solvency.  Both before and after giving effect to (a) the Loans
and Letter of Credit Obligations to be made or incurred on the Closing Date or
such other date as Loans and Letter of Credit Obligations requested hereunder
are made or incurred, (b) the disbursement of the proceeds of such Loans
pursuant to the instructions of Borrower, (c) the Acquisition and the
consummation of the other Related Transactions and (d) the payment and accrual
of all transaction costs in connection with the foregoing, each of the Borrower,
individually, and the Credit Parties, taken as a whole, is and will be Solvent.
 
3.24           Acquisition Agreement.  As of the Closing Date, Borrower has
delivered to Agent a complete and correct copy of the Acquisition Agreement
(including all schedules, exhibits, amendments, supplements, modifications,
assignments and all other documents delivered pursuant thereto or in connection
therewith) and the Reading Note.  No Credit Party and to the knowledge of any
Credit Party no other Person party thereto is in default in the performance or
compliance with any provisions thereof.  The Acquisition Agreement complies
with, and the Acquisition has been consummated in accordance with, all
applicable laws.  The Acquisition Agreement is in full force and effect as of
the Closing Date and has not been terminated, rescinded or withdrawn. All
requisite approvals by Governmental Authorities having jurisdiction over Seller,
any Credit Party and other Persons referenced therein, with respect to the
transactions contemplated by the Acquisition Agreement, have been obtained, and
no such approvals impose any conditions to the consummation of the transactions
contemplated by the Acquisition Agreement or to the conduct by any Credit Party
of its business thereafter.  To each Credit Party's knowledge, none of the
Sellers’ representations or warranties in the Acquisition Agreement contain any
untrue statement of a material fact or omit any fact necessary to make the
 
 
27

--------------------------------------------------------------------------------

 

statements therein not misleading.  Each of the representations and warranties
given by each applicable Credit Party in the Acquisition Agreement is true and
correct in all material respects.
 
3.25           Status of Holdings.  Prior to the Closing Date, Holdings will not
have engaged in any business or incurred any Indebtedness or any other
liabilities (except in connection with its corporate formation, the Related
Transactions Documents and this Agreement).
 
3.26           OFAC.  No Credit Party (i) is a person whose property or interest
in property is blocked or subject to blocking pursuant to Section 1 of Executive
Order 13224 of September 23, 2001 Blocking Property and Prohibiting Transactions
With Persons Who Commit, Threaten to Commit, or Support Terrorism (66 Fed. Reg.
49079 (2001)), (ii) engages in any dealings or transactions prohibited by
Section 2 of such executive order, or is otherwise associated with any such
person in any manner violative of Section 2, or (iii) is a person on the list of
Specially Designated Nationals and Blocked Persons or subject to the limitations
or prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order.
 
3.27           Patriot Act.  Each Credit Party is in compliance, in all material
respects, with the (i) the Trading with the Enemy Act, as amended, and each of
the foreign assets control regulations of the United States Treasury Department
(31 CFR, Subtitle B, Chapter V, as amended) and any other enabling legislation
or executive order relating thereto, and (ii) the Uniting And Strengthening
America By Providing Appropriate Tools Required To Intercept And Obstruct
Terrorism (USA Patriot Act of 2001).  No part of the proceeds of the Loans will
be used, directly or indirectly, for any payments to any governmental official
or employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended.
 
4.      FINANCIAL STATEMENTS AND INFORMATION
 
4.1           Reports and Notices.
 
(a)           Each Credit Party executing this Agreement hereby agrees that from
and after the Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the Financial Statements, notices,
Projections and other information at the times, to the Persons and in the manner
set forth in Annex E.
 
(b)           Each Credit Party executing this Agreement hereby agrees that from
and after the Closing Date and until the Termination Date, it shall deliver to
Agent or to Agent and Lenders, as required, the various Collateral Reports at
the times, to the Persons and in the manner set forth in Annex F.
 
4.2           Communication with Accountants.  Each Credit Party executing this
Agreement authorizes (a) Agent and (b) so long as an Event of Default has
occurred and is continuing, each Lender, to communicate directly with its
independent certified public accountants, including Deloitte & Touche LLP, and
authorizes and shall instruct those accountants and advisors to communicate to
Agent and each Lender information relating to any
 
 
28

--------------------------------------------------------------------------------

 

Credit Party with respect to the business, results of operations and financial
condition of any Credit Party.  In connection with the exercise of any such
rights, Agent or such Lender shall provide Borrower with a copy of all
transmittals and requests made to Borrower’s accountants concurrently with the
transmittal thereof to such accountants, and shall give Borrower reasonably
prior opportunity to participate in any conversations or meetings with such
accountants.
 
5.      AFFIRMATIVE COVENANTS
 
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof and until the Termination
Date:
 
5.1           Maintenance of Existence and Conduct of Business.  Each Credit
Party shall:  do or cause to be done all things necessary to preserve and keep
in full force and effect its corporate existence and its material rights and
franchises, except as permitted by Section 6.1; continue to conduct its business
substantially as now conducted or as otherwise permitted hereunder; and at all
times maintain, preserve and protect all of its assets and properties used or
useful in the conduct of its business, and keep the same in good repair, working
order and condition in all material respects (taking into consideration ordinary
wear and tear) and from time to time make, or cause to be made, all necessary or
appropriate repairs, replacements and improvements thereto consistent with
industry practices.  Except as otherwise permitted hereunder, each Credit Party
shall maintain good and marketable fee simple title to all of its owned Real
Estate and a valid leasehold interest in all of its leased Real Estate.
 
5.2           Payment of Charges.
 
(a)           Subject to Section 5.2(b), each Credit Party shall pay and
discharge or cause to be paid and discharged promptly all (i) material Charges
imposed upon it, its income and profits, or any of its property (real, personal
or mixed), all Charges with respect to tax, social security and unemployment
withholding with respect to its employees and all other material Charges,
(ii) lawful claims for labor, materials, supplies and services or otherwise, and
(iii) all storage or rental charges payable to warehousemen and bailees, in each
case, before any thereof shall become past due, except in the case of clauses
(ii) and (iii) where the failure to pay or discharge such Charges would not
result in aggregate liabilities in excess of $500,000.
 
(b)           Each Credit Party may in good faith contest, by appropriate
proceedings, the validity or amount of any Charges, Taxes or claims described in
Section 5.2(a); provided, that (i) adequate reserves with respect to such
contest are maintained on the books of such Credit Party, in accordance with
GAAP; (ii) no Lien other than a Permitted Encumbrance shall be imposed to secure
payment of such Charges (other than payments to warehousemen and/or bailees)
that is superior to any of the Liens securing payment of the Obligations and
such contest is maintained and prosecuted continuously and with diligence and
operates to suspend collection or enforcement of such Charges, (iii) none of the
Collateral  becomes subject to forfeiture or loss as a result of such contest,
and (iv) such Credit Party shall promptly pay or discharge such contested
Charges, Taxes or claims and all additional charges, interest, penalties and
expenses, if any, and shall deliver to Agent evidence reasonably acceptable to
Agent of such compliance, payment or discharge, if such contest is terminated or
discontinued adversely to such Credit Party or the conditions set forth in this
Section 5.2(b) are no longer met.
 
 
29

--------------------------------------------------------------------------------

 
 
5.3           Books and Records.  Each Credit Party shall keep adequate books
and records with respect to its business activities in which proper entries,
reflecting all financial transactions, are made in accordance with GAAP and on a
basis consistent with the Financial Statements attached as Disclosure Schedule
(3.4(a)).
 
5.4           Insurance; Damage to or Destruction of Collateral.
 
(a)           The Credit Parties shall, at their sole cost and expense, maintain
the policies of insurance described on Disclosure Schedule (3.18) as in effect
on the date hereof or  other replacement policies of insurance covering similar
risks and in such amounts as are maintained by other Persons engaged in a
similar Business and issued by insurers reasonably acceptable to Agent.  Such
policies of insurance (or the loss payable and additional insured endorsements
delivered to Agent) shall contain provisions pursuant to which the insurer
agrees to provide thirty (30) days prior written notice to Agent in the event of
any non-renewal, cancellation or amendment of any such insurance policy.  If any
Credit Party at any time or times hereafter shall fail to obtain or maintain any
of the policies of insurance required above or to pay all premiums relating
thereto, Agent may at any time or times thereafter obtain and maintain such
policies of insurance and pay such premiums and take any other action with
respect thereto that Agent deems advisable.  Agent shall have no obligation to
obtain insurance for any Credit Party or pay any premiums therefor.  By doing
so, Agent shall not be deemed to have waived any Default or Event of Default
arising from any Credit Party's failure to maintain such insurance or pay any
premiums therefor.  All sums so disbursed, including reasonable attorneys' fees,
court costs and other charges related thereto, shall be payable on demand by
Borrower to Agent and shall be additional Obligations hereunder secured by the
Collateral.
 
(b)           If reasonably requested by Agent, each Credit Party shall deliver
to Agent from time to time a report of a reputable insurance broker reasonably
satisfactory to Agent, with respect to its insurance policies.
 
(c)           Borrower and each Credit Party shall deliver to Agent, in form and
substance reasonably satisfactory to Agent, endorsements to (i) all “All Risk”
and business interruption insurance of Borrower and the other Credit Parties
naming Agent, on behalf of itself and Lenders, as loss payee, and (ii) all
general liability and other liability policies of the Credit Parties naming
Agent, on behalf of itself and Lenders, as additional insured.  Each Credit
Party irrevocably makes, constitutes and appoints Agent (and all officers,
employees or agents designated by Agent), so long as any Default or Event of
Default has occurred and is continuing , as Borrower’s and each other Credit
Party’s true and lawful agent and attorney-in-fact for the purpose of making,
settling and adjusting claims under such “All Risk” policies of insurance,
endorsing the name of each Credit Party on any check or other item of payment
for the proceeds of such “All Risk” policies of insurance and for making all
determinations and decisions with respect to such “All Risk” policies of
insurance.  Agent shall have no duty to exercise any rights or powers granted to
it pursuant to the foregoing power-of-attorney.  Borrower shall promptly notify
Agent of any loss, damage, or destruction to the Collateral in the amount of
$250,000 or more, whether or not covered by insurance.  After deducting from
such proceeds (i) the expenses incurred by Agent in the collection or handling
thereof, and (ii) amounts required to be paid to creditors (other than Lenders)
having Permitted Encumbrances and amounts required to be paid to landlord under
any leases, Agent may, at its option, apply such proceeds to the reduction of
 
 
30

--------------------------------------------------------------------------------

 

the Obligations in accordance with Section 1.3(d), provided that in the case of
insurance proceeds pertaining to any Credit Party other than Borrower, such
insurance proceeds shall be applied to the Loans owing by Borrower, or permit or
require each Credit Party to use such money, or any part thereof, to replace,
repair, restore or rebuild the Collateral in a diligent and expeditious manner
with materials and workmanship of substantially the same quality as existed
before the loss, damage or destruction. Notwithstanding the foregoing, if the
casualty giving rise to such insurance proceeds could not reasonably be expected
to have a Material Adverse Effect, no Default has occurred and is continuing,
and such loss or casualty does not occur at, or relate to, a theatre which
generates more than 5% of Borrower’s revenues, Agent shall, to the extent Agent
is in possession thereof, deliver to the applicable Credit Party all casualty
insurance proceeds so that the applicable Credit Party can replace, restore,
repair or rebuild the property; provided that if such Credit Party has not
completed or entered into binding agreements to complete such replacement,
restoration, repair or rebuilding within 270 days of such casualty, Agent may
apply such insurance proceeds to the Obligations in accordance with Section
1.3(c); provided further that in the case of insurance proceeds pertaining to
any Credit Party other than Borrower, such insurance proceeds shall be applied
to the Loans owing by Borrower.  All insurance proceeds that are to be made
available to Borrower to replace, repair, restore or rebuild the Collateral
shall be applied by Agent to reduce the outstanding principal balance of the
Revolving Loan (which application shall not result in a permanent reduction of
the Revolving Loan Commitment).  All insurance proceeds made available to any
Credit Party that is not a Borrower to replace, repair, restore or rebuild
Collateral shall be deposited in a Blocked Account.  Thereafter, such funds
shall be made available to such Credit Party to provide funds to replace,
repair, restore or rebuild the Collateral as follows: (i) Borrower shall request
a Revolving Credit Advance or release from the cash collateral account be made
to such Credit Party in the amount requested to be released; and (ii) so long as
the conditions set forth in Section 2.2 have been met, Revolving Lenders shall
make such Revolving Credit Advance or Agent shall release funds from such
Blocked Account.  To the extent not used to replace, repair, restore or rebuild
the Collateral, such insurance proceeds shall be applied in accordance with
Section 1.3(c); provided that in the case of insurance proceeds pertaining to
any Credit Party other than Borrower, such insurance proceeds shall be applied
to the Loans owing by Borrower.
 
5.5           Compliance with Laws.  Each Credit Party shall comply with all
federal, state, local and foreign laws and regulations applicable to it,
including ERISA, labor laws, and Environmental Laws and Environmental Permits,
except to the extent that the failure to comply, individually or in the
aggregate, could not reasonably be expected to have a Material Adverse Effect.
 
5.6           Supplemental Disclosure.  From time to time as may be reasonably
requested by Agent (which request will not be made more frequently than once
each year absent the occurrence and continuance of an Event of Default) or at
Credit Parties' election, the Credit Parties shall supplement each Disclosure
Schedule hereto, or any representation herein or in any other Loan Document,
with respect to any matter hereafter arising that, if existing or occurring at
the date of this Agreement, would have been required to be set forth or
described in such Disclosure Schedule or as an exception to such representation
or that is necessary to correct any information in such Disclosure Schedule or
representation which has been rendered inaccurate thereby (and, in the case of
any supplements to any Disclosure Schedule, such Disclosure Schedule shall be
appropriately marked to show the changes made therein); provided that (a) no
 
 
31

--------------------------------------------------------------------------------

 

such supplement to any such Disclosure Schedule or representation shall amend,
supplement or otherwise modify any Disclosure Schedule or representation, or be
or be deemed a waiver of any Default or Event of Default resulting from the
matters disclosed therein, except as consented to by Agent and Requisite Lenders
in writing, and (b) no supplement shall be required or permitted as to
representations and warranties that relate solely to the Closing Date.
 
5.7           Intellectual Property.  Each Credit Party will conduct its
business and affairs without material infringement of or material interference
with any Intellectual Property of any other Person in any material respect and
shall comply in all material respects with the terms of its Licenses.
 
5.8           Environmental Matters.  Each Credit Party shall and shall
reasonably attempt to cause each Person within its control to: (a) conduct its
operations and keep and maintain its Real Estate in compliance with all
Environmental Laws and Environmental Permits other than noncompliance that could
not reasonably be expected to have a Material Adverse Effect; (b) implement any
and all investigation, remediation, removal and response actions that are
appropriate or necessary to maintain the value and marketability of the Real
Estate or to otherwise comply with Environmental Laws and Environmental Permits
pertaining to the presence, generation, treatment, storage, use, disposal,
transportation or Release of any Hazardous Material on, at, in, under, above,
to, from or about any of its Real Estate in all material respects; (c) notify
Agent promptly after such Credit Party becomes aware of any violation of
Environmental Laws or Environmental Permits or any Release on, at, in, under,
above, to, from or about any Real Estate that is reasonably likely to result in
Environmental Liabilities in excess of $250,000; and (d) promptly forward to
Agent a copy of any material order, notice, request for information or any
communication or report received by such Credit Party in connection with any
such violation or Release or any other matter relating to any Environmental Laws
or Environmental Permits that could reasonably be expected to result in
Environmental Liabilities in excess of $250,000 in each case whether or not the
Environmental Protection Agency or any Governmental Authority has taken or
threatened any action in connection with any such violation, Release or other
matter.  If Agent at any time has a reasonable basis to believe that there may
be a violation of any Environmental Laws or Environmental Permits by any Credit
Party or any Environmental Liability arising thereunder, or a Release of
Hazardous Materials on, at, in, under, above, to, from or about any of its Real
Estate, that, in each case, could reasonably be expected to have a Material
Adverse Effect, then each Credit Party shall, upon Agent’s written request (i)
cause the performance of such environmental audits including subsurface sampling
of soil and groundwater, and preparation of such environmental reports, at
Borrower’s expense, as Agent may from time to time reasonably request, which
shall be conducted by reputable environmental consulting firms reasonably
acceptable to Agent and shall be in form and substance reasonably acceptable to
Agent, and (ii) permit Agent or its representatives to have access to all Real
Estate for the purpose of conducting such environmental audits and testing as
Agent deems appropriate, including subsurface sampling of soil and
groundwater.  Borrower shall reimburse Agent for the reasonable and documented
costs of such audits and tests and the same will constitute a part of the
Obligations secured hereunder.
 
5.9           Access Agreements; Liens on Real Estate Interests.
 
 
32

--------------------------------------------------------------------------------

 
 
(a)           Fee Owned Real Estate and Leasehold Interest with respect to Movie
Theatres. On or prior to the Closing Date, Agent shall have received Mortgages
covering all Mortgaged Properties together with all requirements set forth in
Annex D with respect thereto.  To the extent permitted hereunder, if any Credit
Party proposes to acquire a fee ownership interest in Real Estate or a leasehold
interest with respect to any movie theatre after the Closing Date, it shall
within 10 Business Days of the consummation of such acquisition provide to Agent
a mortgage or deed of trust granting Agent a first priority Lien on such Real
Estate, together with, if requested by Agent and within such reasonable time
frames as may be requested by Agent, environmental audits, mortgage title
insurance policy, real property survey, local counsel opinion(s), and, if
required by Agent, supplemental casualty insurance and flood insurance, landlord
estoppel agreements, mortgagee waivers, if applicable and such other documents,
instruments or agreements reasonably requested by Agent, in each case, in form
and substance reasonably satisfactory to Agent.  If any lease which is subject
to a Mortgage in favor of Agent expires or terminates and is subsequently
renewed, Borrower shall with reasonable promptness provide to Agent a mortgage
or deed of trust granting Agent a first priority Lien on such Real Estate,
together with, if requested by Agent and within such reasonable time frames as
may be requested by Agent, mortgage title insurance policy, local counsel
opinion(s), and, if required by Agent, supplemental casualty insurance and flood
insurance, landlord estoppel agreements, mortgagee waivers, if applicable and
such other documents, instruments or agreements reasonably requested by Agent,
in each case, in form and substance reasonably satisfactory to Agent.
 
(b)           Other Leased Property.  On or prior to the Closing Date, Agent
shall have received, with respect to all leased property where (1) a Credit
Party is the lessee, (2) the leased property does not contain a movie theatre,
(3) all of such leased property has not been sublet to a third party and (4) the
Credit Parties maintain Collateral in excess of $250,000, a landlord waiver or
bailee agreement with respect to such location, which agreement shall contain a
waiver or subordination of all Liens or claims that such lessor, mortgagee or
bailee may assert against the Collateral at that location, shall grant Agent
access to the Collateral at that location, with respect to all leased property
shall contain the consent of the lessor to a Mortgage on such location in favor
of Agent, and shall otherwise be reasonably satisfactory in form and substance
to Agent.  After the Closing Date, no real property or warehouse space which
does not contain a movie theatre and where Collateral with a value in excess of
$250,000 is maintained shall be leased by any Credit Party without the prior
written consent of Agent unless and until a satisfactory agreement with the
applicable lessor or bailee letter, as appropriate, shall first have been
obtained with respect to such location.  Each Credit Party shall timely and
fully pay and perform its obligations under all leases and other agreements with
respect to each leased location or public warehouse where any Collateral is or
may be located.
 
5.10           Interest Rate/Currency Fluctuations Protection.  Within ninety
(90) days after the Closing Date, Borrower shall enter into and maintain
interest rate cap, swap or collar agreements, or other agreements or
arrangements designed to provide protection against fluctuations in interest
rates, which shall be on terms, for a period of at least 2 years following the
Closing Date and with counter parties reasonably acceptable to Agent, and
pursuant to which Borrower is protected against increases in interest rates from
and after the date of such contracts as to a notional amount of not less than
50% of the Loans outstanding on the Closing Date.
 
 
33

--------------------------------------------------------------------------------

 
 
5.11           Further Assurances.  Each Credit Party executing this Agreement
agrees that it shall and shall cause each other Credit Party to, at such Credit
Party's expense and upon the reasonable request of Agent, duly execute and
deliver, or cause to be duly executed and delivered, to Agent such further
instruments and do and cause to be done such further acts as may be necessary or
proper in the reasonable opinion of Agent to carry out more effectively the
provisions and purposes of this Agreement and each Loan Document.  Each Credit
Party (other than Holdings) executing this Agreement acknowledges and agrees
that it will not issue any Stock to any other Person after the Closing Date
unless (i) no Change of Control would result therefrom and (ii) such Stock is
pledged to Agent, pursuant to documentation and with such diligence as Agent
shall request.
 
5.12           Future Credit Parties.  In the event that, subsequent to the
Closing Date, any Person becomes a Domestic Subsidiary, such Person shall within
10 Business Days of becoming a Domestic Subsidiary become a Credit Party, and
concurrently with such Person’s becoming a Credit Party, the Credit Party that
owns the Stock of such Person shall (i) pledge 100% such Stock and all
Intercompany Notes issued by such Person to Agent pursuant to the Borrower
Pledge Agreement or such other pledge agreement in form and substance reasonably
satisfactory to Agent, (ii) shall cause such Person (A) to become a party to
this Agreement, and (B) to provide all relevant documentation with respect
thereto and to take such other actions as such Person would have been required
to provide and take pursuant to Annex D if such Person had been a Credit Party
on the Closing Date; (iii) shall cause such Person (A) to become a party to the
Subsidiary Guaranty, the Security Agreement and, if such Credit Party owns any
Stock, cause such Credit Party to become a party to a stock pledge agreement in
form and substance reasonably satisfactory to Agent, pursuant to which such
Credit Party shall pledge 100% of the Stock of any of its Domestic Subsidiaries
and 66% of the voting Stock and 100% of the non-voting Stock of its first tier
Foreign Subsidiaries and (B) to provide all relevant documentation with respect
thereto and to take such other actions as such Person would have been required
to provide and take pursuant to Annex D if such Person had been a Credit Party
on the Closing Date and (iv) if such Person owns or leases any Real Estate, to
comply with Sections 5.9 with respect to such Real Estate.  Borrower agrees
that, following the delivery of any Collateral Documents required to be executed
and delivered by this Section 5.11 the recordation thereof, if applicable, and
the completion of such other conditions as may be necessary to perfect a
security interest in or a lien upon the assets purportedly the subject of such
Collateral Document, Agent shall have a valid and enforceable, perfected, first
priority Lien on the respective Collateral covered thereby, free and clear of
all Liens, other than (i) Permitted Encumbrances and (ii) perfection of Liens in
other assets of the Credit Parties in an aggregate amount not to exceed $100,000
at any one time.  All actions to be taken pursuant to this Section 5.11 shall be
at the expense of Borrower or the applicable Credit Party, and shall be taken to
the reasonable satisfaction of Agent.


5.13           Post Closing.  Each Credit Party executing this Agreement agrees
that it shall and shall cause each other Credit Party to:
 
(i)           deliver to the Agent no later than 60 days after the Closing Date,
the audited consolidated balance sheets at June 30, 2005 and 2006 and the
related statements of income and cash flows of Sellers with respect to the
Acquired Theatres for the Fiscal Years then ended, certified by KPMG LLP;

 
34

--------------------------------------------------------------------------------

 
 
(ii)           deliver to the Agent no later than 60 days after the Closing Date
(which time period may be extended in the Agent’s discretion), (1) a landlord
estoppel agreement, in form and substance satisfactory to the Agent, with
respect to the leased location at the Mockingbird Station Shopping Center,
Dallas County, Texas and (2) a leasehold mortgage, in form and substance
satisfactory to the Agent, with respect to the leased location at the
Mockingbird Station Shopping Center, Dallas County, Texas;
 
(iii)           use commercially reasonable efforts to deliver to the Agent no
later than 90 days after the Closing Date, landlord estoppel agreements, in form
and substance reasonably satisfactory to the Agent, with respect to the
following Acquired Theatres: Koko Marina; Ko’olau; Kaahumanu; and Kukui Mall;
 
(iv)           deliver to the Agent no later than 180 days after the Closing
Date (which time period may be extended in the Agent’s discretion), either (1)
(x) a landlord estoppel agreement, in form and substance satisfactory to the
Agent, with respect to the leased location at 4211 Waialae Avenue, Honolulu,
Hawaii and (y) a leasehold mortgage, in form and substance satisfactory to the
Agent, with respect to the leased location at 4211 Waialae Avenue, Honolulu,
Hawaii or (2) a collateral assignment duly executed by Borrower and Kahala
Center Company, in form and substance satisfactory to the Agent, with respect to
the Kahala Management Agreement.
 
(v)           deliver to the Agent not later than 120 days after the Closing
Date, with respect to the Koko Marina 8 leased location, evidence satisfactory
to Agent of (1) recordation of a certified copy of (x) Stipulation for Dismissal
With Prejudice of All Claims in the Complaint and First Amended Counterclaim
Except for Claims Brought by Counterclaimants Against Counterclaim Defendant
Funds 4 US, LLC, filed November 20, 2006, and (y) Release and Discharge of
Notice of Pendency of Action filed on September 27, 2004, filed December 29,
2005, and (2) recordation of a Release and Discharge of Notice of Pendency of
Action that was recorded November 20, 2003 as Document No. 2003-254884.
 
6.      NEGATIVE COVENANTS
 
Each Credit Party executing this Agreement jointly and severally agrees as to
all Credit Parties that from and after the date hereof until the Termination
Date:
 
6.1           Mergers, Subsidiaries, Etc.
 
  No Credit Party shall directly or indirectly, by operation of law or otherwise
without the prior written consent of the Requisite Lenders (other than the
Related Transactions), (a) form or acquire any Foreign Subsidiary or (b) merge
with, consolidate with, acquire all or substantially all of the assets or Stock
of, or otherwise combine with or acquire, any Person; provided that: any Credit
Party may merge, consolidate or liquidate with another Credit Party; provided
that if Borrower is a party to such merger or consolidation, Borrower shall be
the surviving entity.  Notwithstanding the foregoing, Borrower (or Holdings, so
long as contemporaneously therewith, all assets so acquired are transferred to
Borrower), may acquire all or substantially all of the assets or Stock of, any
Person (the “Target”) or consummate any Theater Acquisition (in each case, a
“Permitted Acquisition”) subject to the satisfaction of each of the following
conditions:
 
(i)           Agent shall receive at least thirty (30) Business Days' prior
 
 
35

--------------------------------------------------------------------------------

 

written notice of such proposed Permitted Acquisition, which notice shall
include a reasonably detailed description of such proposed Permitted
Acquisition;
 
(ii)           such Permitted Acquisition shall only involve assets located in
the United States or Canada, shall be in a competitive free film zone and
comprising a business, or those assets of a business, of the type engaged in by
Borrower as of the Closing Date, and which business would not subject Agent or
any Lender to regulatory or third party approvals in connection with the
exercise of its rights and remedies under this Agreement or any other Loan
Documents other than approvals applicable to the exercise of such rights and
remedies with respect to Borrower prior to such Permitted Acquisition;
 
(iii)           such Permitted Acquisition shall be consensual and shall have
been approved by the Target's board of directors;
 
(iv)           no additional Indebtedness, Guaranteed Indebtedness, contingent
obligations or other liabilities shall be incurred, assumed or otherwise be
reflected on a consolidated balance sheet of Borrower and Target after giving
effect to such Permitted Acquisition, except (A) Loans made hereunder, (B)
Indebtedness permitted pursuant to Section 6.7(c) and (C) ordinary course trade
payables, accrued expenses and unsecured Indebtedness of the Target to the
extent no Default or Event of Default has occurred and is continuing or would
result after giving effect to such Permitted Acquisition;
 
(v)           the sum of all amounts payable in connection with all Permitted
Acquisitions (including all transaction costs and all Indebtedness, liabilities
and contingent obligations incurred or assumed in connection therewith or
otherwise reflected on a consolidated balance sheet of Borrower and Target)
shall not exceed in the aggregate $15,000,000 in the case of all or any portion
of such Permitted Acquisitions funded with the proceeds of the Loans and
$25,000,000 for all such Permitted Acquisitions;
 
(vi)           the Target shall not have incurred an operating loss for the
trailing twelve-month period preceding the date of the Permitted Acquisition, as
determined based upon the Target's financial statements for its most recently
completed fiscal year and its most recent interim financial period completed
within sixty (60) days prior to the date of consummation of such Permitted
Acquisition and after giving effect to cost savings, synergies and other savings
approved by Agent;
 
(vii)           the business and assets acquired in such Permitted Acquisition
shall be free and clear of all Liens (other than Permitted Encumbrances);


(viii)                      at or prior to the closing of any Permitted
Acquisition, Agent will be granted a first priority perfected Lien (subject to
Permitted Encumbrances) in all assets acquired pursuant thereto or in the assets
and Stock of the Target, and Holdings and Borrower and the Target shall have
executed such documents and taken such actions as may be required by Agent in
connection therewith;
 
(ix)           Concurrently with delivery of the notice referred to in clause
(i) above, Borrower shall have delivered to Agent, in form and substance
reasonably satisfactory to Agent:

 
36

--------------------------------------------------------------------------------

 
 
(A)                      a pro forma consolidated balance sheet, income
statement and cash flow statement of Holdings and its Subsidiaries (the
“Acquisition Pro Forma”), based on recent financial statements, which shall be
complete and shall fairly present in all material respects the assets,
liabilities, financial condition and results of operations of Holdings and its
Subsidiaries in accordance with GAAP consistently applied, but taking into
account such Permitted Acquisition and the funding of all Loans in connection
therewith, and such Acquisition Pro Forma shall reflect that (x) on a pro forma
basis, Holdings and its Subsidiaries would have had a ratio of Funded Debt to
EBITDA not in excess of 2.75 to 1.0 for the four quarter period reflected in the
Compliance Certificate most recently delivered to Agent pursuant to Annex E
prior to the consummation of such Permitted Acquisition (after giving effect to
such Permitted Acquisition and all Loans funded in connection therewith as if
made on the first day of such period), (y) average daily Borrowing Availability
for the 90-day period preceding the consummation of such Permitted Acquisition
would have exceeded $1,000,000 on a pro forma basis (after giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as if made on
the first day of such period) and the Acquisition Projections (as hereinafter
defined) shall reflect that such Borrowing Availability of $1,000,000 shall
continue for at least ninety (90) days after the consummation of such Permitted
Acquisition, and (z) on a pro forma basis, no Event of Default has occurred and
is continuing or would result after giving effect to such Permitted Acquisition
and Borrower would have been in compliance with the financial covenants set
forth in Annex G for the four quarter period reflected in the Compliance
Certificate most recently delivered to Agent pursuant to Annex E prior to the
consummation of such Permitted Acquisition (after giving effect to such
Permitted Acquisition and all Loans funded in connection therewith as if made on
the first day of such period);
 
(B)                      updated versions of the most recently delivered
Projections covering the one (1) year period commencing on the date of such
Permitted Acquisition and otherwise prepared in accordance with the Projections
(the “Acquisition Projections”) and based upon historical financial data of a
recent date reasonably satisfactory to Agent, taking into account such Permitted
Acquisition; and
 
(C)                      a certificate of the chief financial officer of
Holdings and Borrower to the effect that: (w) Borrower (after taking into
consideration all rights of contribution and indemnity Borrower has against
Holdings and each other Subsidiary of Holdings) will be Solvent upon the
consummation of the Permitted Acquisition; (x) the Acquisition Pro Forma fairly
presents the financial condition of Holdings and Borrower (on a consolidated
basis) as of the date thereof after giving effect to the Permitted Acquisition;
(y) the Acquisition Projections are reasonable estimates of the future financial
performance of Holdings and Borrower subsequent to the date thereof based upon
the historical performance of Holdings, Borrower and the Target and show that
Holdings and Borrower shall continue to be in compliance with the financial
covenants set forth in Annex G for the 1-year period thereafter; and (z)
Holdings and Borrower has completed their due diligence investigation with
respect to the Target and such Permitted Acquisition, which investigation was
conducted in a manner similar to that which would have been conducted by a
prudent purchaser of a comparable business and the results of which
investigation were delivered to Agent and Lenders;
 
 
37

--------------------------------------------------------------------------------

 
 
(x)           on or prior to the date of such Permitted Acquisition, Agent shall
have received, in form and substance reasonably satisfactory to Agent, copies of
the acquisition agreement and related agreements and instruments, and all
opinions, certificates, lien search results and other documents reasonably
requested by Agent, including those specified in the last sentence of
Section 5.9; and
 
(xi)           at the time of such Permitted Acquisition and after giving effect
thereto, no Default or Event of Default has occurred and is continuing.
 
6.2           Investments; Loans and Advances.  Except as otherwise expressly
permitted by this Section 6, no Credit Party shall make or permit to exist any
investment in, or make, accrue or permit to exist loans or advances of money to,
any Person, through the direct or indirect lending of money, holding of
securities or otherwise, except that:  (a) each Credit Party may hold
investments comprised of notes payable, or stock or other securities issued by
Account Debtors to such Credit Party pursuant to negotiated agreements with
respect to settlement of such Account Debtor's Accounts in the ordinary course
of business; (b) each Credit Party may make and hold investments in respect of
prepaid expenses, negotiable instruments held for collection or lease, workers’
compensation, performance and other similar deposits provided to third parties
in the ordinary course of business; (c) each Credit Party may hold investments
constituting non-cash consideration received by such Credit Party in connection
with asset dispositions permitted hereby; (d) each Credit Party may make
Investments in connection with Permitted Acquisitions; (e) each Credit Party may
make investments in any Guarantor (other than Reading or Holdings) and any
Guarantor may make investments in Borrower or in any other Guarantor (other than
Reading or Holdings), (f) each Credit Party may, with the prior written consent
of the Agent (which consent shall not be unreasonably withheld), make other
investments funded with proceeds of equity issuances or capital contributions
not required to be used repay the Loans; (g) maintain its existing investments
in its Subsidiaries as of the Closing Date; (h) each Credit Party may hold
investments resulting from hedging obligations under swaps, caps and collar
arrangements arranged by GE Capital or any Lender entered into pursuant to
Section 5.10 or any other hedging obligation entered into for non-speculative
purposes and (i) so long as no Default or Event of Default has occurred and is
continuing, Borrower may make investments, subject to Control Letters in favor
of Agent for the benefit of Lenders or otherwise subject to a perfected security
interest in favor of Agent for the benefit of Lenders, in (i) marketable direct
obligations issued or unconditionally guaranteed by the United States of America
or any agency thereof maturing within one year from the date of acquisition
thereof, (ii) commercial paper maturing no more than one year from the date of
creation thereof and currently having the highest rating obtainable from either
Standard & Poor's Ratings Group or Moody's Investors Service, Inc., (iii)
certificates of deposit maturing no more than one year from the date of creation
thereof issued by commercial banks incorporated under the laws of the United
States of America, each having combined capital, surplus and undivided profits
of not less than $300,000,000 and having a senior unsecured rating of “A” or
better by a nationally recognized rating agency (an “A Rated Bank”), (iv) demand
and time deposits maturing no more than thirty (30) days from the date of
creation thereof with A Rated Banks and (v) mutual funds that invest solely in
one or more of the investments described in clauses (i) through (iv) above, and
(j) other investments not exceeding $100,000 in the aggregate at any time
outstanding.
 
 
38

--------------------------------------------------------------------------------

 
 
6.3           Indebtedness.
 
(a)           No Credit Party shall create, incur, assume or permit to exist any
Indebtedness, except (without duplication) (i) Indebtedness secured by purchase
money security interests and Capital Leases permitted in Section 6.7(c), (ii)
the Loans and the other Obligations, (iii) unfunded pension fund and other
employee benefit plan obligations and liabilities to the extent they are
permitted to remain unfunded under applicable law, (iv) existing Indebtedness
described in Disclosure Schedule (6.3) and refinancings thereof or amendments or
modifications thereof that do not have the effect of increasing the principal
amount thereof or changing the amortization thereof (other than to extend the
same) and that are otherwise on terms and conditions no less favorable taken as
a whole to any Credit Party, Agent or any Lender, than the terms of the
Indebtedness being refinanced, amended or modified, (v) hedging obligations
under swaps, caps and collar arrangements arranged by GE Capital or any Lender
entered into pursuant to Section 5.10 or any other hedging obligation entered
into for non-speculative purposes, (vi) Indebtedness specifically permitted
under Section 6.1, (vii) obligations under surety bonds, appeal or similar
obligations entered into in the ordinary course of business, and (viii)
Indebtedness consisting of intercompany loans and advances made by Borrower to
any other Credit Party that is a Guarantor or by any such Guarantor to Borrower;
provided, that: (A) Borrower shall have executed and delivered to each such
Guarantor, and each such Guarantor shall have executed and delivered to
Borrower, if so requested by Agent, a demand note (collectively, the
“Intercompany Notes”) to evidence any such intercompany Indebtedness owing at
any time by Borrower to such Guarantor or by such Guarantor to Borrower, which
Intercompany Notes shall be in form and substance reasonably satisfactory to
Agent and shall be pledged and delivered to Agent pursuant to the applicable
Pledge Agreement or Security Agreement as additional collateral security for the
Obligations; (B) Borrower shall record all intercompany transactions on its
books and records in a manner reasonably satisfactory to Agent; (C) the
obligations of Borrower under any such Intercompany Notes shall be subordinated
to the Obligations of Borrower hereunder in a manner reasonably satisfactory to
Agent; (D) at the time any such intercompany loan or advance is made by Borrower
and after giving effect thereto, Borrower shall be Solvent; and (E) no Default
or Event of Default pursuant to Section 8.1(a), (g) or (h) would occur and be
continuing after giving effect to any such proposed intercompany loan.
 
(b)           No Credit Party shall, directly or indirectly, voluntarily
purchase, redeem, defease or prepay any principal of, premium, if any, interest
or other amount payable in respect of any Indebtedness prior to its scheduled
maturity, other than (i) the Obligations; (ii) Indebtedness secured by a
Permitted Encumbrance and Liens permitted under Section 6.7(c)  if the asset
securing such Indebtedness has been sold or otherwise disposed of in accordance
with Sections 6.8(b) or (c); (iii) Indebtedness permitted by Section 6.3(a)(iv)
upon any refinancing thereof in accordance with Section 6.3(a)(iv); (iv) as
otherwise permitted in Section 6.14 and (v) Indebtedness owing to a Credit Party
(other than Holdings) permitted hereunder.
 
6.4           Employee Loans and Affiliate Transactions.
 
(a)           Except (i) as otherwise expressly permitted in this Section 6 with
respect to Affiliates,  (ii) as set forth in the Reading Management Agreement,
(iii) reasonable and customary fees paid to, and indemnities issued for the
benefit of, members of the board of directors (or similar governing body) of
Holdings and its Subsidiaries in the ordinary course of
 
 
39

--------------------------------------------------------------------------------

 

business and so long as no Event of Default has occurred and is continuing and
(iv) compensation arrangements for, and indemnities issued for the benefit of,
officers and other employees of Holdings and its Subsidiaries entered into in
the ordinary course of business and so long as no Event of Default has occurred,
no Credit Party shall enter into or be a party to any transaction with any other
Credit Party or any Affiliate thereof except in the ordinary course of and
pursuant to the reasonable requirements of such Credit Party's business and upon
fair and reasonable terms that are no less favorable to such Credit Party than
would be obtained in a comparable arm's length transaction with a Person not an
Affiliate of such Credit Party.  In addition, if any such transaction or series
of related transactions involves payments in excess of $500,000 in the
aggregate, the terms of these transactions must be disclosed in advance to Agent
and Lenders.  All such transactions existing as of the date hereof are described
in Disclosure Schedule (6.4(a)).
 
(b)           No Credit Party shall enter into any lending or borrowing
transaction with any employees of any Credit Party, except loans to its
respective employees on an arm's-length basis in the ordinary course of business
for travel and entertainment expenses, relocation costs and similar purposes and
stock option financing up to a maximum of $100,000 to any employee and up to a
maximum of $250,000 in the aggregate at any one time outstanding.
 
6.5           Capital Structure and Business.  If all or part of a Credit
Party's Stock is pledged to Agent, that Credit Party shall not issue additional
Stock.  No Credit Party shall amend its charter or bylaws in a manner that would
adversely affect Agent or Lenders or such Credit Party's duty or ability to
repay the Obligations.  No Credit Party shall engage in any business other than
the businesses currently engaged in by it or businesses reasonably related
thereto.
 
6.6           Guaranteed Indebtedness.  No Credit Party shall create, incur,
assume or permit to exist any Guaranteed Indebtedness except (a) by endorsement
of instruments or items of payment for deposit to the general account of any
Credit Party, (b) for Guaranteed Indebtedness incurred for the benefit of any
other Credit Party if the primary obligation is expressly permitted by this
Agreement, (c) for Guaranteed Indebtedness arising in connection with operating
leases entered into by a Credit Party from time to time and (d) for customary
Guaranteed Indebtedness incurred by such Credit Party in favor of title
insurers.
 
6.7           Liens.  No Credit Party shall create, incur, assume or permit to
exist any Lien on or with respect to the Collateral or any of its other
properties or assets (whether now owned or hereafter acquired) except for (a)
Permitted Encumbrances; (b) Liens in existence on the date hereof and summarized
on Disclosure Schedule (6.7) securing Indebtedness described on Disclosure
Schedule (6.3) and permitted refinancings, extensions and renewals thereof,
including extensions or renewals of any such Liens; provided that the principal
amount of the Indebtedness so secured is not increased and the Lien does not
attach to any other property; (c) Liens created after the date hereof by
conditional sale or other title retention agreements (including Capital Leases)
or in connection with purchase money Indebtedness with respect to Equipment and
Fixtures acquired by any Credit Party in the ordinary course of business,
involving the incurrence of an aggregate amount of purchase money Indebtedness
and Capital Lease Obligations of not more than $1,000,000 outstanding at any one
time for all such Liens (provided that such Liens attach only to the assets
subject to such purchase money Indebtedness and such Indebtedness is incurred
within ninety (90) days following such purchase and does not
 
 
40

--------------------------------------------------------------------------------

 

exceed 100% of the purchase price of the subject assets); and (d) Liens in the
nature of deposits received by a Credit Party from a sublessor or other account
debtor in the ordinary course of business.  In addition, no Credit Party shall
become a party to any agreement, note, indenture or instrument, or take any
other action, that would prohibit the creation of a Lien on any of its
properties or other assets in favor of Agent, on behalf of itself and Lenders,
as additional collateral for the Obligations, except (1) operating leases,
Capital Leases, Equipment and Fixtures that are subject to purchase money
obligations permitted hereby or Licenses which prohibit Liens upon the assets
that are subject thereto, (2) leasehold interests in Real Property (other than
in respect of leaseholds in respect of a movie theater) and (3) customary
provisions restricting assignments, subletting or other transfers contained in
leases, licenses and other agreements entered into in the ordinary course of
business.
 
6.8           Sale of Stock and Assets.  No Credit Party shall sell, transfer,
convey, assign or otherwise dispose of any of its properties or other assets,
including the Stock of any of its Subsidiaries (whether in a public or a private
offering or otherwise) or any of its Accounts, other than (a) the sale of
Inventory in the ordinary course of business, (b) the non-exclusive licensing of
intellectual property rights in the ordinary course of business; (c)
dispositions of property (including Stock) by any Subsidiary to Borrower or to
another Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be Borrower or a Subsidiary that
is a Guarantor, (d) dispositions of property by Borrower to any Subsidiary that
is a Guarantor, (e) leases or subleases of interests in real property entered
into in the ordinary course of business (other than leases or subleases of any
material portion of a Theatre Lease which lease or sublease could reasonably be
expected to (i) have a Material Adverse Effect, (ii) impair such Credit Party’s
ability to operate its movie theatre operations conducted therein or (iii)
materially impair the Collateral), (f) the surrender or waiver of contractual
rights or the settlement, release or surrender of contract or tort claims in the
ordinary course of business, (g) dispositions of cash and cash equivalents in
the ordinary course of business except to the extent otherwise prohibited
hereby, (h) the sale or other disposition by a Credit Party of Equipment and
Fixtures that are obsolete or no longer used or useful in such Credit Party's
business and (i) other dispositions of assets having a book value, not exceeding
$250,000 in the aggregate in any Fiscal Year.
 
6.9           ERISA.  No Credit Party shall, or shall cause or permit any ERISA
Affiliate to, cause or permit to occur (i) an event that could result in the
imposition of a Lien under Section 412 of the IRC or Section 302 or 4068 of
ERISA or (ii) an ERISA Event to the extent such ERISA Event would reasonably be
expected to result in taxes, penalties and other liability in excess of $250,000
in the aggregate.

6.10           Financial Covenants.  Borrower shall not breach or fail to comply
with any of the Financial Covenants.
 
6.11           Hazardous Materials.  No Credit Party shall cause or permit a
Release of any Hazardous Material on, at, in, under, above, to, from or about
any of the Real Estate where such Release would (a) violate in any respect, or
form the basis for any Environmental Liabilities under, any Environmental Laws
or Environmental Permits or (b) otherwise adversely impact the value or
marketability of any of the Real Estate or any of the Collateral, other than
such
 
 
41

--------------------------------------------------------------------------------

 
 
violations or Environmental Liabilities or impacts on the value or marketability
of any such Real Estate or Collateral that could not reasonably be expected to
have a Material Adverse Effect.
 
6.12           Sale-Leasebacks.  No Credit Party shall engage in any
sale-leaseback, synthetic lease or similar transaction involving any of its
assets.
 
6.13           Restricted Payments.  No Credit Party shall make any Restricted
Payment, except (a) intercompany loans and advances between Borrower and
Guarantors to the extent permitted by Section 6.3, (b) dividends and
distributions by Subsidiaries of Borrower paid to Borrower, (c) employee loans
permitted under Section 6.4(b), (d) payments of principal and interest of
Intercompany Notes issued in accordance with Section 6.3, (e) Permitted Tax
Distributions, (f) dividends and distributions by the Credit Parties to the
parent company of Holdings in any Fiscal Year in an aggregate amount not to
exceed 25% of Excess Cash Flow from the immediately preceding Fiscal Year so
long as (i) Borrower has made the required prepayment of the Obligations for
such preceding Fiscal Year in accordance with Section 1.3(b)(iv) (ii) no Default
or Event of Default has occurred and is continuing or would result therefrom and
(iii) as of the date of such payment, Borrower’s Leverage Ratio is less than
2.75:1.0 and (g) payments made pursuant to the Reading Management Agreement as
in effect on the date hereof and pro-rata payments made with respect to Reading
company-wide contracts.
 
6.14           Change of Corporate Name or Location; Change of Fiscal Year.  No
Credit Party shall (a) change its name as it appears in official filings in the
state of its incorporation or other organization; provided that Borrower may
change its name to Consolidated Entertainment, Inc., so long as Borrower
delivers evidence of such name change to Agent within 15 days after the giving
effect thereto, (b) change its chief executive office, principal place of
business, corporate offices or warehouses or locations at which Collateral is
held or stored, or the location of its records concerning the Collateral, (c)
change the type of entity that it is, (d) change its organization identification
number, if any, issued by its state of incorporation or other organization, or
(e) change its state of incorporation or organization, in each case without at
least thirty (30) days prior written notice to Agent and after Agent's written
acknowledgment that any reasonable action requested by Agent in connection
therewith, including to continue the perfection of any Liens in favor of Agent,
on behalf of Lenders, in any Collateral, has been completed or taken, and
provided that any such new location shall be in the continental United States or
Canada.  No Credit Party shall change its Fiscal Year.
 
6.15           No Impairment of Intercompany Transfers.  No Credit Party shall
directly or indirectly enter into or become bound by any agreement, instrument,
indenture or other obligation (other than this Agreement and the other Loan
Documents) that could directly or indirectly restrict, prohibit or require the
consent of any Person with respect to the payment of dividends or distributions
or the making or repayment of intercompany loans by a Subsidiary of Borrower to
Borrower.
 
6.16           Real Estate Purchases.  No Credit Party shall acquire any fee
simple ownership interests or leasehold interests in Real Estate unless such
Credit Party has complied with the requirements of Section 5.9.
 
 
42

--------------------------------------------------------------------------------

 
 
6.17           Changes Relating to Material Contracts.
 
(a)           No Credit Party shall change or amend the terms of the Reading
Management Agreement or the Kahala Management Agreement if the effect of such
amendment would have a material adverse effect on any Credit Party, the Agent or
Lenders
 
(b)           No Credit Party shall change or amend the terms of the Reading
Note if such amendment or change would make (i) the Reading Note a recourse
obligation of the Borrower and (ii) amend or modify the provisions of Section 3
thereof or otherwise add other similar adjustment provisions to the terms
thereof.
 
(c)           No Credit Party shall change or amend the terms of any Material
Contract if the effect of such amendment would have a material adverse effect on
any Credit Party, the Agent or Lenders.
 
(d)           No Credit Party shall agree to modify, terminate, amend, alter or
cancel any Theatre Lease without the prior written consent of the Agent (not to
be unreasonably withheld, delayed or conditioned by Agent) if such modification,
termination, amendment, alteration or cancellation would have a material adverse
effect on any Credit Party, Agent or the Lenders.
 
6.18           Holdings.  Holdings shall not engage in any trade or business, or
own any assets (other than Stock of its Subsidiaries and cash and cash
equivalents) or incur any Indebtedness or Guaranteed Indebtedness (other than
the Obligations and Indebtedness owing to any Credit Party).
 
7.      TERM
 
7.1           Termination.  The financing arrangements contemplated hereby shall
be in effect until the Commitment Termination Date, and the Loans and all other
Obligations shall be automatically due and payable in full on such date.
 
7.2           Survival of Obligations Upon Termination of Financing
Arrangements.  Except as otherwise expressly provided for in the Loan Documents,
no termination or cancellation (regardless of cause or procedure) of any
financing arrangement under this Agreement shall in any way affect or impair the
obligations, duties and liabilities of the Credit Parties or the rights of Agent
and Lenders relating to any unpaid portion of the Loans or any other
Obligations, due or not due, liquidated, contingent or unliquidated or any
transaction or event occurring prior to such termination, or any transaction or
event, the performance of which is required after the Commitment Termination
Date.  Except as otherwise expressly provided herein or in any other Loan
Document, all undertakings, agreements, covenants, warranties and
representations of or binding upon the Credit Parties, and all rights of Agent
and each Lender, all as contained in the Loan Documents, shall not terminate or
expire, but rather shall survive any such termination or cancellation and shall
continue in full force and effect until the Termination Date; provided, that the
provisions of Section 11, the payment obligations under Sections 1.15 and
1.16,  and the indemnities contained in the Loan Documents shall survive the
Termination Date.
 
 
43

--------------------------------------------------------------------------------

 
 
8.      EVENTS OF DEFAULT; RIGHTS AND REMEDIES
 
8.1           Events of Default.  The occurrence of any one or more of the
following events (regardless of the reason therefor) shall constitute an “Event
of Default” hereunder:
 
(a)           Borrower (i) fails to make any payment of principal of the Loans
when due and payable, (ii) fails to make any payment in respect of interest on,
or Fees owing in respect of, the Loans or any of the other Obligations when due
and payable within three (3) days of the due date thereof, or (iii) fails to pay
or reimburse Agent or Lenders for any expense reimbursable hereunder or under
any other Loan Document within ten (10) days following Agent's demand for such
reimbursement or payment of expenses.
 
(b)           Any Credit Party fails or neglects to perform, keep or observe any
of the provisions of Sections 1.4, 1.8, 5.4(a), 5.13 or 6, or any of the
provisions set forth in Annexes C or G, respectively.
 
(c)           Borrower fails or neglects to perform, keep or observe any of the
provisions of Section 4.1 or any provisions set forth in Annexes E or F,
respectively, and the same shall remain unremedied for three (3) Business Days
or more.
 
(d)           Any Credit Party fails or neglects to perform, keep or observe any
other provision of this Agreement or of any of the other Loan Documents (other
than any provision embodied in or covered by any other clause of this Section
8.1) and the same shall remain unremedied for thirty (30) days or more following
the earlier to occur of (i) knowledge by Borrower of such failure or neglect and
(ii) the receipt of written notice from Agent of such failure or neglect.
 
(e)           A default or breach occurs under any other agreement, document or
instrument to which any Credit Party is a party that is not cured within any
applicable grace period therefor, and such default or breach (i) involves the
failure to make any payment when due in respect of any Indebtedness or
Guaranteed Indebtedness (other than the Obligations) of any Credit Party in
excess of $500,000 in the aggregate (including (x) undrawn committed or
available amounts and (y) amounts owing to all creditors under any combined or
syndicated credit arrangements), or (ii) causes, or permits any holder of such
Indebtedness or Guaranteed Indebtedness or a trustee to cause, Indebtedness or
Guaranteed Indebtedness or a portion thereof in excess of $500,000 in the
aggregate to become due prior to its stated maturity or prior to its regularly
scheduled dates of payment, or cash collateral to be demanded in respect
thereof, in each case, regardless of whether such default is waived, or such
right is exercised, by such holder or trustee.
 
(f)           Assets of any Credit Party with a fair market value of $500,000 or
more are attached, seized, levied upon or subjected to a writ or distress
warrant, or come within the possession of any receiver, trustee, custodian or
assignee for the benefit of creditors of any Credit Party and such condition
continues for thirty (30) days or more.
 
(g)           A case or proceeding is commenced against any Credit Party seeking
a decree or order in respect of such Credit Party (i) under the Bankruptcy Code
or any other applicable federal, state or foreign bankruptcy or other similar
law, (ii) appointing a custodian,
 
 
44

--------------------------------------------------------------------------------

 
 
receiver, liquidator, assignee, trustee or sequestrator (or similar official)
for such Credit Party or for any substantial part of any such Credit Party's
assets, or (iii) ordering the winding-up or liquidation of the affairs of such
Credit Party, and such case or proceeding shall remain undismissed or unstayed
for sixty (60) days or more or a decree or order granting the relief sought in
such case or proceeding is granted by a court of competent jurisdiction.
 
(h)           Any Credit Party (i) files a petition seeking relief under the
Bankruptcy Code or any other applicable federal, state or foreign bankruptcy or
other similar law, (ii) consents to or fails to contest in a timely and
appropriate manner to the institution of proceedings thereunder or to the filing
of any such petition or to the appointment of or taking possession by a
custodian, receiver, liquidator, assignee, trustee or sequestrator (or similar
official) for such Credit Party or for any substantial part of any such Credit
Party's assets, (iii) makes an assignment for the benefit of creditors, or (iv)
takes any action in furtherance of any of the foregoing, or (v) admits in
writing its inability to, or is generally unable to, pay its debts as such debts
become due.
 
(i)           A final judgment or judgments for the payment of money in excess
of $500,000 in the aggregate at any time are outstanding against one or more of
the Credit Parties (which judgments are not covered by insurance policies as to
which liability has been accepted by the insurance carrier), and the same are
not, within thirty (30) days after the entry thereof, discharged or execution
thereof stayed or bonded pending appeal, or such judgments are not discharged
prior to the expiration of any such stay.
 
(j)           except pursuant to a release or termination expressly permitted
under any Loan Document, any material provision of any Loan Document for any
reason ceases to be valid, binding and enforceable in accordance with its terms
(or any Credit Party shall challenge the enforceability of any Loan Document or
shall assert in writing, or engage in any action or inaction based on any such
assertion, that any provision of any of the Loan Documents has ceased to be or
otherwise is not valid, binding and enforceable in accordance with its terms),
or any Lien created under any Loan Document ceases to be a valid and perfected
first priority Lien (except as otherwise permitted herein or therein) in any of
the Collateral purported to be covered thereby.
 
(k)           Any Change of Control occurs.
 
(l)           Any event occurs, whether or not insured or insurable, as a result
of which revenue-producing activities cease or are substantially curtailed at
facilities of Borrower generating more than 25% of Borrower's revenues for the
Fiscal Year preceding such event and such cessation or curtailment continues for
more than sixty (60) days.


(m)           Any Theatre Lease with respect to any movie theater or theaters
generating more than 25% of Borrower's revenues for the Fiscal Year preceding is
terminated or otherwise is failed to be renewed.
 
(n)           Any material default or breach by Borrower occurs and is
continuing under any Material Contract or any Material Contract shall be
terminated for any reason and such Material Contract is not replaced within 90
days of such termination.

 
45

--------------------------------------------------------------------------------

 
 
(o)           Reading shall fail to pay Borrower’s corporate overhead expenses
pursuant to the terms of the Reading Management Agreement.
 
(p)           Any representation or warranty herein or in any Loan Document or
in any written statement, report, financial statement or certificate (made or
delivered to Agent or any Lender by any Credit Party is untrue or incorrect in
any material respect as of the date when made or deemed made.
 
8.2           Remedies.
 
(a)           If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Revolving Lenders shall), without
notice, suspend the Revolving Loan facility with respect to additional Advances
and/or the incurrence of additional Letter of Credit Obligations, whereupon any
additional Advances and additional Letter of Credit Obligations shall be made or
incurred in Agent's sole discretion (or in the sole discretion of the Requisite
Revolving Lenders, if such suspension occurred at their direction) so long as
such Event of Default is continuing.  If any Event of Default has occurred and
is continuing, Agent may (and at the written request of Requisite Lenders
shall), without notice except as otherwise expressly provided herein, increase
the rate of interest applicable to the Loans and the Letter of Credit Fees to
the Default Rate.
 
(b)           If any Event of Default has occurred and is continuing, Agent may
(and at the written request of the Requisite Lenders shall), without notice:
(i) terminate the Revolving Loan facility with respect to further Advances or
the incurrence of further Letter of Credit Obligations; (ii) reduce the
Revolving Loan Commitment from time to time; (iii) declare all or any portion of
the Obligations, including all or any portion of any Loan to be forthwith due
and payable, and require that the Letter of Credit Obligations be cash
collateralized in the manner set forth in Annex B, all without presentment,
demand, protest or further notice of any kind, all of which are expressly waived
by Borrower and each other Credit Party; or (iv) exercise any rights and
remedies provided to Agent under the Loan Documents or at law or equity,
including all remedies provided under the Code; provided, that upon the
occurrence of an Event of Default specified in Sections 8.1(g) or (h), the
Commitments shall be immediately terminated and all of the Obligations,
including the Revolving Loan, shall become immediately due and payable without
declaration, notice or demand by any Person.
 
8.3           Waivers by Credit Parties.  Except as otherwise provided for in
this Agreement or by applicable law, each Credit Party waives: (a) presentment,
demand and protest and notice of presentment, dishonor, notice of intent to
accelerate, notice of acceleration, protest, default, nonpayment, maturity,
release, compromise, settlement, extension or renewal of any or all commercial
paper, accounts, contract rights, documents, instruments, chattel paper and
guaranties at any time held by Agent on which any Credit Party may in any way be
liable, and hereby ratifies and confirms whatever Agent may do in this regard,
(b) all rights to notice and a hearing prior to Agent's taking possession or
control of, or to Agent's replevy, attachment or levy upon, the Collateral or
any bond or security that might be required by any court prior to allowing Agent
to exercise any of its remedies, and (c) the benefit of all valuation,
appraisal, marshaling and exemption laws.
 
 
46

--------------------------------------------------------------------------------

 
 
9.      ASSIGNMENT AND PARTICIPATIONS; APPOINTMENT OF AGENT
 
9.1           Assignment and Participations.
 
(a)           Binding Effect.  This Agreement shall become effective when it
shall have been executed by Holdings, the Borrowers, the other Credit Parties
and Agent and when Agent shall have been notified by each Lender and L/C Issuer
that such Lender or L/C Issuer has executed it.  Thereafter, it shall be binding
upon and inure to the benefit of, but only to the benefit of, Holdings, the
Borrower, the Credit Parties (in each case, except for those provisions of this
Article 9 relating solely to Agent), Agent, each Lender and L/C Issuer and, in
each case, their respective successors and permitted assigns.  Except as
expressly provided in any Loan Document (including in Section 9.7), none of
Holdings, the Borrower, the other Credit Parties, any L/C Issuer or Agent shall
have the right to assign any rights or obligations hereunder or any interest
herein.
 
(b)           Right to Assign.  Subject to compliance with clause (c) below,
each Lender may sell, transfer, negotiate or assign all or a portion of its
rights and obligations hereunder (including all or a portion of its Commitments
and its rights and obligations with respect to Loans and Letters of Credit)
(each, a “Sale”) to any of the following Persons (each an “Eligible Assignee”)
(i) any existing Lender, (ii) any Affiliate or Approved Fund of any existing
Lender or (iii) any other Person acceptable (which acceptance shall not be
unreasonably withheld or delayed) to Agent and, as long as no Event of Default
is continuing, the Borrower; provided, however, that (x) such Sales do not have
to be ratable between the facilities but must be ratable among the obligations
owing to and owed by such Lender with respect to a facility, and (y) for each
facility, the aggregate outstanding principal amount (determined as of the
effective date of the applicable Assignment Agreement) of the Loans, Commitments
and Letter of Credit Obligations subject to any such Sale shall be in a minimum
amount of $1,000,000, unless such Sale is made to an existing Lender or an
Affiliate or Approved Fund of any existing Lender, is of the assignor’s
(together with its Affiliates and Approved Funds) entire interest in such
facility or is made with the prior consent of the Borrower and Agent.
 
(c)           Procedure.  The parties to each Sale made in reliance on clause
(b) above (other than those described in clause (e) or (f) below) shall execute
and deliver to Agent an Assignment Agreement via an electronic settlement system
designated by Agent (or, if previously agreed with Agent, via a manual execution
and delivery of the Assignment Agreement) evidencing such Sale, together with
any existing Note subject to such Sale (or any affidavit of loss therefor
acceptable to Agent), the applicable tax forms required to be delivered pursuant
to Section 1.15(c) and payment of an assignment fee in the amount of $3,500;
provided, that (1) if a Sale by a Lender is made to an Affiliate or an Approved
Fund of such assigning Lender, then no assignment fee shall be due in connection
with such Sale, and (2) if a Sale by a Lender is made to an assignee that is not
an Affiliate or Approved Fund of such assignor Lender, and concurrently to one
or more Affiliates or Approved Funds of such assignee, then only one assignment
fee of $3,500 shall be due in connection with such Sale.  Upon receipt of all
the foregoing, and conditioned upon such receipt and, if such assignment is made
in accordance with Section 9.1(b)(iii), upon Agent (and the Borrower, if
applicable) consenting to such Assignment Agreement, from and after the
effective date specified in such Assignment Agreement, Agent
 
 
47

--------------------------------------------------------------------------------

 

shall record or cause to be recorded in the Register the information contained
in such Assignment Agreement.
 
(d)           Effectiveness.  Subject to the recording of an Assignment
Agreement by Agent in the Register pursuant to Section 9.1(h) (i) the assignee
thereunder shall become a party hereto and, to the extent that rights and
obligations under the Loan Documents have been assigned to such assignee
pursuant to such Assignment Agreement, shall have the rights and obligations of
a Lender, (ii) any applicable Note shall be transferred to such assignee through
such entry and (iii) the assignor thereunder shall, to the extent that rights
and obligations under this Agreement have been assigned by it pursuant to such
Assignment Agreement, relinquish its rights (except for those surviving the
termination of the Commitments and the payment in full of the Obligations) and
be released from its obligations under the Loan Documents, other than those
relating to events or circumstances occurring prior to such assignment (and, in
the case of an Assignment Agreement covering all or the remaining portion of an
assigning Lender’s rights and obligations under the Loan Documents.
 
(e)           Grant of Security Interests.  In addition to the other rights
provided in this Section 9.1, each Lender may grant a security interest in, or
otherwise assign as collateral, any of its rights under this Agreement, whether
now owned or hereafter acquired (including rights to payments of principal or
interest on the Loans), to (A) any federal reserve bank (pursuant to Regulation
A of the Federal Reserve Board), without notice to Agent or (B) any holder of,
or trustee for the benefit of the holders of, such Lender’s securities or
Indebtedness by notice to Agent; provided, however, that no such holder or
trustee, whether because of such grant or assignment or any foreclosure thereon
(unless such foreclosure is made through an assignment in accordance with clause
(b) above), shall be entitled to any rights of such Lender hereunder and no such
Lender shall be relieved of any of its obligations hereunder.
 
(f)           Participants and SPVs.  In addition to the other rights provided
in this Section 9.1, each Lender may, (x) with notice to Agent, grant to an SPV
the option to make all or any part of any Loan that such Lender would otherwise
be required to make hereunder (and the exercise of such option by such SPV and
the making of Loans pursuant thereto shall satisfy the obligation of such Lender
to make such Loans hereunder) and such SPV may assign to such Lender the right
to receive payment with respect to any Obligation and (y) without notice to or
consent from Agent or the Borrower, sell participations to one or more Persons
in or to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Term Loan B,
Revolving Loans and Letters of Credit); provided, however, that, whether as a
result of any term of any Loan Document or of such grant or participation, (i)
no such SPV or participant shall have a commitment, or be deemed to have made an
offer to commit, to make Loans hereunder, and, except as provided in the
applicable option agreement, none shall be liable for any obligation of such
Lender hereunder, (ii) such Lender’s rights and obligations, and the rights and
obligations of the Credit Parties and Agent, the other Lenders and the L/C
Issuer towards such Lender, under any Loan Document shall remain unchanged and
each other party hereto shall continue to deal solely with such Lender, which
shall remain the holder of the Obligations in the Register, except that (A) each
such participant and SPV shall be entitled to the benefit of Sections 1.13(b),
1.15 and 1.16, but only to the extent such participant or SPV delivers the tax
forms such Lender is required to deliver pursuant to Section 1.15(c) and then
only to the extent of any amount to which such Lender
 
 
48

--------------------------------------------------------------------------------

 

would be entitled in the absence of any such grant or participation and (B) each
such SPV may receive other payments that would otherwise be made to such Lender
with respect to Loans funded by such SPV to the extent provided in the
applicable option agreement and set forth in a notice provided to Agent by such
SPV and such Lender, provided, however, that in no case (including pursuant to
clause (A) or (B) above) shall an SPV or participant have the right to enforce
any of the terms of any Loan Document, and (iii) the consent of such SPV or
participant shall not be required (either directly, as a restraint on such
Lender’s ability to consent hereunder or otherwise) for any amendments, waivers
or consents with respect to any Loan Document or to exercise or refrain from
exercising any powers or rights such Lender may have under or in respect of the
Loan Documents (including the right to enforce or direct enforcement of the
Obligations), except for those described in clauses (ii), (iii) and (iv) of
Section 11.2(c) with respect to amounts, or dates fixed for payment of amounts,
to which such participant or SPV would otherwise be entitled and, in the case of
participants, except for those described in Section 11.1(c)(v).  No party hereto
shall institute (and each Credit Party shall cause each other Credit Party not
to institute) against any SPV grantee of an option pursuant to this clause (f)
any bankruptcy, reorganization, insolvency, liquidation or similar proceeding,
prior to the date that is one year and one day after the payment in full of all
outstanding commercial paper of such SPV; provided, however, that each Lender
having designated an SPV as such agrees to indemnify each Indemnified Person
against any Indemnified Liability that may be incurred by, or asserted against,
such Indemnified Person as a result of failing to institute such proceeding
(including a failure to get reimbursed by such SPV for any such Indemnified
Liability).  The agreement in the preceding sentence shall survive the
termination of the Commitments and the payment in full of the Obligations.
 
(h)           Agent, acting solely for this purpose as a nonfiduciary agent of
the Credit Parties, shall maintain at one of its offices in Alpharetta, Georgia,
or such other location as Agent shall notify Lenders in writing, a copy of each
Assignment Agreement delivered to it and a register for the recordation of the
names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”).  The entries in the Register shall be conclusive
absent manifest error, and Borrower, the Agent and the Lenders shall treat each
Person whose name is recorded in the Register pursuant to the terms hereof as a
Lender hereunder for all purposes of this Agreement, notwithstanding notice to
the contrary.  The Register shall be available for inspection by Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice; provided, however, each Lender shall only be entitled to inspect an
excerpt of the Register containing information relating to such Lender and such
Lender’s Loans and Commitments.  In the case of any assignment not reflected in
the Register, the assigning Lender agrees that it shall maintain a comparable
register as a non-fiduciary agent of the Credit Parties.
 
(i)           Each Credit Party executing this Agreement shall assist any Lender
permitted to sell assignments or participations under this Section 9.1 as
reasonably required to enable the assigning or selling Lender to effect any such
assignment or participation, including the execution and delivery of any and all
agreements, notes and other documents and instruments as shall be
requested.  Each Credit Party executing this Agreement shall certify the
correctness, completeness and accuracy of all descriptions of the Credit Parties
and their respective affairs contained in any selling materials provided by them

 
49

--------------------------------------------------------------------------------

 
 
and all other information provided by them and included in such materials,
except that any Projections delivered by Borrower shall only be certified by
Borrower as having been prepared by Borrower in compliance with the
representations contained in Section 3.4(c).


(j)           Any Lender may furnish any information concerning Credit Parties
in the possession of such Lender from time to time to assignees and participants
(including prospective assignees and participants); provided, that such Lender
shall obtain from assignees or participants confidentiality covenants
substantially equivalent to those contained in Section 11.8.


9.2           Appointment of Agent.  GE Capital is hereby appointed to act on
behalf of all Lenders as Agent under this Agreement and the other Loan
Documents.  The provisions of this Section 9.2 are solely for the benefit of
Agent and Lenders and no Credit Party nor any other Person shall have any rights
as a third party beneficiary of any of the provisions hereof.  In performing its
functions and duties under this Agreement and the other Loan Documents, Agent
shall act solely as an agent of Lenders and does not assume and shall not be
deemed to have assumed any obligation toward or relationship of agency or trust
with or for any Credit Party or any other Person.  Agent shall have no duties or
responsibilities except for those expressly set forth in this Agreement and the
other Loan Documents.  The duties of Agent shall be mechanical and
administrative in nature and Agent shall not have, or be deemed to have, by
reason of this Agreement, any other Loan Document or otherwise a fiduciary
relationship in respect of any Lender.  Except as expressly set forth in this
Agreement and the other Loan Documents or required by applicable law, Agent
shall not have any duty to disclose, and shall not be liable for failure to
disclose, any information relating to any Credit Party or any of their
respective Subsidiaries or any Account Debtor that is communicated to or
obtained by GE Capital or any of its Affiliates in any capacity.  Neither Agent
nor any of its Affiliates nor any of their respective officers, directors,
employees, agents or representatives shall be liable to any Lender for any
action taken or omitted to be taken by it in accordance with this Agreement or
in accordance with any other Loan Document, or in connection herewith or
therewith, except for damages caused by its or their own gross negligence or
willful misconduct as finally determined by a court of competent jurisdiction.
 
If Agent shall request instructions from Requisite Lenders, Requisite Revolving
Lenders or all affected Lenders with respect to any act or action (including
failure to act) in connection with this Agreement or any other Loan Document,
then Agent shall be entitled to refrain from such act or taking such action
unless and until Agent shall have received instructions from Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as the case may be, and
Agent shall not incur liability to any Person by reason of so refraining.  Agent
shall be fully justified in failing or refusing to take any action hereunder or
under any other Loan Document (a) if such action would, in the opinion of Agent,
be contrary to law or the terms of this Agreement or any other Loan Document,
(b) if such action would, in the opinion of Agent, expose Agent to Environmental
Liabilities or (c) if Agent shall not first be indemnified to its satisfaction
against any and all liability and expense which may be incurred by it by reason
of taking or continuing to take any such action.  Without limiting the
foregoing, no Lender shall have any right of action whatsoever against Agent as
a result of Agent acting or refraining from acting hereunder or under any other
Loan Document in accordance with the instructions of Requisite Lenders,
Requisite Revolving Lenders or all affected Lenders, as applicable.
 
 
50

--------------------------------------------------------------------------------

 
 
9.3           Agent's Reliance, Etc.  Neither Agent nor any of its Affiliates
nor any of their respective directors, officers, agents or employees shall be
liable for any action taken or omitted to be taken by it or them under or in
connection with this Agreement or the other Loan Documents, except for damages
caused by its or their own gross negligence or willful misconduct as finally
determined by a court of competent jurisdiction.  Without limiting the
generality of the foregoing, Agent:  (a)  may treat the payee of any Note as the
holder thereof until Agent receives written notice of the assignment or transfer
thereof signed by such payee and in form reasonably satisfactory to Agent; (b)
may consult with legal counsel, independent public accountants and other experts
selected by it and shall not be liable for any action taken or omitted to be
taken by it in good faith in accordance with the advice of such counsel,
accountants or experts; (c) makes no warranty or representation to any Lender
and shall not be responsible to any Lender for any statements, warranties or
representations made in or in connection with this Agreement or the other Loan
Documents; (d) shall not have any duty to ascertain or to inquire as to the
performance or observance of any of the terms, covenants or conditions of this
Agreement or the other Loan Documents on the part of any Credit Party or to
inspect the Collateral (including the books and records) of any Credit Party;
(e) shall not be responsible to any Lender for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of this Agreement or
the other Loan Documents or any other instrument or document furnished pursuant
hereto or thereto; and (f) shall incur no liability under or in respect of this
Agreement or the other Loan Documents by acting upon any notice, consent,
certificate or other instrument or writing (which may be by telecopy, telegram,
cable or telex) believed by it to be genuine and signed or sent by the proper
party or parties.
 
9.4           GE Capital and Affiliates.  With respect to its Commitments
hereunder, GE Capital shall have the same rights and powers under this Agreement
and the other Loan Documents as any other Lender and may exercise the same as
though it were not Agent; and the term “Lender” or “Lenders” shall, unless
otherwise expressly indicated, include GE Capital in its individual
capacity.  GE Capital and its Affiliates may lend money to, invest in, and
generally engage in any kind of business with, any Credit Party, any of their
Affiliates and any Person who may do business with or own securities of any
Credit Party or any such Affiliate, all as if GE Capital were not Agent and
without any duty to account therefor to Lenders.  GE Capital and its Affiliates
may accept fees and other consideration from any Credit Party for services in
connection with this Agreement or otherwise without having to account for the
same to Lenders.
 
9.5           Lender Credit Decision.  Each Lender acknowledges that it has,
independently and without reliance upon Agent or any other Lender and based on
the Financial Statements referred to in Section 3.4(a) and such other documents
and information as it has deemed appropriate, made its own credit and financial
analysis of the Credit Parties and its own decision to enter into this
Agreement.  Each Lender also acknowledges that it will, independently and
without reliance upon Agent or any other Lender and based on such documents and
information as it shall deem appropriate at the time, continue to make its own
credit decisions in taking or not taking action under this Agreement.  Each
Lender acknowledges the potential conflict of interest of each other Lender as a
result of Lenders holding disproportionate interests in the Loans, and expressly
consents to, and waives any claim based upon, such conflict of interest.
 
 
51

--------------------------------------------------------------------------------

 
 
9.6           Indemnification.  Lenders agree to indemnify Agent (to the extent
not reimbursed by Credit Parties and without limiting the obligations of Credit
Parties hereunder), ratably according to their respective Pro Rata Shares, from
and against any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted by any third
party or any Credit Party against Agent in any way relating to or arising out of
this Agreement or any other Loan Document or any action taken or omitted to be
taken by Agent in connection therewith, including, without limitation, any and
all losses arising in connection with Electronic Transmissions hereunder or any
other Loan Document with respect hereto or thereto or the use of E-Systems by
the parties hereto (as well as any failures of any Lender’s, any Credit Party’s
or any other Person’s Equipment, software or services in connection with such
Electronic Transmissions and/or E-Systems); provided, that no Lender shall be
liable for any portion of such liabilities, obligations, losses, damages,
penalties, actions, judgments, suits, costs, expenses or disbursements resulting
from Agent’s gross negligence or willful misconduct as finally determined by a
court of competent jurisdiction.  Without limiting the foregoing, each Lender
agrees to reimburse Agent promptly upon demand for its ratable share of any
out-of-pocket expenses (including reasonable counsel fees) incurred by Agent in
connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of rights or
responsibilities under, this Agreement and each other Loan Document, to the
extent that Agent is not reimbursed for such expenses by Credit Parties.
 
9.7           Successor Agent.  Agent may resign at any time by giving not less
than thirty (30) days' prior written notice thereof to Lenders and
Borrower.  Upon any such resignation, the Requisite Lenders shall have the right
to appoint a successor Agent.  If no successor Agent shall have been so
appointed by the Requisite Lenders and shall have accepted such appointment
within thirty (30) days after the resigning Agent's giving notice of
resignation, then the resigning Agent may, on behalf of Lenders, appoint a
successor Agent, which shall be a Lender, if a Lender is willing to accept such
appointment, or otherwise shall be a commercial bank or financial institution or
a subsidiary of a commercial bank or financial institution if such commercial
bank or financial institution is organized under the laws of the United States
of America or of any State thereof and has a combined capital and surplus of at
least $300,000,000.  If no successor Agent has been appointed pursuant to the
foregoing, within thirty (30) days after the date such notice of resignation was
given by the resigning Agent, such resignation shall become effective and the
Requisite Lenders shall thereafter perform all the duties of Agent hereunder
until such time, if any, as the Requisite Lenders appoint a successor Agent as
provided above. Any successor Agent appointed by Requisite Lenders hereunder
shall be subject to the approval of Borrower, such approval not to be
unreasonably withheld or delayed; provided that such approval shall not be
required if a Default or an Event of Default has occurred and is
continuing.  Upon the acceptance of any appointment as Agent hereunder by a
successor Agent, such successor Agent shall succeed to and become vested with
all the rights, powers, privileges and duties of the resigning Agent.  Upon the
earlier of the acceptance of any appointment as Agent hereunder by a successor
Agent or the effective date of the resigning Agent's resignation, the resigning
Agent shall be discharged from its duties and obligations under this Agreement
and the other Loan Documents, except that any indemnity rights or other rights
in favor of such resigning Agent shall continue.  After any resigning Agent's
resignation hereunder, the
 
 
52

--------------------------------------------------------------------------------

 

provisions of this Section 9 shall inure to its benefit as to any actions taken
or omitted to be taken by it while it was acting as Agent under this Agreement
and the other Loan Documents.
 
9.8           Setoff and Sharing of Payments.  In addition to any rights now or
hereafter granted under applicable law and not by way of limitation of any such
rights, upon the occurrence and during the continuance of any Event of Default
and subject to Section 9.9(f), each Lender is hereby authorized at any time or
from time to time, without prior notice to any Credit Party or to any Person
other than Agent, any such notice being hereby expressly waived, to offset and
to appropriate and to apply any and all balances held by it at any of its
offices for the account of Borrower or any Guarantor (regardless of whether such
balances are then due to Borrower or any Guarantor) and any other properties or
assets at any time held or owing by that Lender or that holder to or for the
credit or for the account of Borrower or any Guarantor against and on account of
any of the Obligations that are not paid when due; provided that the Lender
exercising such offset rights shall give notice thereof to the affected Credit
Party promptly after exercising such rights.  Any Lender exercising a right of
setoff or otherwise receiving any payment on account of the Obligations in
excess of its Pro Rata Share thereof shall purchase for cash (and the other
Lenders or holders shall sell) such participations in each such other Lender's
or holder's Pro Rata Share of the Obligations as would be necessary to cause
such Lender to share the amount so offset or otherwise received with each other
Lender or holder in accordance with their respective Pro Rata Shares, (other
than offset rights exercised by any Lender with respect to Sections 1.13, 1.15
or 1.16).  Borrower and each Guarantor agrees, to the fullest extent permitted
by law, that (a) any Lender may exercise its right to offset with respect to
amounts in excess of its Pro Rata Share of the Obligations and may sell
participations in such amounts so offset to other Lenders and holders and (b)
any Lender so purchasing a participation in the Loans made or other Obligations
held by other Lenders or holders may exercise all rights of offset, bankers'
lien, counterclaim or similar rights with respect to such participation as fully
as if such Lender or holder were a direct holder of the Loans and the other
Obligations in the amount of such participation.  Notwithstanding the foregoing,
if all or any portion of the offset amount or payment otherwise received is
thereafter recovered from the Lender that has exercised the right of offset, the
purchase of participations by that Lender shall be rescinded and the purchase
price restored without interest.
 
9.9           Advances; Payments; Non-Funding Lenders; Information; Actions in
Concert.
 
(a)           Advances; Payments.
 
(i)           Each Revolving Lender shall make the amount of such Lender's Pro
Rata Share of such Revolving Credit Advance available to Agent in same day funds
by wire transfer to Agent's account as set forth in Annex H not later than 3:00
p.m. (New York time) on the requested funding date, in the case of an Index Rate
Loan and not later than 11:00 a.m. (New York time) on the requested funding date
in the case of a LIBOR Loan.  After receipt of such wire transfers (or, in the
Agent's sole discretion, before receipt of such wire transfers), subject to the
terms hereof, Agent shall make the requested Revolving Credit Advance to
Borrower.  All payments by each Revolving Lender shall be made without setoff,
counterclaim or deduction of any kind.
 
 
53

--------------------------------------------------------------------------------

 
 
(ii)           Not less than once during each calendar week or more frequently
at Agent's election (each, a “Settlement Date”), Agent shall advise each Lender
by telephone, or telecopy of the amount of such Lender's Pro Rata Share of
principal, interest and Fees paid for the benefit of Lenders with respect to
each applicable Loan.  Provided that each Lender has funded all payments and
Advances required to be made by it and purchased all participations required to
be purchased by it under this Agreement and the other Loan Documents as of such
Settlement Date, Agent shall pay to each Lender such Lender's Pro Rata Share of
principal, interest and Fees paid by Borrower since the previous Settlement
Date  for the benefit of such Lender on the Loans held by it.  To the extent
that any Lender (a “Non-Funding Lender”) has failed to fund all such payments
and Advances or failed to fund the purchase of all such participations, Agent
shall be entitled to set off the funding short-fall against that Non-Funding
Lender's Pro Rata Share of all payments received from Borrower.  Such payments
shall be made by wire transfer to such Lender's account (as specified by such
Lender in Annex H or the applicable Assignment Agreement) not later than 2:00
p.m. (New York time) on the next Business Day following each Settlement Date.
 
(b)           Availability of Lender's Pro Rata Share.  Agent may assume that
each Revolving Lender will make its Pro Rata Share of each Revolving Credit
Advance available to Agent on each funding date.  If such Pro Rata Share is not,
in fact, paid to Agent by such Revolving Lender when due, Agent will be entitled
to recover such amount on demand from such Revolving Lender without setoff,
counterclaim or deduction of any kind.  If any Revolving Lender fails to pay the
amount of its Pro Rata Share forthwith upon Agent's demand, Agent shall promptly
notify Borrower and Borrower shall immediately repay such amount to
Agent.  Nothing in this Section 9.9(b) or elsewhere in this Agreement or the
other Loan Documents shall be deemed to require Agent to advance funds on behalf
of any Revolving Lender or to relieve any Revolving Lender from its obligation
to fulfill its Commitments hereunder or to prejudice any rights that Borrower
may have against any Revolving Lender as a result of any default by such
Revolving Lender hereunder.  To the extent that Agent advances funds to Borrower
on behalf of any Revolving Lender and is not reimbursed therefor on the same
Business Day as such Advance is made, Agent shall be entitled to retain for its
account all interest accrued on such Advance until reimbursed by the applicable
Revolving Lender.
 
(c)           Return of Payments.
 
(i)           If Agent pays an amount to a Lender under this Agreement in the
belief or expectation that a related payment has been or will be received by
Agent from Borrower and such related payment is not received by Agent, then
Agent will be entitled to recover such amount from such Lender on demand without
setoff, counterclaim or deduction of any kind.


(ii)           If Agent determines at any time that any amount received by Agent
under this Agreement must be returned to Borrower or paid to any other Person
pursuant to any insolvency law or otherwise, then, notwithstanding any other
term or condition of this Agreement or any other Loan Document, Agent will not
be required to distribute any portion thereof to any Lender.  In addition, each
Lender will repay to Agent on demand any portion of such amount that Agent has
distributed to such Lender, together with interest at such rate, if any, as
Agent is required to pay to Borrower or such other Person, without setoff,
counterclaim or deduction of any kind.

 
54

--------------------------------------------------------------------------------

 
 
(d)           Non-Funding Lenders.  The failure of any Non-Funding Lender to
make any Revolving Credit Advance or any payment required by it hereunder shall
not relieve any other Lender (each such other Revolving Lender, an “Other
Lender”) of its obligations to make such Advance or purchase such participation
on such date, but neither any Other Lender nor Agent shall be responsible for
the failure of any Non-Funding Lender to make an Advance, purchase a
participation or make any other payment required hereunder.  Notwithstanding
anything set forth herein to the contrary, a Non-Funding Lender shall not have
any voting or consent rights under or with respect to any Loan Document or
constitute a “Lender” or a “Revolving Lender” (or be included in the calculation
of “Requisite Lenders”, or “Requisite Revolving Lenders” hereunder) for any
voting or consent rights under or with respect to any Loan Document.  At
Borrower's request, Agent or a Person acceptable to Agent shall have the right
with Agent's consent and in Agent's sole discretion (but shall have no
obligation) to purchase from any Non-Funding Lender, and each Non-Funding Lender
agrees that it shall, at Agent's request, sell and assign to Agent or such
Person, all of the Commitments of that Non-Funding Lender for an amount equal to
the principal balance of all Loans held by such Non-Funding Lender and all
accrued interest and fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
 
(e)           Dissemination of Information.  Agent shall use reasonable efforts
to provide Lenders with any notice of Default or Event of Default received by
Agent from, or delivered by Agent to, any Credit Party, with notice of any Event
of Default of which Agent has actually become aware and with notice of any
action taken by Agent following any Event of Default; provided, that Agent shall
not be liable to any Lender for any failure to do so, except to the extent that
such failure is attributable to Agent's gross negligence or willful misconduct
as finally determined by a court of competent jurisdiction.  Lenders acknowledge
that Borrower is required to provide Financial Statements and Collateral Reports
to Lenders in accordance with Annexes E and F hereto and agree that Agent shall
have no duty to provide the same to Lenders.
 
(f)           Actions in Concert.  Anything in this Agreement to the contrary
notwithstanding, each Lender hereby agrees with each other Lender that no Lender
shall take any action to protect or enforce its rights arising out of this
Agreement or the Notes (including exercising any rights of setoff) without first
obtaining the prior written consent of Agent and Requisite Lenders, it being the
intent of Lenders that any such action to protect or enforce rights under this
Agreement and the Notes shall be taken in concert and at the direction or with
the consent of Agent or Requisite Lenders.
 
10.           SUCCESSORS AND ASSIGNS
 
10.1           Successors and Assigns.  This Agreement and the other Loan
Documents shall be binding on and shall inure to the benefit of each Credit
Party, Agent, Lenders and their respective successors and assigns (including, in
the case of any Credit Party, a debtor-in-possession on behalf of such Credit
Party), except as otherwise provided herein or therein.  No Credit Party may
assign, transfer, hypothecate or otherwise convey its rights, benefits,
obligations or duties hereunder or under any of the other Loan Documents without
the prior express written consent of Agent and Lenders.  Any such purported
assignment, transfer, hypothecation or other conveyance by any Credit Party
without the prior express written consent of Agent and Lenders shall be
void.  The terms and provisions of this Agreement are for the
 
 
55

--------------------------------------------------------------------------------

 

purpose of defining the relative rights and obligations of each Credit Party,
Agent and Lenders with respect to the transactions contemplated hereby and no
Person shall be a third party beneficiary of any of the terms and provisions of
this Agreement or any of the other Loan Documents.
 
11.           MISCELLANEOUS
 
11.1           Complete Agreement; Modification of Agreement.  The Loan
Documents constitute the complete agreement between the parties with respect to
the subject matter thereof and may not be modified, altered or amended except as
set forth in Section 11.2.  Any letter of interest, commitment letter, fee
letter or confidentiality agreement, if any, between any Credit Party and Agent
or any Lender or any of their respective Affiliates, predating this Agreement
and relating to a financing of substantially similar form, purpose or effect
shall be superseded by this Agreement.  Notwithstanding the foregoing, the GE
Capital Fee Letter and any market flex provisions contained in the final
commitment letter between Agent and Borrower shall survive the execution and
delivery of this Agreement and shall continue to be binding obligations of the
parties.
 
11.2           Amendments and Waivers.
 
(a)           Except for actions expressly permitted to be taken by Agent, no
amendment, modification, termination or waiver of any provision of this
Agreement or any other Loan Document, or any consent to any departure by any
Credit Party therefrom, shall in any event be effective unless the same shall be
in writing and signed by Agent and Borrower (and, in the case of the Reading
Guaranty, Reading), and by Requisite Lenders, Requisite Revolving Lenders or all
affected Lenders, as applicable.  Except as set forth in clauses (b) and (c)
below, all such amendments, modifications, terminations or waivers requiring the
consent of any Lenders shall require the written consent of Requisite Lenders.
 
(b)           No amendment, modification, termination or waiver of or consent
with respect to any provision of this Agreement that waives compliance with the
conditions precedent set forth in Section 2.2 to the making of any Loan or the
incurrence of any Letter of Credit Obligations shall be effective unless the
same shall be in writing and signed by Agent, Requisite Revolving Lenders and
Borrower.  Notwithstanding anything contained in this Agreement to the contrary,
no waiver or consent with respect to any Default or any Event of Default shall
be effective for purposes of the conditions precedent to the making of Loans or
the incurrence of Letter of Credit Obligations set forth in Section 2.2 unless
the same shall be in writing and signed by Agent, Requisite Revolving Lenders
and Borrower.
 
(c)           No amendment, modification, termination or waiver shall, unless in
writing and signed by Agent and each Lender directly affected thereby:  (i)
increase the principal amount of any Lender's Commitment (which action shall be
deemed to directly affect all Lenders); (ii) reduce the principal of, rate of
interest on or Fees payable with respect to any Loan or Letter of Credit
Obligations of any affected Lender; (iii) extend any scheduled payment date
(other than payment dates of mandatory prepayments under Section 1.3(b)(ii)-(v))
or final maturity date of the principal amount of any Loan of any affected
Lender; (iv) waive, forgive, defer, extend or postpone any payment of interest
or Fees as to any affected Lender; (v) release
 
 
56

--------------------------------------------------------------------------------

 

any Guaranty (unless the Stock of the relevant Credit Party is sold in a
transaction permitted hereby) or, except as otherwise permitted herein or in the
other Loan Documents, release, or permit any Credit Party to sell or otherwise
dispose of, all or substantially all of the Collateral; (vi) change the
percentage of the Commitments or of the aggregate unpaid principal amount of the
Loans that shall be required for Lenders or any of them to take any action
hereunder; and (vii) amend or waive this Section 11.2 or the definitions of the
terms “Requisite Lenders”, or “Requisite Revolving Lenders” insofar as such
definitions affect the substance of this Section 11.2.  Each amendment,
modification, termination or waiver shall be effective only in the specific
instance and for the specific purpose for which it was given. No amendment,
modification or waiver of this Agreement or any Loan Document altering the
ratable treatment of Obligations arising under Secured Rate Contracts resulting
in such Obligations being junior in right of payment to principal on the Loans
or resulting in Obligations owing to any Secured Swap Provider becoming
unsecured (other than release of Liens in accordance with the terms hereof), in
each case in a manner adverse to any Secured Swap Provider, shall be effective
without the written consent of such Secured Swap Provider (or in the case of a
Secured Rate Contract arranged by GE Capital or an Affiliate of GE Capital, GE
Capital). No amendment, modification, termination or waiver shall be required
for Agent to take additional Collateral pursuant to any Loan Document. No
amendment, modification, termination or waiver of any provision of any Note
shall be effective without the written concurrence of the holder of that
Note.  No notice to or demand on any Credit Party in any case shall entitle such
Credit Party or any other Credit Party to any other or further notice or demand
in similar or other circumstances.  Any amendment, modification, termination,
waiver or consent effected in accordance with this Section 11.2 shall be binding
upon each holder of the Notes at the time outstanding and each future holder of
the Notes. Notwithstanding anything to the contrary contained herein, the Loans
and Commitments may be increased and/or additional tranches of debt may be added
hereunder and may be secured pari passu with the other Obligations upon the
written consent of Borrower, Agent and the Requisite Lenders; provided that no
Lender’s Commitments or Loans may be increased hereunder without such Lender’s
written consent.   Notwithstanding the foregoing, this Agreement and the other
Loan Documents may be amended (or amended and restated) with the written consent
of the Requisite Lenders, Agent and Borrower (i) to add one or more additional
credit facilities to this Agreement and to permit the extensions of credit from
time to time outstanding thereunder and the accrued interest and fees in respect
thereof to share ratably in the benefits of this Agreement and the other Loan
Documents with the Term Loan B and Revolving Loans and the accrued interest and
fees in respect thereof and (ii) to include appropriately the Lenders holding
such credit facilities in any determination of the Requisite Lenders.  Any
amendments to effectuate the preceding sentence may be made with Agent’s,
Requisite Lenders’ and Borrower’s consent only.
 
(d)           If, in connection with any proposed amendment, modification,
waiver or termination (a “Proposed Change”):
 
(i)           requiring the consent of all affected Lenders, the consent of
Requisite Lenders is obtained, but the consent of other Lenders whose consent is
required is not obtained (any such Lender whose consent is not obtained as
described in this clause (i) and in clauses (ii) and (iii) below being referred
to as “Non Consenting Lender”);
 
 
57

--------------------------------------------------------------------------------

 
 
(ii)           requiring the consent of Requisite Revolving Lenders, the consent
of Revolving Lenders holding 51% or more of the aggregate Revolving Loan
Commitments is obtained, but the consent of Requisite Revolving Lenders is not
obtained; or
 
(iii)           requiring the consent of Requisite Lenders, the consent of
Lenders holding 51% or more of the aggregate Commitments is obtained, but the
consent of Requisite Lenders is not obtained;
 
then, so long as Agent is not a Non Consenting Lender, at Borrower’s request
Agent, or a Person reasonably acceptable to Agent, shall have the right with
Agent’s consent and in Agent’s sole discretion (but shall have no obligation) to
purchase from such Non Consenting Lenders, and such Non Consenting Lenders agree
that they shall, upon Agent’s request, sell and assign to Agent or such Person,
all of the Commitments of such Non Consenting Lenders for an amount equal to the
principal balance of all Loans held by the Non Consenting Lenders and all
accrued interest and Fees with respect thereto through the date of sale, such
purchase and sale to be consummated pursuant to an executed Assignment
Agreement.
 
(e)           Upon payment in full in cash and performance of all of the
Obligations (other than indemnification Obligations), termination of the
Commitments and a release of all claims against Agent and Lenders, and so long
as no suits, actions proceedings, or claims are pending or threatened against
any Indemnified Person asserting any damages, losses or liabilities that are
Indemnified Liabilities, Agent shall deliver to Borrower termination statements,
mortgage releases and other documents necessary or appropriate to evidence the
termination of the Liens securing payment of the Obligations.
 
11.3           Fees and Expenses.  Borrower shall reimburse (i) Agent for all
fees (including the reasonable fees and expenses of all of its counsel,
advisors, consultants and auditors and any fees incurred for any E-Systems
allocated by the Agent in its sole discretion to the Credit Agreement
transactions contemplated hereby), costs and expenses (including the reasonable
fees and expenses of all of its counsel, advisors, consultants and auditors) and
(ii) Agent (and, with respect to clauses (c) and (d) below, all Lenders) for all
fees, costs and expenses, including the reasonable fees, costs and expenses of
counsel or other advisors (including environmental and management consultants
and appraisers) incurred in connection with the negotiation, preparation and
filing and/or recordation of the Loan Documents and incurred in connection with:


(a)           any amendment, modification or waiver of, or consent with respect
to, or termination of, any of the Loan Documents or Related Transactions
Documents or advice in connection with the syndication and administration of the
Loans made pursuant hereto or its rights hereunder or thereunder; provided that
Borrower’s obligations under this clause (a) shall be limited to reasonable
out-of-pocket fees and expenses;
 
(b)           any litigation, contest, dispute, suit, proceeding or action
(whether instituted by Agent, any Lender, any Credit Party or any other Person
and whether as a party, witness or otherwise) in any way relating to the
Collateral, any of the Loan Documents or any other agreement to be executed or
delivered in connection herewith or therewith, including any litigation,
contest, dispute, suit, case, proceeding or action, and any appeal or review
thereof, in

 
58

--------------------------------------------------------------------------------

 
 
connection with a case commenced by or against any or all of the Credit Parties
or any other Person that may be obligated to Agent by virtue of the Loan
Documents, including any such litigation, contest, dispute, suit, proceeding or
action arising in connection with any work-out or restructuring of the Loans
during the pendency of one or more Events of Default; provided that in the case
of reimbursement of counsel for Lenders other than Agent, such reimbursement
shall be limited to one counsel for all such Lenders; provided, further, that no
Person shall be entitled to reimbursement under this clause (b) in respect of
any litigation, contest, dispute, suit, proceeding or action to the extent any
of the foregoing results from such Person's gross negligence or willful
misconduct as finally determined by a court of competent jurisdiction;
 
(c)           any attempt to enforce any remedies of Agent or any Lender against
any or all of the Credit Parties or any other Person that may be obligated to
Agent or any Lender by virtue of any of the Loan Documents, including any such
attempt to enforce any such remedies in the course of any work-out or
restructuring of the Loans during the pendency of one or more Events of Default;
provided, that in the case of reimbursement of counsel for Lenders other than
Agent, such reimbursement shall be limited to one counsel for all such Lenders;
 
(d)           any workout or restructuring of the Loans during the pendency of
one or more Events of Default;
 
(e)           the forwarding to Borrower or any other Person on behalf of
Borrower by Agent of the proceeds of any Loan (including a wire transfer fee of
$25 per wire transfer); and
 
(f)           efforts to (i) monitor the Loans or any of the other Obligations,
(ii) evaluate, observe or assess any of the Credit Parties or their respective
affairs, and (iii) verify, protect, evaluate, assess, appraise, collect, sell,
liquidate or otherwise dispose of any of the Collateral; provided that
Borrower’s obligations under this clause (f) shall be limited to reasonable
out-of-pocket fees and expenses;
 
including, as to each of clauses (a) through (f) above, all reasonable
attorneys' and other professional and service providers' fees arising from such
services and other advice, assistance or other representation, including those
in connection with any appellate proceedings, and all expenses, costs, charges
and other fees incurred by such counsel and others in connection with or
relating to any of the events or actions described in this Section 11.3, all of
which shall be payable, on demand, by Borrower to Agent.  Without limiting the
generality of the foregoing, such expenses, costs, charges and fees may include:
fees, costs and expenses of accountants, environmental advisors, appraisers,
investment bankers, management and other consultants and paralegals; court costs
and expenses; photocopying and duplication expenses; court reporter fees, costs
and expenses; long distance telephone charges; air express charges; telegram or
telecopy charges; secretarial overtime charges; and expenses for travel, lodging
and food paid or incurred in connection with the performance of such legal or
other advisory services.
 
11.4           No Waiver.  Agent's or any Lender's failure, at any time or
times, to require strict performance by the Credit Parties of any provision of
this Agreement or any other Loan Document shall not waive, affect or diminish
any right of Agent or such Lender thereafter to demand strict compliance and
performance herewith or therewith.  Any suspension or waiver of an Event of
Default shall not suspend, waive or affect any other Event of Default whether
the
 
 
59

--------------------------------------------------------------------------------

 

same is prior or subsequent thereto and whether the same or of a different
type.  Subject to the provisions of Section 11.2, none of the undertakings,
agreements, warranties, covenants and representations of any Credit Party
contained in this Agreement or any of the other Loan Documents and no Default or
Event of Default by any Credit Party shall be deemed to have been suspended or
waived by Agent or any Lender, unless such waiver or suspension is by an
instrument in writing signed by an officer of or other authorized employee of
Agent and the applicable required Lenders and directed to Borrower specifying
such suspension or waiver.
 
11.5           Remedies.  Agent's and Lenders' rights and remedies under this
Agreement shall be cumulative and nonexclusive of any other rights and remedies
that Agent or any Lender may have under any other agreement, including the other
Loan Documents, by operation of law or otherwise.  Recourse to the Collateral
shall not be required.
 
11.6           Severability.  Wherever possible, each provision of this
Agreement and the other Loan Documents shall be interpreted in such a manner as
to be effective and valid under applicable law, but if any provision of this
Agreement or any other Loan Document shall be prohibited by or invalid under
applicable law, such provision shall be ineffective only to the extent of such
prohibition or invalidity, without invalidating the remainder of such provision
or the remaining provisions of this Agreement or such other Loan Document.
 
11.7           Conflict of Terms.  Except as otherwise provided in this
Agreement or any of the other Loan Documents by specific reference to the
applicable provisions of this Agreement, if any provision contained in this
Agreement conflicts with any provision in any of the other Loan Documents, the
provision contained in this Agreement shall govern and control.
 
11.8           Confidentiality.  Each Lender aggress to use all reasonable
efforts to maintain, in accordance with its customary practices, the
confidentiality of information obtained by it pursuant to any Loan Document and
not designated by any Credit Party as public, except that such information may
be disclosed (i) with the Borrower’s consent, (ii) to Related Persons of such
Lender, L/C Issuer or the Agent, as the case may be, or to any Person that any
L/C Issuer causes to issue Letters of Credit hereunder, that are advised of the
confidential nature of such information and are instructed to keep such
information confidential, (iii) to the extent such information presently is or
hereafter becomes available to such Lender, L/C Issuer or the Agent, as the case
may be, on a non-confidential basis from a source other than any Credit Party,
(iv) to the extent disclosure is required by applicable Requirements of Law or
other legal process or requested or demanded by any Governmental Authority, (v)
to the extent necessary or customary for inclusion in league table measurements
or in any tombstone or other advertising materials (and the Credit Parties
consent to the publication of such tombstone or other advertising materials by
the Agent, any Lender, any L/C Issuer or any of their Related Persons), (vi) to
the National Association of Insurance Commissioners or any similar organization,
any examiner or any nationally recognized rating agency or otherwise to the
extent consisting of general portfolio information that does not identify
borrowers, (vii) to current or prospective assignees, SPVs grantees of any
option described in Section 9.1(f) or participants, direct or contractual
counterparties to any Secured Rate Contract permitted hereunder and to their
respective Related Persons, in each case to the extent such assignees,
participants, counterparties or Related Persons agree to be bound by provisions
substantially similar to the provisions of this Section 11.8 and (viii) in
connection with the exercise of any remedy under any Loan Document.  In the
event of
 
 
60

--------------------------------------------------------------------------------

 

any conflict between the terms of this Section 11.8 and those of any other
Contracts entered into with any Credit Party (whether or not a Loan Document),
the terms of this Section 11.8 shall govern.
 
11.9           GOVERNING LAW.  EXCEPT AS OTHERWISE EXPRESSLY PROVIDED IN ANY OF
THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL MATTERS OF CONSTRUCTION,
VALIDITY AND PERFORMANCE, THE LOAN DOCUMENTS AND THE OBLIGATIONS SHALL BE
GOVERNED BY, AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH, THE INTERNAL LAWS OF
THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE AND PERFORMED IN THAT STATE
AND ANY APPLICABLE LAWS OF THE UNITED STATES OF AMERICA.  EACH CREDIT PARTY
HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL COURTS LOCATED IN NEW YORK
COUNTY, CITY OF NEW YORK, NEW YORK SHALL HAVE EXCLUSIVE JURISDICTION TO HEAR AND
DETERMINE ANY CLAIMS OR DISPUTES BETWEEN THE CREDIT PARTIES, AGENT AND LENDERS
PERTAINING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS;
PROVIDED, THAT AGENT, LENDERS AND THE CREDIT PARTIES ACKNOWLEDGE THAT ANY
APPEALS FROM THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF NEW
YORK COUNTY AND; PROVIDED, FURTHER THAT NOTHING IN THIS AGREEMENT SHALL BE
DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER LEGAL
ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT.  EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS IN ADVANCE TO
SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT, AND EACH
CREDIT PARTY HEREBY WAIVES ANY OBJECTION THAT SUCH CREDIT PARTY MAY HAVE BASED
UPON LACK OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND
HEREBY CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT.  EACH CREDIT PARTY HEREBY WAIVES PERSONAL SERVICE OF
THE SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO SUCH CREDIT PARTY AT THE ADDRESS SET
FORTH IN ANNEX I OF THIS AGREEMENT AND THAT SERVICE SO MADE SHALL BE DEEMED
COMPLETED UPON THE EARLIER OF SUCH CREDIT PARTY'S ACTUAL RECEIPT THEREOF OR
THREE (3) DAYS AFTER DEPOSIT IN THE UNITED STATES MAILS, PROPER POSTAGE PREPAID.
 
11.10                      Notices.  Except as otherwise provided herein,
whenever it is provided herein that any notice, demand, request, consent,
approval, declaration or other communication shall or may be given to or served
upon any of the parties by any other parties, or whenever any of the parties
desires to give or serve upon any other parties any communication with respect
to this Agreement, each such notice, demand, request, consent, approval,
declaration or other communication shall be in writing and shall be deemed to
have been validly served, given or
 
 
61

--------------------------------------------------------------------------------

 

delivered (a) upon the earlier of actual receipt and three (3) Business Days
after deposit in the United States Mail, registered or certified mail, return
receipt requested, with proper postage prepaid, (b) upon transmission, when sent
by telecopy or other similar facsimile transmission during normal business hours
on a Business Day (with such telecopy or facsimile promptly confirmed by
delivery of a copy by personal delivery or United States Mail as otherwise
provided in this Section 11.10); (c) one (1) Business Day after deposit with a
reputable overnight courier with all charges prepaid, (d) when delivered, if
hand-delivered by messenger, or (e) upon transmission, when sent by Electronic
Transmission or on the date of such posting in the case of posting to a website,
all of which shall be addressed to the party to be notified and sent to the
address or facsimile number indicated in Annex I or to such other address (or
facsimile number) as may be substituted by notice given as herein provided.  The
giving of any notice required hereunder may be waived in writing by the party
entitled to receive such notice.  Failure or delay in delivering copies of any
notice, demand, request, consent, approval, declaration or other communication
to any Person (other than Borrower or Agent) designated in Annex I to receive
copies shall in no way adversely affect the effectiveness of such notice,
demand, request, consent, approval, declaration or other communication.
 
Each party hereto hereby authorizes the Agent to transmit, post or otherwise
make or communicate, in its sole discretion (and the Agent shall not be required
to transmit, post or otherwise make or communicate), Electronic Transmissions in
connection with this Agreement; provided, however, that notices to any Credit
Party shall not be made by any posting to an Internet or extranet-based site or
other equivalent service but may be made by e-mail or E-fax.  Each party hereto
hereby acknowledges and agrees that the use of Electronic Transmissions is not
necessarily secure and that there are risks associated with such use, including,
without limitation, risks of interception, disclosure and abuse and indicates it
assumes and accepts such risks by hereby authorizing the Agent to transmit
Electronic Transmissions.
 
Electronic Transmissions that are not readily capable of bearing either a
signature or a reproduction of a signature may be signed, and shall be deemed
signed, by attaching to or logically associating with such Electronic
Transmission an E-Signature.  Each party may rely upon, and assume the
authenticity of, any E-Signature contained in or associated with an Electronic
Transmission.  No Electronic Transmission shall be denied legal effect merely
because it is made electronically.  Each Electronic Transmission shall be deemed
sufficient to satisfy any legal requirement for a “writing” and each e-Signature
shall be deemed sufficient to satisfy any legal requirement for a “signature”,
in each case including, without limitation, pursuant to the Uniform Commercial
Code, the Federal Uniform Electronic Transactions Act, the Electronic Signatures
in Global and National Commerce Act and any substantive or procedural law
governing such subject matter.  Each Electronic Transmission containing a
signature, a reproduction of a signature or an E-Signature shall, for all
intents and purposes, have the same effect and weight as a signed paper
original.  Each party hereto agrees not to contest the validity or
enforceability of an Electronic Transmission or E-Signature under the provisions
of any applicable law requiring certain documents to be in writing or signed;
provided however, that nothing herein shall limit a party’s right to contest
whether an Electronic Transmission or E-Signature has been altered after
transmission.
 
Each Lender and the Borrower acknowledges that all uses of an E-System will be
governed by and subject to, in addition to this clause, separate terms and
conditions posted or
 

 
62

--------------------------------------------------------------------------------

 

referenced in such E-System or related agreements executed by such Lender or the
Borrower in connection with such use.
 
The E-Systems and the Electronic Transmissions are provided “as is” and “as
available”.  The Agent does not warrant the accuracy, adequacy or completeness
of the E-Systems and the Electronic Transmissions and disclaims liability for
errors or omissions therein.  No Warranty of any kind is made by the Agent in
connection with the E-Systems or the Electronic Communications, including,
without limitation, any warranty of merchantability, fitness for a particular
purpose, non-infringement of third party rights or freedom from viruses or other
code defects.  Each Lender and the Borrower acknowledge that the Agent shall
have no responsibility for maintaining or providing any equipment, software,
services and testing required in connection with all Electronic Transmissions or
otherwise required for such e-System.
 
11.11                      Section Titles.  The Section titles and Table of
Contents contained in this Agreement are and shall be without substantive
meaning or content of any kind whatsoever and are not a part of the agreement
between the parties hereto.
 
11.12                      Counterparts.  This Agreement may be executed in any
number of separate counterparts, each of which shall collectively and separately
constitute one agreement.
 
11.13                      WAIVER OF JURY TRIAL.  BECAUSE DISPUTES ARISING IN
CONNECTION WITH COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY
RESOLVED BY AN EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE
STATE AND FEDERAL LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES
DESIRE THAT THEIR DISPUTES BE RESOLVED BY A JUDGE APPLYING SUCH APPLICABLE
LAWS.  THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF THE
JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO TRIAL
BY JURY IN ANY ACTION, SUIT, OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT OR OTHERWISE, AMONG AGENT, LENDERS AND ANY
CREDIT PARTY ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED AMONG THEM IN CONNECTION WITH, THIS AGREEMENT OR ANY OF
THE OTHER LOAN DOCUMENTS OR THE TRANSACTIONS RELATED THERETO.
 
11.14                      Press Releases and Related Matters.  Each Credit
Party executing this Agreement agrees that neither it nor its Affiliates will in
the future issue any press releases or other public disclosure using the name of
GE Capital or its affiliates or referring to this Agreement, the other Loan
Documents or the Related Transactions Documents without at least two (2)
Business Days' prior notice to GE Capital and without the prior written consent
of GE Capital unless (and only to the extent that) such Credit Party or
Affiliate is required to do so under law and then, in any event, such Credit
Party or Affiliate will consult with GE Capital before issuing such press
release or other public disclosure.  Each Credit Party consents to the
publication by Agent or any Lender of advertising material relating to the
financing transactions
 
 
63

--------------------------------------------------------------------------------

 

contemplated by this Agreement using Borrower’s name, product photographs, logo
or trademark.  Agent or such Lender shall provide a draft of any advertising
material to each Credit Party for review and comment prior to the publication
thereof.  Agent reserves the right to provide to industry trade organizations
information necessary and customary for inclusion in league table measurements.
 
11.15                      Reinstatement.  This Agreement shall remain in full
force and effect and continue to be effective should any petition be filed by or
against any Credit Party for liquidation or reorganization, should any Credit
Party become insolvent or make an assignment for the benefit of any creditor or
creditors or should a receiver or trustee be appointed for all or any
significant part of any Credit Party's assets, and shall continue to be
effective or to be reinstated, as the case may be, if at any time payment and
performance of the Obligations, or any part thereof, is, pursuant to applicable
law, rescinded or reduced in amount, or must otherwise be restored or returned
by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made.  In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
 
11.16                      Advice of Counsel.  Each of the parties represents to
each other party hereto that it has discussed this Agreement and, specifically,
the provisions of Sections 11.9 and 11.13, with its counsel.
 
11.17                      No Strict Construction.  The parties hereto have
participated jointly in the negotiation and drafting of this Agreement.  In the
event an ambiguity or question of intent or interpretation arises, this
Agreement shall be construed as if drafted jointly by the parties hereto and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of the authorship of any provisions of this Agreement.
 
 
64

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been duly executed as of the date first
written above.
 
BORROWER


CONSOLIDATED AMUSEMENT THEATRES, INC.




By:           /s/ Andrzej
Matyczynski                                                                           
Name:      Andrzej Matyczynski
Title:        CFO
 
 
65

--------------------------------------------------------------------------------

 
 
GENERAL ELECTRIC CAPITAL
CORPORATION, as Agent and Lender




By:           /s/ General Electric Capital Corporation
Duly Authorized Signatory

 
66

--------------------------------------------------------------------------------

 

BANK OF HAWAII




By:           /s/ Linda R.
Ho                                                                           
Name:      Linda R. Ho
Title:        Vice President
 
 
67

--------------------------------------------------------------------------------

 
 
CENTRAL PACIFIC BANK




By:           /s/ Garrett
Grace                                                                           
Name:      Garrett Grace
Title:        Vice President

 
68

--------------------------------------------------------------------------------

 

AMERICAN SAVINGS BANK




By:           /s/ Danford H.
Oshima                                                                           
Name:      Danford H. Oshima
Title:        Vice President
 
 
69

--------------------------------------------------------------------------------

 

The following Persons are signatories to this Agreement in their capacity as
Credit Parties and not as Borrowers.
 
CONSOLIDATED AMUSEMENT HOLDINGS, INC.


By: /s/ Andrzej
Matyczynski                                                                           
Name: Andrzej
Matyczynski                                                                           
Title: Chief Financial
Officer                                                                           






READING CINEMAS NJ, INC.


By: /s/ Andrzej
Matyczynski                                                                           
Name: Andrzej
Matyczynski                                                                           
Title:
Treasurer                                                                           
 
 
70

--------------------------------------------------------------------------------

 



ANNEX A (Recitals)
to
CREDIT AGREEMENT
 
DEFINITIONS
 
Capitalized terms used in the Loan Documents shall have (unless otherwise
provided elsewhere in the Loan Documents) the following respective meanings and
all references to Sections, Exhibits, Schedules or Annexes in the following
definitions shall refer to Sections, Exhibits, Schedules or Annexes of or to the
Agreement:
 
“Account Debtor” means any Person who may become obligated to any Credit Party
under, with respect to, or on account of, an Account, Chattel Paper or General
Intangibles (including a payment intangible).
 
“Accounting Changes” has the meaning ascribed thereto in Annex G.
 
“Accounts” means all “accounts,” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, including (a) all accounts
receivable, other receivables, book debts and other forms of obligations (other
than forms of obligations evidenced by Chattel Paper or Instruments), (including
any such obligations that may be characterized as an account or contract right
under the Code), (b) all of each Credit Party's rights in, to and under all
purchase orders or receipts for goods or services, (c) all of each Credit
Party's rights to any goods represented by any of the foregoing (including
unpaid sellers' rights of rescission, replevin, reclamation and stoppage in
transit and rights to returned, reclaimed or repossessed goods), (d) all rights
to payment due to any Credit Party for property sold, leased, licensed, assigned
or otherwise disposed of, for a policy of insurance issued or to be issued, for
a secondary obligation incurred or to be incurred, for energy provided or to be
provided, for the use or hire of a vessel under a charter or other contract,
arising out of the use of a credit card or charge card, or for services rendered
or to be rendered by such Credit Party or in connection with any other
transaction (whether or not yet earned by performance on the part of such Credit
Party), (e) all healthcare insurance receivables, and (f) all collateral
security of any kind, now or hereafter in existence, given by any Account Debtor
or other Person with respect to any of the foregoing.
 
“Acquisition” means the acquisition of the Acquired Theatres and related assets
of Sellers pursuant to the Acquisition Agreement.
 
“Acquisition Agreement” means that certain Asset Purchase and Sale Agreement
dated as of October 4, 2007, by and among Sellers, Michael Forman and
Christopher Forman, Borrower and Reading.
 
“Acquired Theatres” means, collectively theatres in the following locations (i)
Rohnert Park, (ii) Valley Plaza, (iii) Grossmont, (iv) Town Square, (v)
Kaahumanu, (vi) Kukui Mall (subject to landlord consent to assignment of lease),
(vii) Kapolei, (viii) Koko Marina, (ix) Ko’olau, (x) Mililani, (xi) Pearlridge,
(xii) Ward and (xiii) Kahala.
 
 
A-1

--------------------------------------------------------------------------------

 

 “Activation Event” and “Activation Notice” have the meanings ascribed thereto
in Annex C.
 
“Additional Lender” has the meaning ascribed to it in Section 1.1(c).


“Advance” means any Revolving Credit Advance.
 
“Affiliate” means, with respect to any Person, (a) each Person that, directly or
indirectly, owns or controls, whether beneficially, or as a trustee, guardian or
other fiduciary, 10% or more of the Stock having ordinary voting power in the
election of directors of such Person, (b) each Person that controls, is
controlled by or is under common control with such Person, (c) each of such
Person's officers, directors, joint venturers and partners and (d) in the case
of Borrower, the immediate family members, spouses and lineal descendants of
individuals who are Affiliates of Borrower.  For the purposes of this
definition, “control” of a Person shall mean the possession, directly or
indirectly, of the power to direct or cause the direction of its management or
policies, whether through the ownership of voting securities, by contract or
otherwise; provided, however, that the term “Affiliate” shall specifically
exclude Agent and each Lender.
 
“Agent” means GE Capital in its capacity as Agent for Lenders or its successor
appointed pursuant to Section 9.7.
 
“Agreement” means the Credit Agreement by and among Borrower, the other Credit
Parties party thereto, GE Capital, as Agent and Lender and the other Lenders
from time to time party thereto, as the same may be amended, supplemented,
restated or otherwise modified from time to time.
 
“Appendices” has the meaning ascribed to it in the recitals to the Agreement.
 
“Applicable L/C Margin” means the per annum fee, from time to time in effect,
payable with respect to outstanding Letter of Credit Obligations as determined
by reference to Section 1.5(a).
 
“Applicable Margins” means collectively the Applicable Index Margin and the
Applicable LIBOR Margin.
 
“Applicable Index Margin” means the per annum interest rate margin from time to
time in effect and payable in addition to the Index Rate applicable to the
Loans, as determined by reference to Section 1.5(a).
 
“Applicable LIBOR Margin” means the per annum interest rate from time to time in
effect and payable in addition to the LIBOR Rate applicable to the Loans, as
determined by reference to Section 1.5(a).
 
“Approved Fund” means, with respect to any Lender, any Person (other than a
natural Person) that (a) is or will be engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its business and (b) is advised or managed by (i) such
Lender, (ii) any Affiliate of such Lender or
 
 
A-2

--------------------------------------------------------------------------------

 

(iii) any Person (other than an individual) or any Affiliate of any Person
(other than an individual) that administers or manages such Lender.
 
“Assignment Agreement” means an assignment agreement entered into by a Lender,
as assignor, and any Person, as assignee, pursuant to the terms and provisions
of Section 9.1 (with the consent of any party whose consent is required by
Section 9.1), accepted by Agent, in substantially the form of Exhibit 9.1(a), or
any other form approved by Agent.
 
“Assumption Agreement” has the meaning ascribed to it in Section 1.1(c).
 
“Bankruptcy Code” means the provisions of Title 11 of the United States Code, 11
U.S.C. §§ 101 et seq.
 
“Blocked Accounts” has the meaning ascribed to it in Annex C.
 
“Borrower” has the meaning ascribed thereto in the preamble to the Agreement.
 
“Borrower Pledge Agreement” means the Pledge Agreement of even date herewith
executed by Borrower in favor of Agent, on behalf of itself and Lenders,
pledging the Stock of its Subsidiaries described therein, if any, and all
Intercompany Notes owing to or held by it.
 
“Borrowing Availability” means as of any date of determination the Maximum
Amount less the Revolving Loan then outstanding.
 
“Business” means the operation by the Credit Parties of full length motion
picture cinemas and associated and ancillary activities in connection therewith.
 
“Business Day” means any day that is not a Saturday, a Sunday or a day on which
banks are required or permitted to be closed in the States of Georgia and/or New
York and in reference to LIBOR Loans shall mean any such day that is also a
LIBOR Business Day.
 
“Capital Expenditures” means, with respect to any Person, all expenditures (by
the expenditure of cash or the incurrence of Indebtedness) by such Person during
any measuring period for any fixed assets or improvements or for replacements,
substitutions or additions thereto, that have a useful life of more than one
year and that are required to be capitalized under GAAP but excluding
expenditures (i) in respect of the consummation of the Acquisition and Permitted
Acquisitions, (ii) constituting amounts constituting proceeds that are
reinvested in the business of the Credit Parties in accordance with the terms
hereof and (iii) any tenant improvement allowance or landlord contributions to
tenancy buildouts (to the extent paid for or reimbursed by the landlord).
 
“Capital Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person as lessee that, in accordance
with GAAP, would be required to be classified and accounted for as a capital
lease on a balance sheet of such Person.
 
 
A-3

--------------------------------------------------------------------------------

 

“Capital Lease Obligation” means, with respect to any Capital Lease of any
Person, the amount of the obligation of the lessee thereunder that, in
accordance with GAAP, would appear on a balance sheet of such lessee in respect
of such Capital Lease.
 
“Cash Collateral Account” has the meaning ascribed to it Annex B.
 
“Cash Equivalents” has the meaning ascribed to it in Annex B.
 
“Cash Interest Expense” shall mean for any period, cash Interest Expense paid or
accrued on Total Debt for such period.
 
“Cash Management Systems” has the meaning ascribed to it in Section 1.8.
 
“Change of Control” means any event, transaction or occurrence as a result of
which (a) any person or group of persons (within the meaning of the
Securities  Exchange Act of 1934) other than the Cotter Family shall have
acquired beneficial ownership (within the meaning of Rule 13d-3 promulgated by
the Securities and Exchange Commission under the Securities Exchange Act of
1934) of 20% or more of the issued and outstanding shares of capital Stock of
Reading having the right to vote for the election of directors of Reading under
ordinary circumstances and the Cotter Family shall cease to beneficially own and
control at least 51% of the issued and outstanding shares of capital Stock of
Reading having the right to vote for the election of directors of Reading under
ordinary circumstances; (b) Reading ceases to own and control all of the
economic and voting rights associated with ownership of at least one hundred
percent (100%) of all classes of the outstanding capital Stock of Holdings on a
fully diluted basis; (c) Holdings ceases to own and control all of the economic
and voting rights associated with all of the outstanding capital Stock of
Borrower or (d) Borrower ceases to own and control all of the economic and
voting rights associated with all of the outstanding capital Stock of its
Subsidiaries, except in connection with a transaction permitted hereby.
 
“Charges” means all federal, state, county, city, municipal, local, foreign or
other governmental taxes (including taxes owed to the PBGC at the time due and
payable), levies, assessments, charges, liens, claims or encumbrances upon or
relating to (a) the Collateral, (b) the Obligations, (c) the employees, payroll,
income or gross receipts of any Credit Party, (d) any Credit Party's ownership
or use of any properties or other assets, or (e) any other aspect of any Credit
Party's business.
 
“Chattel Paper” means any “chattel paper,” as such term is defined in the Code,
including electronic chattel paper, now owned or hereafter acquired by any
Credit Party, wherever located.
 
“Closing Date” means February 21, 2008.
 
“Closing Equity Contribution” means the direct or indirect capitalization of
Borrower with at least $22,500,000 of cash equity from Reading on or prior to
the Closing Date.
 
“Closing Checklist” means the schedule, including all appendices, exhibits or
schedules thereto, listing certain documents and information to be delivered in
connection with
 
 
A-4

--------------------------------------------------------------------------------

 

the Agreement, the other Loan Documents and the transactions contemplated
thereunder, substantially in the form attached hereto as Annex D.
 
“Code” means the Uniform Commercial Code as the same may, from time to time, be
enacted and in effect in the State of New York; provided, that to the extent
that the Code is used to define any term herein or in any Loan Document and such
term is defined differently in different Articles or Divisions of the Code, the
definition of such term contained in Article or Division 9 shall govern;
provided further, that in the event that, by reason of mandatory provisions of
law, any or all of the attachment, perfection or priority of, or remedies with
respect to, Agent's or any Lender's Lien on any Collateral is governed by the
Uniform Commercial Code as enacted and in effect in a jurisdiction other than
the State of New York, the term “Code” shall mean the Uniform Commercial Code as
enacted and in effect in such other jurisdiction solely for purposes of the
provisions thereof relating to such attachment, perfection, priority or remedies
and for purposes of definitions related to such provisions.
 
“Collateral” means the property covered by the Security Agreement, the Mortgages
and the other Collateral Documents and any other property, real or personal,
tangible or intangible, now existing or hereafter acquired, that may at any time
be or become subject to a security interest or Lien in favor of Agent, on behalf
of itself and Lenders, to secure the Obligations.
 
“Collateral Assignments” means each collateral assignment agreement made in
favor of Agent, on behalf of itself and Lenders, by any Credit Party, in form
and substance acceptable to Agent.
 
“Collateral Documents” means the Security Agreement, the Pledge Agreements, the
Guaranties, the Mortgages, the Patent Security Agreement, the Trademark Security
Agreement, the Copyright Security Agreement, the Collateral Assignments and all
similar agreements entered into guaranteeing payment of, or granting a Lien upon
property as security for payment of, the Obligations.
 
“Collateral Reports” means the reports with respect to the Collateral referred
to in Annex F.
 
“Collection Account” means that certain account of Agent, account
number  502-328-54 in the name of Agent at DeutscheBank Trust Company Americas
in New York, New York ABA No. 021 001 033, or such other account as may be
specified in writing by Agent as the “Collection Account.”
 
“Commitment Termination Date” means the earliest of (a) February 21, 2013, (b)
the date of termination of Lenders' obligations to make Advances and to incur
Letter of Credit Obligations or permit existing Loans to remain outstanding
pursuant to Section 8.2(b), and (c) the date of prepayment in full by Borrower
of the Loans and the cancellation and return (or stand-by guarantee) of all
Letters of Credit or the cash collateralization of all Letter of Credit
Obligations pursuant to Annex B, and the permanent reduction of the Commitments
to zero dollars ($0).
 
 
A-5

--------------------------------------------------------------------------------

 

“Commitments” means (a) as to any Lender, the aggregate of such
Lender's  Revolving Loan Commitment and Term Loan B Commitment as set forth on
Annex J to the Agreement or in the most recent Assignment Agreement executed by
such Lender and (b) as to all Lenders, the aggregate of all Lenders' Revolving
Loan Commitments and Term Loan B Commitments, which aggregate commitment shall
be Fifty Five Million Dollars ($55,000,000) on the Closing Date, as to each of
clauses (a) and (b), as such Commitments may be reduced, amortized or adjusted
from time to time in accordance with the Agreement.
 
“Compliance Certificate” has the meaning ascribed to it in Annex E.
 
“Contracts” means all “contracts,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, in any event, including all
contracts, undertakings, or agreements (other than rights evidenced by Chattel
Paper, Documents or Instruments) in or under which any Credit Party may now or
hereafter have any right, title or interest, including any agreement relating to
the terms of payment or the terms of performance of any Account.
 
“Contributed Capital” means as of any date of determination, the sum of (a) the
principal amount of the Loans as of the Closing Date minus  principal payments
paid or payable in respect of the Term Loan as of such date, minus the aggregate
principal amount of all mandatory prepayments as of such date in respect of the
Revolving Loans with respect to which there was a concurrent mandatory Revolving
Loan Commitment reduction in the amount of such prepayment, (b) the original
principal amount of the Reading Note as of the Closing Date minus the amount of
all reductions in the principal amount of the Reading Note as a result of
adjustments made as of such date pursuant to Section 3 of the Reading Note plus
(c) $1,500,000.
 
“Control Letter” means a letter agreement between Agent and (i) the issuer of
uncertificated securities with respect to uncertificated securities in the name
of any Credit Party, (ii) a securities intermediary with respect to securities,
whether certificated or uncertificated, securities entitlements and other
financial assets held in a securities account in the name of any Credit Party,
(iii) a futures commission merchant or clearing house, as applicable, with
respect to commodity accounts and commodity contracts held by any Credit Party,
whereby, among other things, the issuer, securities intermediary or futures
commission merchant limits any security interest in the applicable financial
assets in a manner reasonably satisfactory to Agent, acknowledges the Lien of
Agent, on behalf of itself and Lenders, on such financial assets, and agrees to
follow the instructions or entitlement orders of Agent without further consent
by the affected Credit Party.
 
“Copyright License” means any and all rights now owned or hereafter acquired by
any Credit Party under any written agreement granting any right to use any
Copyright or Copyright registration.
 
“Copyright Security Agreements” means the Copyright Security Agreements made in
favor of Agent, on behalf of itself and Lenders, by each applicable Credit
Party.
 
“Copyrights” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all copyrights and General Intangibles of like
nature (whether
 
 
A-6

--------------------------------------------------------------------------------

 

registered or unregistered), all registrations and recordings thereof, and all
applications in connection therewith, including all registrations, recordings
and applications in the United States Copyright Office or in any similar office
or agency of the United States, any state or territory thereof, or any other
country or any political subdivision thereof, and (b) all reissues, extensions
or renewals thereof.
 
“Cotter Family” means Mr. James J. Cotter, Ms. Ellen M. Cotter, Mr. James J.
Cotter, Jr.,  Ms. Margaret Cotter, their spouses or lineal descendants, the
estates of any of the foregoing Persons and any trusts established for the
benefit of the foregoing Persons and any corporation, limited liability company,
limited partnership or similar entity of which 100% of the Stock of such Person
is owned beneficially and of record by any one or more of the foregoing.
 
“Credit Parties” means Holdings, Borrower, and each of their respective
Subsidiaries.
 
“Current Assets” means, with respect to any Person, all current assets of such
Person as of any date of determination calculated in accordance with GAAP, but
excluding cash, cash equivalents and debts due from Affiliates.
 
“Current Liabilities” means, with respect to any Person, all liabilities of such
Person that should, in accordance with GAAP, be classified as current
liabilities, and in any event shall include all Indebtedness payable on demand
or within one year from any date of determination without any option on the part
of the obligor to extend or renew beyond such year, all accruals for federal or
other taxes based on or measured by income and payable within such year, but
excluding the current portion of long-term debt required to be paid within one
year and the aggregate outstanding principal balance of the Revolving Loan.
 
“Dallas Theatre Contribution” means the contribution of the theater located at
the Mockingbird Station Shopping Center, Dallas, Texas, by Reading to Holdings
and thereafter by Holdings to Borrower on the Closing Date pursuant to the
Dallas Theatre Contribution Documents.
 
“Dallas Theatre Contribution Documents” means (i) that certain Assignment and
Assumption Agreement by and between Citadel Cinemas, Inc., a Nevada corporation,
and Reading International Services Company, a California corporation, dated on
or about the date hereof, (ii) that certain Assignment and Assumption Agreement
by and between Reading International Services Company, a California corporation,
and Reading Consolidated Holdings Inc., a Nevada corporation, dated on or about
the date hereof, (iii) that certain Assignment and Assumption Agreement by and
between Reading Consolidated Holdings Inc., a Nevada corporation, and
Consolidated Amusement Holdings, Inc., a Nevada corporation, dated on or about
the date hereof, (iv) that certain Assignment and Assumption Agreement by and
between Consolidated Amusement Holdings, Inc., a Nevada corporation, and
Consolidated Amusement Theatres, Inc., a Nevada corporation, dated on or about
the date hereof, (v) that certain Unanimous Written Consent of Directors of
Reading International, Inc., dated on or about the date hereof, (vi) that
certain Joint Unanimous Written Consent of Directors and Sole Shareholder of
Citadel Cinemas, Inc., dated on or about the date hereof, (vii) that certain
Joint Unanimous Written Consent of Directors and Shareholders of Reading
International Services Company,
 
 
A-7

--------------------------------------------------------------------------------

 

dated on or about the date hereof, (viii) that certain Joint Unanimous Written
Consent of Directors and Sole Shareholder of Reading Consolidated Holdings,
Inc., dated on or about the date hereof, and (ix) that certain Joint Unanimous
Written Consent of Directors and Sole Shareholder of Consolidated Amusement
Holdings, Inc., dated on or about the date hereof.
 
 “Debt Service” means, with respect to any Person for any fiscal period, an
amount equal to the sum of (a) Cash Interest Expense for such period and (b) the
scheduled amortization of any outstanding Indebtedness during such period.
 
 “Default” means any event that, with the passage of time or notice or both,
would, unless cured or waived, become an Event of Default.
 
“Default Rate” has the meaning ascribed to it in Section 1.5(d).
 
“Default Rate Notice” has the meaning ascribed to it in Section 1.5(d).
 
“Deposit Accounts” means all “deposit accounts” as such term is defined in the
Code, now or hereafter held in the name of any Credit Party.
 
“Disclosure Schedules” means the Schedules prepared by Borrower and denominated
as Disclosure Schedules (1.4) through (6.7) in the Index to the Agreement.
 
“Documents” means any “documents,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located.
 
“Dollars” or “$” means lawful currency of the United States of America.
 
 “Domestic Subsidiary” means any direct or indirect Subsidiary of Holdings that
is not a Foreign Subsidiary.
 
“EBITDA” means, with respect to any Person for any fiscal period, without
duplication, an amount equal to (a) consolidated net income of such Person for
such period, determined in accordance with GAAP, minus (b) the sum of (i) income
tax credits, (ii) interest income, (iii) gain from extraordinary items for such
period, (iv) any aggregate net gain or loss during such period arising from the
sale, exchange or other disposition of capital assets by such Person (including
any fixed assets, whether tangible or intangible, and all inventory sold in
conjunction with the disposition of fixed assets and all securities), and (v)
any other non-cash gains, charges, items and other non-cash purchase accounting
adjustments that have been added in determining consolidated net income, in each
case to the extent included in the calculation of consolidated net income of
such Person for such period in accordance with GAAP, but without duplication,
plus (c) the sum of (i) any provision for income taxes, (ii) Interest Expense,
(iii) loss from extraordinary items for such period, (iv) depreciation and
amortization for such period, (v) other non-cash charges, items and any non-cash
purchase accounting adjustments (excluding bad debt write-offs and reserves) for
such period, (vi) the amount of any deduction to consolidated net income as the
result of any grant to any members of the management of such Person or any of
its Subsidiaries of any Stock and (vii) transaction expenses associated with the
consummation of the Acquisition and any Permitted Acquisition, in each case to
the extent such expenses are deducted from net income in accordance with GAAP
and as approved by Agent.
 
 
A-8

--------------------------------------------------------------------------------

 

 For purposes of this definition, the following items shall be excluded in
determining consolidated net income of a Person: (1) the income (or deficit) of
any other Person accrued prior to the date it became a Subsidiary of, or was
merged or consolidated into, such Person or any of such Person's Subsidiaries;
(2) the income (or deficit) of any other Person (other than a Subsidiary) in
which such Person has an ownership interest, except to the extent any such
income has actually been received by such Person in the form of cash dividends
or distributions; (3) the undistributed earnings of any Subsidiary of such
Person to the extent that the declaration or payment of dividends or similar
distributions by such Subsidiary is not at the time permitted by the terms of
any contractual obligation or requirement of law applicable to such Subsidiary;
(4) [reserved]; (5) any write-up of any asset; (6) any net gain from the
collection of the proceeds of life insurance policies; (7) any net gain arising
from the acquisition of any securities, or the extinguishment, under GAAP, of
any Indebtedness, of such Person; (8) in the case of a successor to such Person
by consolidation or merger or as a transferee of its assets, any earnings of
such successor prior to such consolidation, merger or transfer of assets; and
(9) any deferred credit representing the excess of equity in any Subsidiary of
such Person at the date of acquisition of such Subsidiary over the cost to such
Person of the investment in such Subsidiary.
 
“EBITDAR” means, with respect to any Person for any period, without duplication,
an amount equal to (a) EBITDA for such period, plus (b) Lease Expense for such
period.
 
“E-Fax” means any system used to receive or transmit faxes electronically.
 
“Electronic Transmission” means each notice, request, instruction, demand,
report, authorization, agreement, document, file, information and any other
communication transmitted, posted or otherwise made or communicated by e-mail,
E-Fax, Internet or extranet-based site or any other equivalent electronic
service, whether owned, operated or hosted by the Administrative Agent, any
Affiliate of the Agent or any other Person.
 
“Eligible Assignee” has the meaning ascribed to it in Section 9.1(b).
 
“E-Signature” means the process of attaching to or logically associating with an
Electronic Transmission an electronic symbol, encryption, digital signature or
process (including, without limitation, the name or an abbreviation of the name
of the party transmitting the Electronic Transmission) with the intent to sign,
authenticate or accept the Electronic Transmission.
 
“E-Systems” means any electronic system such as an Internet or extranet-based
site (including, without limitation, IntralinksTM), whether owned, operated or
hosted by the Administrative Agent, any Affiliate of the Agent or any other
Person, providing for access to data protected by passcodes or other security
systems.
 
“Environmental Laws” means all applicable federal, state, local and foreign
laws, statutes, ordinances, codes, rules, standards and regulations, now or
hereafter in effect, and any applicable judicial or administrative
interpretation thereof, including any applicable judicial or administrative
order, consent decree, order or judgment, imposing liability or standards of
conduct for or relating to the regulation and protection of human health,
safety, the environment
 
 
A-9

--------------------------------------------------------------------------------

 

and natural resources (including ambient air, surface water, groundwater,
wetlands, land surface or subsurface strata, wildlife, aquatic species and
vegetation).  Environmental Laws include the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980 (42 U.S.C. §§ 9601 et seq.)
(“CERCLA”); the Hazardous Materials Transportation Authorization Act of 1994 (49
U.S.C. §§ 5101 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act
(7 U.S.C. §§ 136 et seq.); the Solid Waste Disposal Act (42 U.S.C. §§ 6901 et
seq.); the Toxic Substance Control Act (15 U.S.C. §§ 2601 et seq.); the Clean
Air Act (42 U.S.C. §§ 7401 et seq.); the Federal Water Pollution Control Act (33
U.S.C. §§ 1251 et seq.); the Occupational Safety and Health Act (29 U.S.C. §§
651 et seq.); and the Safe Drinking Water Act (42 U.S.C. §§ 300(f) et seq.), and
any and all regulations promulgated thereunder, and all analogous state, local
and foreign counterparts or equivalents and any transfer of ownership
notification or approval statutes.
 
“Environmental Liabilities” means, with respect to any Person, all liabilities,
obligations, responsibilities, response, remedial and removal costs,
investigation and feasibility study costs, capital costs, operation and
maintenance costs, losses, damages, punitive damages, property damages, natural
resource damages, consequential damages, treble damages, costs and expenses
(including all reasonable fees, disbursements and expenses of counsel, experts
and consultants), fines, penalties, sanctions and interest incurred as a result
of or related to any claim, suit, action, investigation, proceeding or demand by
any Person, whether based in contract, tort, implied or express warranty, strict
liability, criminal or civil statute or common law, including any arising under
or related to any Environmental Laws, Environmental Permits, or in connection
with any Release or threatened Release or presence of a Hazardous Material
whether on, at, in, under, from or about or in the vicinity of any real or
personal property.
 
“Environmental Permits” means all permits, licenses, authorizations,
certificates, approvals or registrations required by any Governmental Authority
under any Environmental Laws.
 
“Equipment” means all “equipment,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located and, in any
event, including all such Credit Party's machinery and equipment, including
processing equipment, conveyors, machine tools, data processing and computer
equipment, including embedded software and peripheral equipment and all
engineering, processing and manufacturing equipment, office machinery,
furniture, materials handling equipment, tools, attachments, accessories,
automotive equipment, trailers, trucks, forklifts, molds, dies, stamps, motor
vehicles, rolling stock and other equipment of every kind and nature, trade
fixtures and fixtures not forming a part of real property, together with all
additions and accessions thereto, replacements therefor, all parts therefor, all
substitutes for any of the foregoing, fuel therefor, and all manuals, drawings,
instructions, warranties and rights with respect thereto, and all products and
proceeds thereof and condemnation awards and insurance proceeds with respect
thereto.
 
“ERISA” means the Employee Retirement Income Security Act of 1974, as amended
from time to time, and any regulations promulgated thereunder.
 
 
A-10

--------------------------------------------------------------------------------

 

“ERISA Affiliate” means, with respect to any Credit Party, any trade or business
(whether or not incorporated) that, together with such Credit Party, are treated
as a single employer within the meaning of Sections 414(b), (c), (m) or (o) of
the IRC.
 
“ERISA Event” means, with respect to any Credit Party or any ERISA Affiliate,
(a) any event described in Section 4043(c) of ERISA with respect to a Title IV
Plan; (b) the withdrawal of any Credit Party or ERISA Affiliate from a Title IV
Plan subject to Section 4063 of ERISA during a plan year in which it was a
substantial employer, as defined in Section 4001(a)(2) of ERISA; (c) the
complete or partial withdrawal of any Credit Party or any ERISA Affiliate from
any Multiemployer Plan; (d) the filing of a notice of intent to terminate a
Title IV Plan or the treatment of a plan amendment as a termination under
Section 4041 of ERISA; (e) the institution of proceedings to terminate a Title
IV Plan or Multiemployer Plan by the PBGC; (f) the failure by any Credit Party
or ERISA Affiliate to make when due required contributions to a Multiemployer
Plan or Title IV Plan unless such failure is cured within thirty (30) days; (g)
any other event or condition that would reasonably be expected to constitute
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Title IV Plan or Multiemployer Plan or for the
imposition of liability under Section 4069 or 4212(c) of ERISA; (h) the
termination of a Multiemployer Plan under Section 4041A of ERISA or the
reorganization or insolvency of a Multiemployer Plan under Section 4241 or 4245
of ERISA; or (i) the loss of a Qualified Plan's qualification or tax exempt
status; or (j) the termination of a Plan described in Section 4064 of ERISA.
 
“ESOP” means a Plan that is intended to satisfy the requirements of Section
4975(e)(7) of the IRC.
 
“Event of Default” has the meaning ascribed to it in Section 8.1.
 
“Excess Cash Flow” means, without duplication, with respect to any Fiscal Year
of Borrower and its Subsidiaries, consolidated EBITDA of Borrower (a) plus
decreases or minus increases (as the case may be) in Working Capital, minus (b)
Capital Expenditures during such Fiscal Year (excluding the financed portion
thereof), minus (c) Interest Expense paid or accrued (excluding any original
issue discount, interest paid in kind or amortized debt discount, to the extent
included in determining Interest Expense), minus (d) scheduled principal
payments paid or payable in respect of borrowed money, minus (e) the aggregate
amount of all optional prepayments in respect of the Loans (provided, in the
case of a prepayment of the Revolving Loans, that there is a concurrent
Revolving Loan Commitment reduction in the amount of such prepayment), plus or
minus (as the case may be), (f) extraordinary gains or losses which are cash
items not included in the calculation of net income plus (g) taxes deducted in
determining consolidated net income to the extent not paid for in cash, minus
(h) Permitted Tax Distributions.
 
“Fair Labor Standards Act” means the Fair Labor Standards Act, 29 U.S.C. §201 et
seq.
 
“Federal Funds Rate” means, for any day, a floating rate equal to the weighted
average of the rates on overnight federal funds transactions among members of
the Federal Reserve System, as determined by Agent in its sole discretion, which
determination shall be final, binding and conclusive (absent manifest error).
 
 
A-11

--------------------------------------------------------------------------------

 

“Federal Reserve Board” means the Board of Governors of the Federal Reserve
System.
 
“Fees” means any and all fees payable to Agent or any Lender pursuant to the
Agreement or any of the other Loan Documents.
 
“Financial Covenants” means the financial covenants set forth in Annex G.
 
“Financial Statements” means the consolidated and, if applicable and if
requested by Agent, consolidating income statements, statements of cash flows
and balance sheets of Borrower delivered in accordance with Section 3.4 and
Annex E.
 
“Fiscal Month” means any of the monthly accounting periods of Borrower.
 
“Fiscal Quarter” means any of the quarterly accounting periods of Borrower,
ending on March 31, June 30, September 30 and December 31 of each year.
 
“Fiscal Year” means any of the annual accounting periods of Borrower ending on
December 31 of each year.
 
“Fixed Charges” means, with respect to any Person for any fiscal period, (a)
Debt Service for such period, plus (b) income taxes paid or payable in cash with
respect to such fiscal period (including Permitted Tax Distributions), plus (c)
Capital Expenditures during such period (excluding the financed portion
thereof), plus (d) Lease Expense for such period.
 
“Fixed Charge Coverage Ratio” means, with respect to any Person for any fiscal
period, the ratio of EBITDAR to Fixed Charges.
 
“Fixtures” means all “fixtures” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party.
 
“Foreign Subsidiary” means any Subsidiary organized in a jurisdiction other than
the United States of America or any state thereof or the District of Columbia.
 
“Funded Debt” means, with respect to any Person, without duplication, all
Indebtedness for borrowed money evidenced by notes, bonds, debentures, or
similar evidences of Indebtedness and that by its terms matures more than one
year from, or is directly or indirectly renewable or extendible at such Person's
option under a revolving credit or similar agreement obligating the lender or
lenders to extend credit over a period of more than one year from the date of
creation thereof, and specifically including Capital Lease Obligations, current
maturities of long-term debt, revolving credit and short-term debt extendible
beyond one year at the option of the debtor, and also including, in the case of
Borrower, the Obligations and, without duplication, Guaranteed Indebtedness
consisting of guaranties of Funded Debt of other Persons.
 
“GAAP” means generally accepted accounting principles in the United States of
America, consistently applied, as such term is further defined in Annex G to the
Agreement.
 
 
A-12

--------------------------------------------------------------------------------

 

“GE Capital” means General Electric Capital Corporation, a Delaware corporation.
 
“GE Capital Fee Letter” means that certain letter, dated as of October 4, 2007,
between GE Capital and Borrower with respect to certain Fees to be paid from
time to time by Borrower to GE Capital.
 
“General Intangibles” means “general intangibles,” as such term is defined in
the Code, now owned or hereafter acquired by any Credit Party, including all
right, title and interest that such Credit Party may now or hereafter have in or
under any Contract, all payment intangibles, customer lists, Licenses,
Copyrights, Trademarks, Patents, and all applications therefor and reissues,
extensions or renewals thereof, rights in Intellectual Property, interests in
partnerships, joint ventures and other business associations, licenses, permits,
copyrights, trade secrets, proprietary or confidential information, inventions
(whether or not patented or patentable), technical information, procedures,
designs, knowledge, know-how, software, data bases, data, skill, expertise,
experience, processes, models, drawings, materials and records, goodwill
(including the goodwill associated with any Trademark or Trademark License), all
rights and claims in or under insurance policies (including insurance for fire,
damage, loss and casualty, whether covering personal property, real property,
tangible rights or intangible rights, all liability, life, key man and business
interruption insurance, and all unearned premiums), uncertificated securities,
chooses in action, deposit, checking and other bank accounts, rights to receive
tax refunds and other payments, rights to receive dividends, distributions,
cash, Instruments and other property in respect of or in exchange for pledged
Stock and Investment Property, rights of indemnification, all books and records,
correspondence, credit files, invoices and other papers, including without
limitation all tapes, cards, computer runs and other papers and documents in the
possession or under the control of such Credit Party or any computer bureau or
service company from time to time acting for such Credit Party.
 
“Goods” means any “goods” as defined in the Code, now owned or hereafter
acquired by any Credit Party, wherever located, including embedded software to
the extent included in “goods” as defined in the Code, manufactured homes,
standing timber that is cut and removed for sale and unborn young of animals.
 
“Governmental Authority” means any nation or government, any state or other
political subdivision thereof, and any agency, department or other entity
exercising executive, legislative, judicial, regulatory or administrative
functions of or pertaining to government.
 
“Guaranteed Indebtedness” means, as to any Person, any obligation of such Person
guaranteeing, providing comfort or otherwise supporting any Indebtedness, lease,
dividend, or other obligation (“primary obligation”) of any other Person (the
“primary obligor”) in any manner, including any obligation or arrangement of
such Person to (a) purchase or repurchase any such primary obligation,
(b) advance or supply funds (i) for the purchase or payment of any such primary
obligation or (ii) to maintain working capital or equity capital of the primary
obligor or otherwise to maintain the net worth or solvency or any balance sheet
condition of the primary obligor, (c) purchase property, securities or services
primarily for the purpose of assuring the owner of any such primary obligation
of the ability of the primary obligor to make payment of such primary
obligation, (d) protect the beneficiary of such
 
 
A-13

--------------------------------------------------------------------------------

 

arrangement from loss (other than product warranties given in the ordinary
course of business) or (e) indemnify the owner of such primary obligation
against loss in respect thereof.  The amount of any Guaranteed Indebtedness at
any time shall be deemed to be an amount equal to the lesser at such time of (x)
the stated or determinable amount of the primary obligation in respect of which
such Guaranteed Indebtedness is incurred and (y) the maximum amount for which
such Person may be liable pursuant to the terms of the instrument embodying such
Guaranteed Indebtedness, or, if not stated or determinable, the maximum
reasonably anticipated liability (assuming full performance) in respect thereof.
 
“Guaranties” means, collectively, the Holdings Guaranty, the Reading Guaranty,
each Subsidiary Guaranty and any other guaranty executed by any Guarantor in
favor of Agent and Lenders in respect of the Obligations.
 
“Guarantors” means Holdings, Reading, each Subsidiary of Borrower, and each
other Person, if any, that executes a guaranty or other similar agreement in
favor of Agent, for itself and the ratable benefit of Lenders, in connection
with the transactions contemplated by the Agreement and the other Loan
Documents.
 
“Hazardous Material” means any substance, material or waste that is regulated
by, or forms the basis of liability now or hereafter under, any Environmental
Laws, including any material or substance that is (a) defined as a “solid
waste,” “hazardous waste,” “hazardous material,” “hazardous substance,”
“extremely hazardous waste,”  “restricted hazardous waste,” “pollutant,”
“contaminant,” “hazardous constituent,” “special waste,” “toxic substance” or
other similar term or phrase under any Environmental Laws, or (b) petroleum or
any fraction or by-product thereof, asbestos, polychlorinated biphenyls (PCB's),
or any radioactive substance.
 
“Holdings” has the meaning ascribed thereto in the recitals to the Agreement.
 
“Holdings Guaranty” means the guaranty of even date herewith executed by
Holdings in favor of Agent and Lenders.
 
“Holdings Pledge Agreement” means the Pledge Agreement of even date herewith
executed by Holdings in favor of Agent, on behalf of itself and Lenders,
pledging all Stock of Borrower and its other Subsidiaries and all Intercompany
Notes owing to or held by it.
 
“Incremental Term Loan B Facility” has the meaning ascribed to it in Section
1.1(c).
 
“Incremental Facility Effective Date” has the meaning ascribed to it in Section
1.1(c).
 
 “Indebtedness” means, with respect to any Person, without duplication (a) all
indebtedness of such Person for borrowed money or for the deferred purchase
price of property payment for which is deferred 6 months or more, but excluding
(1) deferred compensation, (2) film rent payable and (3) obligations to trade
creditors incurred in the ordinary course of business, (b) all reimbursement and
other obligations with respect to letters of credit, bankers' acceptances and
surety bonds, whether or not matured, (c) all obligations evidenced by notes,
bonds, debentures or similar instruments, (d) all indebtedness created or
arising under any
 
 
A-14

--------------------------------------------------------------------------------

 

conditional sale or other title retention agreement with respect to property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such property), (e) all Capital Lease Obligations and the present
value (discounted at the Index Rate as in effect on the Closing Date) of future
rental payments under all synthetic leases, (f) all obligations of such Person
under commodity purchase or option agreements or other commodity price hedging
arrangements, in each case whether contingent or matured, (g) all obligations of
such Person under any foreign exchange contract, currency swap agreement,
interest rate swap, cap or collar agreement or other similar agreement or
arrangement designed to alter the risks of that Person arising from fluctuations
in currency values or interest rates, in each case whether contingent or
matured, (h) all Indebtedness referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property or other assets (including accounts
and contract rights) owned by such Person, even though such Person has not
assumed or become liable for the payment of such Indebtedness, and (i) the
Obligations.
 
“Indemnified Liabilities” has the meaning ascribed to it in Section 1.13.
 
“Indemnified Person” has the meaning ascribed to it in Section 1.13.
 
“Index Rate” means, for any day, a floating rate equal to the higher of (i) the
rate publicly quoted from time to time by The Wall Street Journal as the “prime
rate” (or, if The Wall Street Journal ceases quoting a prime rate, the highest
per annum rate of interest published by the Federal Reserve Board in Federal
Reserve statistical release H.15 (519) entitled “Selected Interest Rates” as the
Bank prime loan rate or its equivalent), and (ii) the Federal Funds Rate plus 50
basis points per annum.   Each change in any interest rate provided for in the
Agreement based upon the Index Rate shall take effect at the time of such change
in the Index Rate.
 
 “Index Rate Loan” means a Loan or portion thereof bearing interest by reference
to the Index Rate.
 
“Instruments” means all “instruments,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and, in any
event, including all certificated securities, all certificates of deposit, and
all promissory notes and other evidences of indebtedness, other than instruments
that constitute, or are a part of a group of writings that constitute, Chattel
Paper.
 
“Intellectual Property” means any and all Licenses, Patents, Copyrights,
Trademarks, and the goodwill associated with such Trademarks.
 
“Intercompany Notes” has the meaning ascribed to it in Section 6.3.
 
“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of EBITDA to Cash  Interest Expense.
 
“Interest Expense” means, with respect to any Person for any fiscal period,
interest expense (whether cash or non-cash) of such Person determined in
accordance with GAAP for the relevant period ended on such date, including
interest expense with respect to any
 
 
A-15

--------------------------------------------------------------------------------

 

Funded Debt of such Person and interest expense for the relevant period that has
been capitalized on the balance sheet of such Person.
 
“Interest Payment Date” means (a) as to any Index Rate Loan, the last Business
Day of each quarter to occur while such Loan is outstanding, and (b) as to any
LIBOR Loan, the last day of the applicable LIBOR Period; provided, that in the
case of any LIBOR Period greater than three months in duration, interest shall
be payable at three month intervals and on the last day of such LIBOR Period;
and provided further that, in addition to the foregoing, each of (x) the date
upon which all of the Commitments have been terminated and the Loans have been
paid in full and (y) the Commitment Termination Date shall be deemed to be an
“Interest Payment Date” with respect to any interest that has then accrued under
the Agreement.
 
 “Inventory” means any “inventory,” as such term is defined in the Code, now
owned or hereafter acquired by any Credit Party, wherever located, and in any
event including inventory, merchandise, goods and other personal property that
are held by or on behalf of any Credit Party for sale or lease or are furnished
or are to be furnished under a contract of service, or that constitute raw
materials, work in process, finished goods, returned goods, supplies or
materials of any kind, nature or description used or consumed or to be used or
consumed in such Credit Party's business or in the processing, production,
packaging, promotion, delivery or shipping of the same, including all supplies
and embedded software.
 
“Investment Property” means all “investment property” as such term is defined in
the Code now owned or hereafter acquired by any Credit Party, wherever located,
including (i) all securities, whether certificated or uncertificated, including
stocks, bonds, interests in limited liability companies, partnership interests,
treasuries, certificates of deposit, and mutual fund shares; (ii) all securities
entitlements of any Credit Party,  including the rights of such Credit Party to
any securities account and the financial assets held by a securities
intermediary in such securities account and any free credit balance or other
money owing by any securities intermediary with respect to that account; (iii)
all securities accounts of any Credit Party; (iv) all commodity contracts of any
Credit Party; and (v) all commodity accounts held by any Credit Party.
 
“IRC” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto, and all regulations promulgated thereunder.
 
“IRS” means the Internal Revenue Service.
 
“Kahala Management Agreement” means that certain Management Agreement, dated as
of February 21, 2008, by and between Borrower and Consolidated Amusement
Theatres, Inc., a Hawaii corporation, in form and substance reasonably
satisfactory to Agent.
 
“L/C Issuer” has the meaning ascribed to it in Annex B.
 
“L/C Sublimit” has the meaning ascribed to it in Annex B.
 
“Lease Expense” means, with respect to any Person for any fiscal period, the
aggregate rental obligations of such Person determined in accordance with GAAP
which are payable in respect of such period under leases of real or personal
property (net of income from
 
 
A-16

--------------------------------------------------------------------------------

 
 
subleases thereof, but including taxes, insurance, maintenance and similar
expenses that the lessee is obligated to pay under the terms of such leases),
whether or not such obligations are reflected as liabilities or commitments on a
consolidated balance sheet of such Person or in the notes thereto, excluding,
however, any such obligations under Capital Leases.
 
“Lenders” means (a)  GE Capital, the other Lenders named on the signature pages
of the Agreement, any Additional Lenders, and, if any such Lender shall decide
to assign all or any portion of the Obligations, such term shall include any
assignee of such Lender and (b) solely for the purpose of obtaining the benefit
of the Liens granted to the Agent for the benefit of the Lenders under the
Collateral Documents, a Person to whom any Obligations in respect of a Secured
Rate Contract are owed.  For the avoidance of doubt, any Person to whom any
Obligations in respect of a Secured Rate Contract are owed and which does not
hold any Loans or Commitments shall not be entitled to any other rights as a
“Lender” under this Agreement or any other Loan Document.
 
“Letter of Credit Fee” has the meaning ascribed to it in Annex B.
 
“Letter of Credit Obligations” means all outstanding obligations incurred by
Agent and Lenders at the request of Borrower, whether direct or indirect,
contingent or otherwise, due or not due, in connection with the issuance of
Letters of Credit by Agent or another L/C Issuer or the purchase of a
participation as set forth in Annex B with respect to any Letter of Credit.  The
amount of such Letter of Credit Obligations shall equal the maximum amount that
may be payable by Agent or Lenders thereupon or pursuant thereto.
 
“Letters of Credit” means documentary or standby letters of credit issued for
the account of Borrower by any L/C Issuer, and bankers’ acceptances issued by
Borrower, for which Agent and Lenders have incurred Letter of Credit
Obligations.
 
“Letter-of Credit Rights” means “letter-of-credit rights” as such term is
defined in the Code, now owned or hereafter acquired by any Credit Party,
including rights to payment or performance under a letter of credit, whether or
not such Credit Party, as beneficiary, has demanded or is entitled to demand
payment or performance.
 
“Leverage Ratio” means, with respect to Borrower, on a consolidated basis, the
ratio of (a) Total Debt as of any date of determination (including the average
daily closing balance of the Revolving Loan for the thirty (30) days preceding
and including any date of determination), to (b) EBITDA.  
 
“LIBOR Business Day” means a Business Day on which banks in the City of London
are generally open for interbank or foreign exchange transactions.
 
“LIBOR Loan” means a Loan or any portion thereof bearing interest by reference
to the LIBOR Rate.
 
“LIBOR Period” means, with respect to any LIBOR Loan, each period commencing on
a LIBOR Business Day selected by Borrower pursuant to the Agreement and ending
one, two, three or six months thereafter, as selected by Borrower's irrevocable
notice to
 
 
A-17

--------------------------------------------------------------------------------

 
 
Agent as set forth in Section 1.5(e); provided, that the foregoing provision
relating to LIBOR Periods is subject to the following:
 
(a)           if any LIBOR Period would otherwise end on a day that is not a
LIBOR Business Day, such LIBOR Period shall be extended to the next succeeding
LIBOR Business Day unless the result of such extension would be to carry such
LIBOR Period into another calendar month in which event such LIBOR Period shall
end on the immediately preceding LIBOR Business Day;
 
(b)           [reserved]
 
(c)           any LIBOR Period that begins on the last LIBOR Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such LIBOR Period) shall end on the last
LIBOR Business Day of a calendar month;
 
(d)           Borrower shall select LIBOR Periods so as not to require a payment
or prepayment of any LIBOR Loan during a LIBOR Period for such Loan; and
 
(e)           Borrower shall select LIBOR Periods so that there shall be no more
than 6 separate LIBOR Loans in existence at any one time.
 
“LIBOR Rate” means for each LIBOR Period, a rate of interest determined by Agent
equal to:
 
(a)           the offered rate for deposits in United States Dollars for the
applicable LIBOR Period that appears on Reuters Screen LIBOR01 Page as of
11:00 a.m. (London time), on the second full LIBOR Business Day next preceding
the first day of such LIBOR Period (unless such date is not a LIBOR Business
Day, in which event the next succeeding LIBOR Business Day will be used);
divided by
 
(b)           a number equal to 1.0 minus the aggregate (but without
duplication) of the rates (expressed as a decimal fraction) of reserve
requirements in effect on the day that is two (2) LIBOR Business Days prior to
the beginning of such LIBOR Period (including basic, supplemental, marginal and
emergency reserves under any regulations of the Federal Reserve Board or other
Governmental Authority having jurisdiction with respect thereto, as now and from
time to time in effect) for Eurocurrency funding (currently referred to as
“Eurocurrency Liabilities” in Regulation D of the Federal Reserve Board that are
required to be maintained by a member bank of the Federal Reserve System.
 
If such interest rates shall cease to be available from Reuters, the LIBOR Rate
shall be determined from such financial reporting service or other information
as shall be mutually acceptable to Agent and Borrower.
 
“License” means any Copyright License, Patent License, Trademark License or
other license of rights or interests now held or hereafter acquired by any
Credit Party.
 
 
A-18

--------------------------------------------------------------------------------

 
 
“Lien” means any mortgage, deed of trust, deed to secure debt, pledge,
hypothecation, collateral assignment, deposit arrangement, lien, charge,
security interest, easement or encumbrance, or preference, priority or other
security agreement or preferential arrangement of any kind or nature whatsoever
(including any lease or title retention agreement, any financing lease having
substantially the same economic effect as any of the foregoing, and the filing
of, or agreement to give, any financing statement perfecting a security interest
under the Code or comparable law of any jurisdiction).
 
“Litigation” has the meaning ascribed to it in Section 3.13.
 
“Loan Account” has the meaning ascribed to it in Section 1.12.
 
“Loan Documents” means the Agreement, the Notes, the Collateral Documents, the
Master Standby Agreement, the GE Fee Capital Letter, and all other agreements,
instruments, documents and certificates identified in the Closing Checklist
executed and delivered to, or in favor of, Agent or any Lenders and including
all other pledges, powers of attorney, consents, assignments, contracts,
notices, letter of credit agreements and all other written matter whether
heretofore, now or hereafter executed by or on behalf of any Credit Party, or
any employee of any Credit Party, and delivered to Agent or any Lender in
connection with the Agreement or the transactions contemplated thereby.  Any
reference in the Agreement or any other Loan Document to a Loan Document shall
include all appendices, exhibits or schedules thereto, and all amendments,
restatements, supplements or other modifications thereto, and shall refer to the
Agreement or such Loan Document as the same may be in effect at any and all
times such reference becomes operative.
 
“Loans” means the Revolving Loan and the Term Loan B.
 
“Loan to Contributed Capital Ratio” means as of any date of determination, the
outstanding principal amount of Loans as of such date divided by the amount of
Contributed Capital as of such date.
 
“Lock Boxes” has the meaning ascribed to it in Annex C.
 
“Manville Theatre Contribution” means the contribution of the theater located at
180 N. Main Street, Manville, New Jersey, by Reading to Holdings and thereafter
by Holdings to Borrower on the Closing Date pursuant to the Manville Theatre
Contribution Documents.
 
“Manville Theatre Contribution Documents” means (i) that certain Unanimous
Written Consent of Reading International, Inc., dated on or about the date
hereof, (ii) that certain Joint Unanimous Written Consent of Directors and Sole
Shareholder of Citadel Cinemas, Inc., dated on or about the date hereof, (iii)
that certain Joint Unanimous Written Consent of Directors and Sole Shareholder
of Reading International Services Company, dated on or about the date hereof,
(iv) that certain Joint Unanimous Written Consent of Directors and Sole
Shareholder of Reading Consolidated Holdings, Inc., dated on or about the date
hereof, and (v) that certain Joint Unanimous Written Consent of Directors and
Sole Shareholder of Consolidated Amusement Holdings, Inc., dated on or about the
date hereof.
 
“Margin Stock” has the meaning ascribed to it in Section 3.10.
 
 
A-19

--------------------------------------------------------------------------------

 
 
 “Master Standby Agreement” means the Master Agreement for Standby Letters of
Credit dated as of the Closing Date between Borrower, as Applicant, and GE
Capital, as Issuer.
 
“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations, or financial or other condition of the Credit Parties taken
as a whole, (b) Borrower's ability to pay any of the Loans or any of the other
Obligations in accordance with the terms of the Agreement or the other Loan
Documents, or the ability of the Credit Parties to perform their obligations
under the Loan Documents, (c) the Collateral or Agent's Liens, on behalf of
itself and Lenders, on the Collateral or the priority of such Liens, or (d)
Agent's or any Lender's rights and remedies under the Agreement and the other
Loan Documents.  Without limiting the generality of the foregoing, any event or
occurrence adverse to one or more Credit Parties which results or could
reasonably be expected to result in losses, costs, damages, liabilities or
expenditures in excess of $1,500,000 shall constitute a Material Adverse Effect.
 
“Material Contracts” means any agreement or arrangement to which any Credit
Party is a party (other than the Loan Documents) (a) for which breach,
termination, nonperformance or failure to renew could reasonably be expected to
have a Material Adverse Effect; or (b) that relates to Indebtedness in an
aggregate principal amount of $500,000 or more.
 
“Maximum Amount” means, as of any date of determination, an amount equal to the
Revolving Loan Commitment of all Lenders as of that date.
 
“Mortgaged Properties” has the meaning assigned to it in Annex D.
 
“Mortgages” means each of the mortgages, deeds of trust, deed to secure debt,
leasehold mortgages, leasehold deeds of trust, collateral assignments of leases
or other real estate security documents delivered by any Credit Party to Agent
on behalf of itself and Lenders with respect to the Mortgaged Properties, all in
form and substance reasonably satisfactory to Agent.
 
“Multiemployer Plan” means a “multiemployer plan” as defined in Section
4001(a)(3) of ERISA, and to which any Credit Party or ERISA Affiliate is making,
is obligated to make or has made or been obligated to make, contributions on
behalf of participants who are or were employed by any of them.
 
“Non-Funding Lender” has the meaning ascribed to it in Section 9.9(a)(ii).
 
“Notes” means, collectively, the Revolving Notes and the Term B Notes.
 
“Notice of Conversion/Continuation” has the meaning ascribed to it in Section
1.5(e).
 
“Notice of Revolving Credit Advance” has the meaning ascribed to it in Section
1.1(a).
 
“Obligations” means all loans, advances, debts, liabilities and obligations for
the performance of covenants, tasks or duties or for payment of monetary amounts
(whether or not such performance is then required or contingent, or such amounts
are liquidated or determinable)
 
 
A-20

--------------------------------------------------------------------------------

 
 
owing by any Credit Party to Agent, any Lender or any Secured Swap Provider, and
all covenants and duties regarding such amounts, of any kind or nature, present
or future, whether or not evidenced by any note, agreement, letter of credit
agreement or other instrument, arising under the Agreement, any of the other
Loan Documents or any Secured Rate Contract.  This term includes all principal,
interest (including all interest that accrues after the commencement of any case
or proceeding by or against any Credit Party in bankruptcy, whether or not
allowed in such case or proceeding), Fees, hedging obligations under swaps, caps
and collar arrangements provided by any Lender in accordance with the terms of
the Agreement, expenses, attorneys’ fees and any other sum chargeable to any
Credit Party under the Agreement, any of the other Loan Documents or any Secured
Rate Contract.
 
“Patent License” means rights under any written agreement now owned or hereafter
acquired by any Credit Party granting any right with respect to any invention on
which a Patent is in existence.
 
“Patent Security Agreements” means the Patent Security Agreements made in favor
of Agent, on behalf of itself and Lenders, by each applicable Credit Party.
 
“Patents” means all of the following in which any Credit Party now holds or
hereafter acquires any interest: (a) all letters patent of the United States or
any other country, all registrations and recordings thereof, and all
applications for letters patent of the United States or of any other country,
including registrations, recordings and applications in the United States Patent
and Trademark Office or in any similar office or agency of the United States,
any State or any other country, and (b) all reissues, continuations,
continuations-in-part or extensions thereof.
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“Pension Plan” means a Plan described in Section 3(2) of ERISA.
 
 “Permitted Encumbrances” means the following encumbrances: (a) Liens for taxes
or assessments or other governmental Charges not yet delinquent or that remain
payable without penalty or which are being contested in accordance with Section
5.2(b); (b) pledges or deposits of money securing statutory obligations under
workmen's compensation, unemployment insurance, social security or public
liability laws or similar legislation (excluding Liens under ERISA); (c) pledges
or deposits of money  securing bids, tenders, contracts (other than contracts
for the payment of money) or leases to which any Credit Party is a party as
lessee made in the ordinary course of business; (d) workers', mechanics'  or
similar liens arising in the ordinary course of business, so long as such Liens
attach only to Equipment, Fixtures and/or Real Estate; (e) carriers',
warehousemen's, suppliers' or other similar possessory liens arising in the
ordinary course of business the assets in the possession of the beneficiary of
such liens; (f) deposits securing, or in lieu of, surety, appeal or customs
bonds in proceedings to which any Credit Party is a party; (g) any attachment or
judgment lien not constituting an Event of Default under Section 8.1(i) so long
as any such attachment or judgment lien is subordinate to the Agent’s Liens; (h)
zoning restrictions, easements, licenses, or other restrictions on the use of
any Real Estate or other minor irregularities in title (including leasehold
title) thereto, so long as the same do not materially impair the use, value, or
marketability of such Real Estate; (i) presently existing or hereafter created
Liens in favor of Agent, on behalf of Lenders; (j) Liens expressly permitted
 
 
A-21

--------------------------------------------------------------------------------

 
 
under clauses (b) and (c) of Section 6.7 of the Agreement; (k) Liens arising
under leases, subleases, licenses and rights to use granted to third parties and
not interfering in any material respect with the ordinary conduct of the
business of the Credit Parties; (l) any (1) interest or title of a lessor or
sublessor under any lease not prohibited by this Agreement, (2) Lien or
restriction that the interest or title of such lessor or sublessor may be
subject to, or (3) subordination of the interest of the lessee or sublessee
under such lease to any Lien or restriction referred to in the preceding clause
(2), so long as the holder of such Lien or restriction agrees to recognize the
rights of such lessee or sublessee under such lease; (m) non-material Liens
described on a title report delivered in connection with a Mortgage required to
be delivered hereunder, so long as such Liens do not secured Funded Debt; and
(n) Liens arising solely by virtue of any statutory or common law provision
relating to banker’s liens, rights of set-off or similar rights and remedies as
to deposit accounts or other funds maintained with a creditor depository
institution.
 
“Permitted Tax Distributions” shall mean, for any period in which Holdings and
Borrower are part of a group filing consolidated or combined federal, state
and/or local income tax returns of which a direct or indirect parent of Holdings
is the common parent, payments, dividends or distributions by Borrower to
Holdings and by Holdings to its parent company to permit the parent of such
group to pay the share of consolidated or combined federal, state or local
income taxes attributable to the income of Holdings, Borrower and/or its
Subsidiaries (as the case may be); provided that such payments are not in excess
of the aggregate of the maximum U.S. federal, state and local income tax
liability of Holdings, Borrower and their Subsidiaries (assuming that each is
taxed at the maximum permissible U.S. federal and applicable state and local
rates, computed in accordance with the Code as though each of Holdings, Borrower
and their Subsidiaries had filed a separate return.
 
“Person” means any individual, sole proprietorship, partnership, joint venture,
trust, unincorporated organization, association, corporation, limited liability
company, institution, public benefit corporation, other entity or government
(whether federal, state, county, city, municipal, local, foreign, or otherwise,
including any instrumentality, division, agency, body or department thereof).
 
“Plan” means, at any time, an “employee benefit plan,” as defined in Section
3(3) of ERISA, that any Credit Party or ERISA Affiliate maintains, contributes
to or has an obligation to contribute to on behalf of participants who are or
were employed by any Credit Party or ERISA Affiliate.
 
“Pledge Agreements” means the Borrower Pledge Agreement, the Holdings Pledge
Agreement, and any other pledge agreement entered into after the Closing Date by
any Credit Party (as required by the Agreement or any other Loan Document).
 
“Prior Lender” means Bank of America, N.A.
 
“Prior Lender Obligations” means those certain obligations owing to the Prior
Lender as of the date hereof.
 
“Proceeds” means “proceeds,” as such term is defined in the Code, including
(a) any and all proceeds of any insurance, indemnity, warranty or guaranty
payable to any Credit
 
 
A-22

--------------------------------------------------------------------------------

 
 
Party from time to time with respect to any of the Collateral, (b) any and all
payments (in any form whatsoever) made or due and payable to any Credit Party
from time to time in connection with any requisition, confiscation,
condemnation, seizure or forfeiture of all or any part of the Collateral by any
Governmental Authority (or any Person acting under color of governmental
authority), (c) any claim of any Credit Party against third parties (i) for
past, present or future infringement of any Patent or Patent License, or  (ii)
for past, present or future infringement or dilution of any Copyright, Copyright
License, Trademark or Trademark License, or for injury to the goodwill
associated with any Trademark or Trademark License, (d) any recoveries by any
Credit Party against third parties with respect to any litigation or dispute
concerning any of the Collateral including claims arising out of the loss or
nonconformity of, interference with the use of, defects in, or infringement of
rights in, or damage to, Collateral, (e) all amounts collected on, or
distributed on account of, other Collateral, including dividends, interest,
distributions and Instruments with respect to Investment Property and pledged
Stock, and (f) any and all other amounts, rights to payment or other property
acquired upon the sale, lease, license, exchange or other disposition of
Collateral and all rights arising out of Collateral.
 
“Pro Forma” means the unaudited consolidated balance sheet of Borrower and its
Subsidiaries as of January 1, 2008 after giving pro forma effect to the Related
Transactions.
 
“Projections” means Borrower's forecasted consolidated:  (a) profit and loss
statements; (b) cash flow statements; and (c) capitalization statements, all
prepared on a Subsidiary by Subsidiary or theatre by theatre basis, if
applicable, and otherwise consistent with the historical Financial Statements of
Sellers with respect to the Acquired Theatres and Reading with respect to the
Manville Theatre and the Dallas Theatre, together with appropriate supporting
details and a statement of underlying assumptions.
 
“Pro Rata Share” means with respect to all matters relating to any Lender (a)
with respect to the Revolving Loan, the percentage obtained by dividing (i) the
Revolving Loan Commitment of that Lender by (ii) the aggregate Revolving Loan
Commitments of all Lenders, (b) with respect to the Term Loan B, the percentage
obtained by dividing (i) the Term Loan B Commitment of that Lender by (ii) the
aggregate Term Loan B Commitments of all Lenders, as any such percentages may be
adjusted by assignments permitted pursuant to Section 9.1, (c) with respect to
all Loans, the percentage obtained by dividing (i) the aggregate Commitments of
that Lender by (ii) the aggregate Commitments of all Lenders, and (d) with
respect to all Loans on and after the Commitment Termination Date, the
percentage obtained by dividing (i) the aggregate outstanding principal balance
of the Loans held by that Lender, by (ii) the outstanding principal balance of
the Loans held by all Lenders.
 
 “Qualified Plan” means a Pension Plan that is intended to be tax-qualified
under Section 401(a) of the IRC.
 
“Rate Contracts” means swap agreements (as such term is defined in Section 101
of the Bankruptcy Code) and any other agreements or arrangements designed to
provide protection against fluctuations in interest or currency exchange rates.
 
“Reading” means Reading International, Inc., a Nevada corporation.
 
 
A-23

--------------------------------------------------------------------------------

 
 
“Reading Guaranty” means the guaranty of even date herewith executed by Reading
in favor of Agent and Lenders.
 
“Reading Management Agreement” means that certain Management Agreement, dated as
of May 30, 2007 by and between Borrower and Reading, in form and substance
reasonably satisfactory to Agent.
 
“Reading Note” means that certain Promissory Note, dated as of February 22,
2008, in the principal amount of $21,000,000 made by Reading in favor of
Nationwide Theatres Corp., as be amended from time to time in accordance with
the terms hereof.
 
“Real Estate” has the meaning ascribed to it in Section 3.6.
 
 “Register” has the meaning ascribed to it in Section 1.9(h).
 
 “Related Transactions” means the initial borrowing under the Revolving Loan, if
any, and the Term Loan B on the Closing Date, consummation of the Acquisition,
the Closing Date Equity Contribution, Manville Theatre Contribution, the Dallas
Theatre Contribution, the payment of all fees, costs and expenses associated
with all of the foregoing and the execution and delivery of all of the Related
Transactions Documents.
 
“Related Transactions Documents” means the Loan Documents, the Acquisition
Agreement, the Manville Theatre Contribution Documents, the Dallas Theatre
Contribution Documents, the Unanimous Written Consent of the Board of Directors
of Reading Consolidated Holdings, Inc., dated on or about the date hereof, and
the Unanimous Written Consent of the Board of Directors of Consolidated
Amusement Holdings, Inc., dated on or about the date hereof, and all other
agreements or instruments executed in connection with the Related Transactions.
 
“Release” means any release, threatened release, spill, emission, leaking,
pumping, pouring, emitting, emptying, escape, injection, deposit, disposal,
discharge, dispersal, dumping, leaching or migration of Hazardous Material in
the indoor or outdoor environment, including the movement of Hazardous Material
through or in the air, soil, surface water, ground water or property.
 
“Requirements of Law” means, with respect to any Person, collectively, the
common law and all federal, state, local, foreign, multinational or
international laws, statutes, codes, treaties, standards, rules and regulations,
guidelines, ordinances, orders, judgments, writs, injunctions, decrees
(including administrative or judicial precedents or authorities) and the
interpretation or administration thereof by, and other determinations,
directives, requirements or requests of, any Governmental Authority, in each
case whether or not having the force of law and that are applicable to or
binding upon such Person or any of its property or to which such Person or any
of its property is subject.
 
“Requisite Lenders” means Lenders having (a) more than 50% of the Commitments of
all Lenders, or (b) if the Commitments have been terminated, more than 50% of
the aggregate outstanding amount of the Loans.
 
 
A-24

--------------------------------------------------------------------------------

 
 
“Requisite Revolving Lenders” means Lenders having (a) more than 50% of the
Revolving Loan Commitments of all Lenders, or (b) if the Revolving Loan
Commitments have been terminated, more than 50% of the aggregate outstanding
amount of the Revolving Loan.
 
“Responsible Financial Officer” means the Borrower’s chief financial officer.
 
“Responsible Officer” means the Borrower’s chief executive officer, chief
operating officer or chief financial officer.
 
“Restricted Payment” means, with respect to any Credit Party (a) the declaration
or payment of any dividend or the incurrence of any liability to make any other
payment or distribution of cash or other property or assets in respect of Stock;
(b) any payment on account of the purchase, redemption, defeasance, sinking fund
or other retirement of such Credit Party's Stock or any other payment or
distribution made in respect thereof, either directly or indirectly; (c) any
payment or prepayment of principal of, premium, if any, or interest, fees or
other charges on or with respect to, and any redemption, purchase, retirement,
defeasance, sinking fund or similar payment and any claim for rescission with
respect to, any subordinated debt; (d) any payment made to redeem, purchase,
repurchase or retire, or to obtain the surrender of, any outstanding warrants,
options or other rights to acquire Stock of such Credit Party now or hereafter
outstanding; (e) any payment of a claim for the rescission of the purchase or
sale of, or for material damages arising from the purchase or sale of, any
shares of such Credit Party's Stock or of a claim for reimbursement,
indemnification or contribution arising out of or related to any such claim for
damages or rescission; (f) any payment, loan, contribution, or other transfer of
funds or other property to any Stockholder of such Credit Party other than
payment of compensation in the ordinary course of business to Stockholders who
are employees of such Credit Party; and (g) any payment of management fees (or
other fees of a similar nature) by such Credit Party to any Stockholder of such
Credit Party or its Affiliates.
 
“Retiree Welfare Plan” means, at any time, a Welfare Plan that provides for
continuing coverage or benefits for any participant or any beneficiary of a
participant after such participant's termination of employment, other than
continuation coverage provided pursuant to Section 4980B of the IRC and at the
sole expense of the participant or the beneficiary of the participant.
 
“Revolving Credit Advance” has the meaning ascribed to it in Section 1.1(a)(i).
 
“Revolving Lenders” means, as of any date of determination, Lenders having a
Revolving Loan Commitment.
 
“Revolving Loan” means, at any time, the sum of (i) the aggregate amount of
Revolving Credit Advances outstanding to Borrower plus (ii) the aggregate Letter
of Credit Obligations incurred on behalf of Borrower.  Unless the context
otherwise requires, references to the outstanding principal balance of the
Revolving Loan shall include the outstanding balance of Letter of Credit
Obligations.
 
“Revolving Loan Commitment” means (a) as to any Revolving Lender, the aggregate
commitment of such Revolving Lender to make Revolving Credit Advances or incur
 
 
A-25

--------------------------------------------------------------------------------

 
 
Letter of Credit Obligations as set forth on Annex J to the Agreement or in the
most recent Assignment Agreement executed by such Revolving Lender and (b) as to
all Revolving Lenders, the aggregate commitment of all Revolving Lenders to make
Revolving Credit Advances or incur Letter of Credit Obligations, which aggregate
commitment shall be Five Million Dollars and No/100 ($5,000,000) on the Closing
Date, as such amount may be adjusted, if at all, from time to time in accordance
with the Agreement.
 
“Revolving Note” has the meaning ascribed to it in Section 1.1(a)(ii).
 
“Sale” has the meaning ascribed to it in Section 9.1(h).
 
“Security Agreement” means the Security Agreement of even date herewith entered
into by and among Agent, on behalf of itself and Lenders, and each Credit Party
that is a signatory thereto.
 
“Secured Rate Contract” means any Rate Contract between Borrower and a Secured
Swap Provider.
 
“Secured Swap Provider” means (i) a Lender or an Affiliate of a Lender (or a
Person who was a Lender or an Affiliate of a Lender at the time of execution and
delivery of a Rate Contract) who has entered into a Secured Rate Contract with
Borrower, or (ii) a Person with whom Borrower has entered into a Secured Rate
Contract provided or arranged by GE Capital or an Affiliate of GE Capital, and
any assignee thereof.
 
“Sellers” means collectively, Pacific Theaters Exhibition Corp., a California
corporation, and Consolidated Amusement Theaters, Inc., a Hawaii corporation.
 
“Software” means all “software” as such term is defined in the Code, now owned
or hereafter acquired by any Credit Party, other than software embedded in any
category of Goods, including all computer programs and all supporting
information provided in connection with a transaction related to any program.
 
“Solvent” means, with respect to any Person on a particular date, that on such
date (a) the fair value of the property of such Person is greater than the total
amount of liabilities, including contingent liabilities, of such Person; (b) the
present fair salable value of the assets of such Person is not less than the
amount that will be required to pay the probable liability of such Person on its
debts as they become absolute and matured; (c) such Person does not intend to,
and does not believe that it will, incur debts or liabilities beyond such
Person's ability to pay as such debts and liabilities mature; and (d) such
Person is not engaged in a business or transaction, and is not about to engage
in a business or transaction, for which such Person's property would constitute
an unreasonably small capital.  The amount of contingent liabilities (such as
litigation, guaranties and pension plan liabilities) at any time shall be
computed as the amount that, in light of all the facts and circumstances
existing at the time, represents the amount that can reasonably be expected to
become an actual or matured liability.
 
“SPV” means any special purpose-funding vehicle identified as such in a writing
by any Lender to Agent.
 
 
A-26

--------------------------------------------------------------------------------

 
 
“Stock” means all shares, options, warrants, general or limited partnership
interests, membership interests or other equivalents (regardless of how
designated) of or in a corporation, partnership, limited liability company or
equivalent entity whether voting or nonvoting, including common stock, preferred
stock or any other “equity security” (as such term is defined in Rule 3a11-1 of
the General Rules and Regulations promulgated by the Securities and Exchange
Commission under the Securities Exchange Act of 1934).
 
“Stockholder” means, with respect to any Person, each holder of Stock of such
Person.
 
 “Subsidiary” means, with respect to any Person, (a) any corporation of which an
aggregate of more than 50% of the outstanding Stock having ordinary voting power
to elect a majority of the board of directors of such corporation (irrespective
of whether, at the time, Stock of any other class or classes of such corporation
shall have or might have voting power by reason of the happening of any
contingency) is at the time, directly or indirectly, owned legally or
beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of
50% or more of such Stock whether by proxy, agreement, operation of law or
otherwise, and (b) any partnership or limited liability company in which such
Person and/or one or more Subsidiaries of such Person shall have an interest
(whether in the form of voting or participation in profits or capital
contribution) of more than 50% or of which any such Person is a general partner
or may exercise the powers of a general partner.  Unless the context otherwise
requires, each reference to a Subsidiary shall be a reference to a Subsidiary of
the Borrower.
 
“Subsidiary Guaranty” means the Subsidiary Guaranty of even date herewith
executed by each Subsidiary of Borrower in favor of Agent, on behalf of itself
and Lenders.
 
 “Supporting Obligations” means all “supporting obligations” as such term is
defined in the Code, including letters of credit and guaranties issued in
support of Accounts, Chattel Paper, Documents, General Intangibles, Instruments,
or Investment Property.
 
"Target" has the meaning ascribed to it in Section 6.1.
 
 “Taxes” means taxes, levies, imposts, deductions, Charges or withholdings, and
all liabilities with respect thereto, excluding taxes imposed on or measured by
the net income of Agent or a Lender by the jurisdictions under the laws of which
Agent and Lenders are organized or conduct business or any political subdivision
thereof.
 
“Termination Date” means the date on which (a) the Loans have been repaid in
full, (b) all other Obligations under the Agreement and the other Loan Documents
have been completely discharged, (c) all Letter of Credit Obligations have been
cash collateralized, cancelled or backed by standby letters of credit in
accordance with Annex B, and (d) Borrower shall not have any further right to
borrow any monies under the Agreement.
 
“Term Lenders” means those Lenders having Term Loan B Commitments.
 
“Term Loan B” has the meaning assigned to it in Section 1.1(b)(i).
 
 
A-27

--------------------------------------------------------------------------------

 
 
“Term Loan B Commitment” means (a) as to any Lender with a Term Loan B
Commitment, the commitment of such Lender to make its Pro Rata Share of the Term
Loan as set forth on Annex J to the Agreement or in the most recent Assignment
Agreement executed by such Lender, and (b) as to all Lenders with a Term Loan B
Commitment, the aggregate commitment of all Lenders to make the Term Loan, which
aggregate commitment shall be Fifty Million Dollars and No/100 ($50,000,000) on
the Closing Date.  After advancing the Term Loan B, each reference to a Lender's
Term Loan B Commitment shall refer to that Lender's Pro Rata Share of the
outstanding Term Loan B.
 
“Term B Note” has the meaning assigned to it in Section 1.1(b)(i).
 
“Theater Acquisition” means, whether in a single transaction or a series of
transactions, (a) any purchase, lease, assumption of lease or other acquisition
of, or any payment, cash outlay, expense, expenditure or Capital Expenditure in
respect of the purchase or other acquisition of, an existing movie theater or
cinema; (b) any purchase, lease, assumption of lease or other acquisition of any
Real Property for the purpose of developing, building, or constructing any movie
theater, complex (whether single or multiple viewing screens) or cinema or (c)
the development, building or construction of any movie theater, complex (whether
single or multiple viewing screens) or cinema at any location where a movie
theater did not exist immediately prior to the commencement of such development,
building or construction.
 
“Theatre Lease” means, with respect to any Person, any lease of any property
(whether real, personal or mixed) by such Person for the purpose of operating a
movie theater.
 
“Title IV Plan” means a Pension Plan (other than a Multiemployer Plan), that is
covered by Title IV of ERISA, and that any Credit Party or ERISA Affiliate
maintains, contributes to or has an obligation to contribute to on behalf of
participants who are or were employed by any of them.
 
“Total Debt” means, with respect to any Person, all Indebtedness of such Person
as of the date of determination (excluding therefrom (a) Indebtedness described
in clauses (f) and (g) of the definition of Indebtedness and (b) all operating
leases).
 
 “Trademark Security Agreements” means the Trademark Security Agreements made in
favor of Agent, on behalf of Lenders, by each applicable Credit Party.
 
“Trademark License” means rights under any written agreement now owned or
hereafter acquired by any Credit Party granting any right to use any Trademark.
 
“Trademarks” means all of the following now owned or hereafter adopted or
acquired by any Credit Party: (a) all trademarks, trade names, corporate names,
business names, trade styles, service marks, logos, other source or business
identifiers, prints and labels on which any of the foregoing have appeared or
appear, designs and general intangibles of like nature (whether registered or
unregistered), all registrations and recordings thereof, and all applications in
connection therewith, including registrations, recordings and applications in
the United States Patent and Trademark Office or in any similar office or agency
of the United States, any state or territory thereof, or any other country or
any political subdivision thereof; (b) all reissues,
 
 
A-28

--------------------------------------------------------------------------------

 
 
extensions or renewals thereof; and (c) all goodwill associated with or
symbolized by any of the foregoing.
 
“Unfunded Pension Liability” means, at any time, the aggregate amount, if any,
of the sum of (a) the amount by which the present value of all accrued benefits
under each Title IV Plan exceeds the fair market value of all assets of such
Title IV Plan allocable to such benefits in accordance with Title IV of ERISA,
all determined as of the most recent valuation date for each such Title IV Plan
using the actuarial assumptions for funding purposes in effect under such Title
IV Plan, and (b) for a period of five (5) years following a transaction which
might reasonably be expected to be covered by Section 4069 of ERISA, the
liabilities (whether or not accrued) that could be avoided by any Credit Party
or any ERISA Affiliate as a result of such transaction.
 
“Welfare Plan” means a Plan described in Section 3(i) of ERISA.
 
“Working Capital” means the average of Borrower's Current Assets less Current
Liabilities for the first three months of each Fiscal Year compared to the
average of Borrower's Current Assets less Current Liabilities for the last three
months of such Fiscal Year.
 
Rules of construction with respect to accounting terms used in the Agreement or
the other Loan Documents shall be as set forth in Annex G.  All other undefined
terms contained in any of the Loan Documents shall, unless the context indicates
otherwise, have the meanings provided for by the Code to the extent the same are
used or defined therein; in the event that any term is defined differently in
different Articles or Divisions of the Code, the definition contained in Article
or Division 9 shall control.  Unless otherwise specified, references in the
Agreement or any of the Appendices to a Section, subsection or clause refer to
such Section, subsection or clause as contained in the Agreement.  The words
“herein,” “hereof” and “hereunder” and other words of similar import refer to
the Agreement as a whole, including all Annexes, Exhibits and Schedules, as the
same may from time to time be amended, restated, modified or supplemented, and
not to any particular section, subsection or clause contained in the Agreement
or any such Annex, Exhibit or Schedule.
 
Wherever from the context it appears appropriate, each term stated in either the
singular or plural shall include the singular and the plural, and pronouns
stated in the masculine, feminine or neuter gender shall include the masculine,
feminine and neuter genders.  The words “including”, “includes” and “include”
shall be deemed to be followed by the words “without limitation”; the word “or”
is not exclusive; references to Persons include their respective successors and
assigns (to the extent and only to the extent permitted by the Loan Documents)
or, in the case of governmental Persons, Persons succeeding to the relevant
functions of such Persons; and all references to statutes and related
regulations shall include any amendments of the same and any successor statutes
and regulations.  Whenever any provision in any Loan Document refers to the
knowledge (or an analogous phrase) of any Credit Party, such words are intended
to signify that such Credit Party has actual knowledge or awareness of a
particular fact or circumstance or that such Credit Party, if it had exercised
reasonable diligence, would have known or been aware of such fact or
circumstance.
 
 
A-29

--------------------------------------------------------------------------------

 

ANNEX B (Section 1.2)
to
CREDIT AGREEMENT
 
LETTERS OF CREDIT
 
(a)           Issuance. Subject to the terms and conditions of the Agreement,
Agent and Revolving Lenders agree to incur, from time to time prior to the
Commitment Termination Date, upon the request of Borrower and for Borrower's
account, Letter of Credit Obligations by causing Letters of Credit to be issued
by GE Capital or a Subsidiary thereof or a bank or other legally authorized
Person selected by or acceptable to Agent in its sole discretion (each, an “L/C
Issuer”) for Borrower's account and guaranteed by Agent; provided, that if the
L/C Issuer is a Revolving Lender, then such Letters of Credit shall not be
guaranteed by Agent but rather each Revolving Lender shall, subject to the terms
and conditions hereinafter set forth, purchase (or be deemed to have purchased)
risk participations in all such Letters of Credit issued with the written
consent of Agent, as more fully described in paragraph (b)(ii) below. The
aggregate amount of all such Letter of Credit Obligations shall not at any time
exceed the lesser of (i) One Million Dollars and No/100 ($1,000,000) (the “L/C
Sublimit”), and (ii) the Maximum Amount less the aggregate outstanding principal
balance of the Revolving Credit Advances.  No such Letter of Credit shall have
an expiry date that is more than one year following the date of issuance
thereof, unless otherwise determined by Agent in its sole discretion (including
with respect to customary evergreen provisions), and neither Agent nor Revolving
Lenders shall be under any obligation to incur Letter of Credit Obligations in
respect of, or purchase risk participations in, any Letter of Credit having an
expiry date that is later than the Commitment Termination Date.
 
(b)(i)  Advances Automatic; Participations.  In the event that Agent or any
Revolving Lender shall make any payment on or pursuant to any Letter of Credit
Obligation, such payment shall then be deemed automatically to constitute a
Revolving Credit Advance under Section 1.1(a) of the Agreement regardless of
whether a Default or Event of Default has occurred and is continuing and
notwithstanding Borrower's failure to satisfy the conditions precedent set forth
in Section 2, and each Revolving Lender shall be obligated to pay its Pro Rata
Share thereof in accordance with the Agreement.  The failure of any Revolving
Lender to make available to Agent for Agent's own account its Pro Rata Share of
any such Revolving Credit Advance or payment by Agent under or in respect of a
Letter of Credit shall not relieve any other Revolving Lender of its obligation
hereunder to make available to Agent its Pro Rata Share thereof, but no
Revolving Lender shall be responsible for the failure of any other Revolving
Lender to make available such other Revolving Lender's Pro Rata Share of any
such payment.
 
(ii)           If it shall be illegal or unlawful for Borrower to incur
Revolving Credit Advances as contemplated by paragraph (b)(i) above because of
an Event of Default described in Sections 8.1(g) or (h) or otherwise or if it
shall be illegal or unlawful for any Revolving Lender to be deemed to have
assumed a ratable share of the reimbursement obligations owed to an L/C Issuer,
or if the L/C Issuer is a Revolving Lender, then (A) immediately and without
further action whatsoever, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation equal to such Revolving
Lender's Pro Rata Share (based on the Revolving Loan Commitments) of the Letter
of Credit Obligations in respect of all
 
 
B-1

--------------------------------------------------------------------------------

 
 
Letters of Credit then outstanding and (B) thereafter, immediately upon issuance
of any Letter of Credit, each Revolving Lender shall be deemed to have
irrevocably and unconditionally purchased from Agent (or such L/C Issuer, as the
case may be) an undivided interest and participation in such Revolving Lender's
Pro Rata Share (based on the Revolving Loan Commitments) of the Letter of Credit
Obligations with respect to such Letter of Credit on the date of such
issuance.  Each Revolving Lender shall fund its participation in all payments or
disbursements made under the Letters of Credit in the same manner as provided in
the Agreement with respect to Revolving Credit Advances.
 
(c)           Cash Collateral.  (i) If Borrower is required to provide cash
collateral for any Letter of Credit Obligations pursuant to the Agreement,
including Section 8.2 of the Agreement, prior to the Commitment Termination
Date, Borrower will pay to Agent for the ratable benefit of itself and Revolving
Lenders cash or cash equivalents acceptable to Agent (“Cash Equivalents”) in an
amount equal to 105% of the maximum amount then available to be drawn under each
applicable Letter of Credit outstanding.  Such funds or Cash Equivalents shall
be held by Agent in a cash collateral account (the “Cash Collateral Account”)
maintained at a bank or financial institution acceptable to Agent.  The Cash
Collateral Account shall be in the name of Borrower and shall be pledged to, and
subject to the control of, Agent, for the benefit of Agent and Lenders, in a
manner satisfactory to Agent.  Borrower hereby pledges and grants to Agent, on
behalf of itself and Lenders, a security interest in all such funds and Cash
Equivalents held in the Cash Collateral Account from time to time and all
proceeds thereof, as security for the payment of all amounts due in respect of
the Letter of Credit Obligations and other Obligations, whether or not then
due.  The Agreement, including this Annex B, shall constitute a security
agreement under applicable law.
 
(ii)           If any Letter of Credit Obligations, whether or not then due and
payable, shall for any reason be outstanding on the Commitment Termination Date,
Borrower shall either (A) provide cash collateral therefor in the manner
described above, or (B) cause all such Letters of Credit and guaranties thereof,
if any, to be canceled and returned, or (C) deliver a stand-by letter (or
letters) of credit in guarantee of such Letter of Credit Obligations, which
stand-by letter (or letters) of credit shall be of like tenor and duration (plus
thirty (30) additional days) as, and in an amount equal to 105% of the aggregate
maximum amount then available to be drawn under, the Letters of Credit to which
such outstanding Letter of Credit Obligations relate and shall be issued by a
Person, and shall be subject to such terms and conditions, as are satisfactory
to Agent in its sole discretion.
 
(iii)           From time to time after funds are deposited in the Cash
Collateral Account by Borrower, whether before or after the Commitment
Termination Date, Agent may apply such funds or Cash Equivalents then held in
the Cash Collateral Account to the payment of any amounts, and in such order as
Agent may elect, as shall be or shall become due and payable by Borrower to
Agent and Lenders with respect to such Letter of Credit Obligations of Borrower
and, upon the satisfaction in full of all Letter of Credit Obligations of
Borrower, to any other Obligations then due and payable.
 
(iv)           Neither Borrower nor any Person claiming on behalf of or through
Borrower shall have any right to withdraw any of the funds or Cash Equivalents
held in the Cash Collateral Account, except that upon the termination of all
Letter of Credit Obligations and the
 
 
B-2

--------------------------------------------------------------------------------

 
 
payment of all amounts payable by Borrower to Agent and Lenders in respect
thereof, any funds remaining in the Cash Collateral Account shall be applied to
other Obligations then due and owing and upon payment in full of such
Obligations any remaining amount shall be paid to Borrower or as otherwise
required by law.  Interest earned on deposits in the Cash Collateral Account
shall be held as additional collateral.
 
(d)           Fees and Expenses.  Borrower agrees to pay to Agent for the
benefit of Revolving Lenders, as compensation to such Lenders for Letter of
Credit Obligations incurred hereunder, (i) all reasonable costs and expenses
incurred by Agent or any Lender on account of such Letter of Credit Obligations,
and (ii) for each month during which any Letter of Credit Obligation shall
remain outstanding, a fee (the “Letter of Credit Fee”) in an amount equal to the
Applicable LIBOR Margin from time to time in effect multiplied by the maximum
amount available from time to time to be drawn under the applicable Letter of
Credit.  Such fee shall be paid to Agent for the benefit of the Revolving
Lenders in arrears, on the last day of each quarter and on the Commitment
Termination Date.  In addition, Borrower shall pay to any L/C Issuer, on demand,
such customary fees (including all per annum fees), charges and expenses of such
L/C Issuer in respect of the issuance, negotiation, acceptance, amendment,
transfer and payment of such Letter of Credit or otherwise payable pursuant to
the application and related documentation under which such Letter of Credit is
issued.
 
(e)           Request for Incurrence of Letter of Credit Obligations.  Borrower
shall give Agent at least two (2) Business Days' prior written notice requesting
the incurrence of any Letter of Credit Obligation.  The notice shall be
accompanied by the form of the Letter of Credit (which shall be acceptable to
the L/C Issuer) and a completed Application for Standby Letter of Credit in the
form Exhibit B-1 attached hereto.  Notwithstanding anything contained herein to
the contrary, Letter of Credit applications by Borrower and approvals by Agent
and the L/C Issuer may be made and transmitted pursuant to electronic codes and
security measures mutually agreed upon and established by and among Borrower,
Agent and the L/C Issuer.
 
(f)           Obligation Absolute.  The obligation of Borrower to reimburse
Agent and Revolving Lenders for payments made with respect to any Letter of
Credit Obligation shall be absolute, unconditional and irrevocable, without
necessity of presentment, demand, protest or other formalities, and the
obligations of each Revolving Lender to make payments to Agent with respect to
Letters of Credit shall be unconditional and irrevocable.  Such obligations of
Borrower and Revolving Lenders shall be paid strictly in accordance with the
terms hereof under all circumstances including the following:
 
(i)           any lack of validity or enforceability of any Letter of Credit or
the Agreement or the other Loan Documents or any other agreement;
 
(ii)           the existence of any claim, setoff, defense or other right that
Borrower or any of its Affiliates or any Lender may at any time have against a
beneficiary or any transferee of any Letter of Credit (or any Persons or
entities for whom any such transferee may be acting), Agent, any Lender, or any
other Person, whether in connection with the Agreement, the Letter of Credit,
the transactions contemplated herein or therein or any unrelated transaction
(including any underlying transaction between Borrower or any of its Affiliates
and the beneficiary for which the Letter of Credit was procured);
 
 
B-3

--------------------------------------------------------------------------------

 
 
(iii)           any draft, demand, certificate or any other document presented
under any Letter of Credit proving to be forged, fraudulent, invalid or
insufficient in any respect or any statement therein being untrue or inaccurate
in any respect;
 
(iv)           payment by Agent (except as otherwise expressly provided in
paragraph (g)(ii)(C) below) or any L/C Issuer under any Letter of Credit or
guaranty thereof against presentation of a demand, draft or certificate or other
document that does not comply with the terms of such Letter of Credit or such
guaranty;
 
(v)           any other circumstance or event whatsoever, that is similar to any
of the foregoing; or
 
(vi)           the fact that a Default or an Event of Default has occurred and
is continuing.
 
(g)           Indemnification; Nature of Lenders' Duties.
 
(i)           In addition to amounts payable as elsewhere provided in the
Agreement, Borrower hereby agrees to pay and to protect, indemnify, and save
harmless Agent and each Lender from and against any and all claims, demands,
liabilities, damages, losses, costs, charges and expenses (including reasonable
attorneys' fees and allocated costs of internal counsel) that Agent or any
Lender may incur or be subject to as a consequence, direct or indirect, of (A)
the issuance of any Letter of Credit or guaranty thereof, or (B) the failure of
Agent or any Lender seeking indemnification or of any L/C Issuer to honor a
demand for payment under any Letter of Credit or guaranty thereof as a result of
any act or omission, whether rightful or wrongful, of any present or future de
jure or de facto government or Governmental Authority, in each case other than
to the extent as a result of the gross negligence or willful misconduct of Agent
or such Lender as finally determined by a court of competent jurisdiction.
 
(ii)           As between Agent and any Lender and Borrower, Borrower assumes
all risks of the acts and omissions of, or misuse of any Letter of Credit by
beneficiaries of any Letter of Credit.  In furtherance and not in limitation of
the foregoing, to the fullest extent permitted by law neither Agent nor any
Lender shall be responsible for:  (A) the form, validity, sufficiency, accuracy,
genuineness or legal effect of any document issued by any party in connection
with the application for and issuance of any Letter of Credit, even if it should
in fact prove to be in any or all respects invalid, insufficient, inaccurate,
fraudulent or forged; (B) the validity or sufficiency of any instrument
transferring or assigning or purporting to transfer or assign any Letter of
Credit or the rights or benefits thereunder or proceeds thereof, in whole or in
part, that may prove to be invalid or ineffective for any reason; (C) failure of
the beneficiary of any Letter of Credit to comply fully with conditions required
in order to demand payment under such Letter of Credit; provided, that in the
case of any payment by Agent under any Letter of Credit or guaranty thereof,
Agent shall be liable to the extent such payment was made solely as a result of
its gross negligence or willful misconduct as finally determined by a court of
competent jurisdiction in determining that the demand for payment under such
Letter of Credit or guaranty thereof complies on its face with any applicable
requirements for a demand for payment under such Letter of Credit or guaranty
thereof; (D) errors, omissions, interruptions or delays in transmission or
delivery of any messages, by mail, cable, telegraph, telex or otherwise, whether
or not they
 
 
B-4

--------------------------------------------------------------------------------

 
 
may be in cipher; (E) errors in interpretation of technical terms; (F) any loss
or delay in the transmission or otherwise of any document required in order to
make a payment under any Letter of Credit or guaranty thereof or of the proceeds
thereof; (G) the credit of the proceeds of any drawing under any Letter of
Credit or guaranty thereof; and (H) any consequences arising from causes beyond
the control of Agent or any Lender. None of the above shall affect, impair, or
prevent the vesting of any of Agent's or any Lender's rights or powers hereunder
or under the Agreement.
 
(iii)           Nothing contained herein shall be deemed to limit or to expand
any waivers, covenants or indemnities made by Borrower in favor of any L/C
Issuer in any letter of credit application, reimbursement agreement or similar
document, instrument or agreement between Borrower and such L/C Issuer,
including an Application and Agreement for Documentary Letter of Credit or a
Master Documentary Agreement and a Master Standby Agreement entered into with
Agent.
 
 
B-5

--------------------------------------------------------------------------------

 
 
ANNEX C (Section 1.8)
to
CREDIT AGREEMENT
 
CASH MANAGEMENT SYSTEM
 
Each Credit Party shall, and shall cause its Subsidiaries to, establish and
maintain the bank account arrangements described below:
 
(a)           On or before the Closing Date and until the Termination Date,
Borrower and each other Credit Party shall grant and maintain at all times a
perfected Lien in all of its bank accounts, other than its payroll, benefits,
trust, petty cash, or other local collection accounts (so long as the proceeds
in such local collection accounts are wire transferred at least weekly to a
Blocked Account over which Agent has a perfected Lien) or any other deposit
account, when taken together with all such other deposit accounts that are not
otherwise the subject of perfected Lien in favor of the Agent, where the
aggregate credit balances in all such other deposit accounts does not exceed
$250,000 at any one time outstanding (all such non-excluded accounts, the
“Blocked Accounts”; and, such excluded accounts, the “Excluded Accounts”), to
the Agent for the benefit of the Lenders.  All Blocked Accounts, and the banks
at which such Blocked Accounts are maintained (each, a “Relationship Bank”) as
of the Closing Date are set forth on Disclosure Schedule (3.19).  Borrower
shall, and shall cause each other Credit Party to, deposit or cause to be
deposited promptly, and in any event no later than the fifth Business Day after
the date of receipt thereof, all cash, checks, drafts or other similar items of
payment into one or more Blocked Accounts or Excluded Accounts.
 
(b)           On the Closing Date (or such later date as Agent shall consent to
in writing), all Relationship Banks shall have entered into tri-party blocked
account agreements with Agent, for the benefit of itself and Lenders, and
Borrower and the other Credit Parties, as applicable, in form and substance
reasonably acceptable to Agent, which shall become operative on the Closing
Date.  Each such blocked account agreement shall provide, among other things,
that (i) the Relationship Bank will honor the instructions of the Agent with
respect to all Blocked Accounts and the funds therein, and not the instructions
of the Credit Parties, except that until the Activation Notice described below
is delivered, Credit Parties shall have access to the funds in the Blocked
Accounts, and (ii) the Relationship Bank executing such agreement has no rights
of setoff or recoupment or any other claim against such account, as the case may
be, other than as expressly set forth in such agreement.  If an Event of Default
has occurred and is continuing (any of the foregoing being referred to herein as
an “Activation Event”), the Agent shall have the right to notify one or more
Relationship Banks that such Relationship Bank should no longer permit the
Credit Parties to have access to the funds in the Blocked Accounts (each such
notice, an “Activation Notice”), and such notice may authorize the Relationship
Banks to immediately forward all amounts received in the Blocked Account to an
account in the name of Agent or any Lender specified in the Activation Notice or
a subsequent notice from Agent.  From and after the date Agent has delivered an
Activation Notice to any bank with respect to any Blocked Account(s), Borrower
shall not, and shall not cause or permit any other Credit Party to,
 
 
C-1

--------------------------------------------------------------------------------

 
 
accumulate or maintain cash in any payroll accounts or other accounts in which
the Agent does not have a perfected Lien as of any date of determination, other
than amounts maintained in the Excluded Accounts.
 
(d)           So long as no Event of Default has occurred and is continuing,
Borrower may amend Disclosure Schedule (3.19) to add or replace a Relationship
Bank or Blocked Account; provided, that (i) Agent shall have consented in
writing in advance to the opening of such account with the relevant bank and
(ii) prior to the time of the opening of such account, Borrower or its
Subsidiaries, as applicable, and such bank shall have executed and delivered to
Agent a tri-party blocked account agreement, in form and substance reasonably
satisfactory to Agent.
 
(e)           The Blocked Accounts shall be cash collateral accounts, with all
cash, checks and other similar items of payment in such accounts securing
payment of the Loans and all other Obligations, and in which Borrower and each
Subsidiary thereof shall have granted a Lien to Agent, on behalf of itself and
Lenders, pursuant to the Security Agreement.
 
(f)           All amounts deposited in the Collection Account shall be deemed
received by Agent in accordance with Section 1.10 and shall be applied (and
allocated) by Agent in accordance with Section 1.11.  In no event shall any
amount be so applied unless and until such amount shall have been credited in
immediately available funds to the Collection Account.
 
(g)           Borrower shall and shall cause its Subsidiaries, officers,
employees, agents, directors or other Persons acting for or in concert with
Borrower (each a “Related Person”) to (i) hold in trust for Agent, for the
benefit of itself and Lenders, all checks, cash and other items of payment
received by Borrower or any such Related Person in any case that constitute
Collateral, and (ii) within five (5) Business Days after receipt by Borrower or
any such Related Person of any checks, cash or other items of payment, deposit
the same into a Blocked Account.  Borrower on behalf of itself and each Related
Person acknowledges and agrees that all cash, checks or other items of payment
constituting proceeds of Collateral are part of the Collateral.  All proceeds of
the sale or other disposition of any Collateral shall be deposited directly into
Blocked Accounts.
 
 
C-2

--------------------------------------------------------------------------------

 


ANNEX D (Section 2.1(a))
to
CREDIT AGREEMENT
 
CLOSING CHECKLIST
 
In addition to, and not in limitation of, the conditions described in Section
2.1 of the Agreement, pursuant to Section 2.1(a), the following items must be
received by Agent in form and substance satisfactory to Agent on or prior to the
Closing Date (each capitalized term used but not otherwise defined herein shall
have the meaning ascribed thereto in Annex A to the Agreement):
 
A.           Appendices.  All Appendices to the Agreement, in form and substance
satisfactory to Agent.
 
B.           Revolving Notes and Term Notes.  Duly executed originals of the
Revolving Notes and Term Notes for each applicable Lender, dated the Closing
Date.
 
C.           Security Agreement.  Duly executed originals of the Security
Agreement, dated the Closing Date, and all instruments, documents and agreements
executed pursuant thereto, including without limitation, a power of attorney
executed by each Credit Party.
 
D.           Security Interests and Code Filings.  (a) Evidence satisfactory to
Agent that Agent (for the benefit of itself and Lenders) has a valid and
perfected first priority security interest in the Collateral, including (i) such
documents duly executed by each Credit Party (including financing statements
under the Code and other applicable documents under the laws of any jurisdiction
with respect to the perfection of Liens) as Agent may request in order to
perfect its security interests in the Collateral, (ii) copies of Code search
reports listing all effective financing statements that name any Credit Party as
debtor, together with copies of such financing statements (and those relating to
the Prior Lender Obligations which shall be terminated on the Closing Date) and
Permitted Encumbrances and (iii) a perfection certificate, duly executed on
behalf of each Person who is a Credit Party.
 
(b)           Evidence reasonably satisfactory to Agent, including copies, of
all UCC-1 and other financing statements filed in favor of Borrower or any other
Credit Party with respect to each location, if any, at which Inventory may be
consigned.
 
(c)           Control Letters from (i) all issuers of uncertificated securities
and financial assets held by Borrower, (ii) all securities intermediaries with
respect to all securities accounts and securities entitlements of Borrower, and
(iii) all futures commission agents and clearing houses with respect to all
commodities contracts and commodities accounts held by Borrower.
 
F.           Intellectual Property Security Agreements.  Duly executed originals
of Trademark Security Agreements, Copyright Security Agreements and Patent
Security
 
 
D-1

--------------------------------------------------------------------------------

 
 
Agreements, each dated the Closing Date and signed by each Credit Party which
owns Trademarks, Copyrights and/or Patents, as applicable, all in form and
substance reasonably satisfactory to Agent, together with all instruments,
documents and agreements executed pursuant thereto.
 
H.           Holdings Guaranty.  Duly executed originals of the Holdings
Guaranty, dated as of the Closing Date, and all documents, instruments and
agreements executed pursuant thereto.
 
I.           Subsidiary Guaranties.  Guaranties executed by and each direct and
indirect Subsidiary of Borrower in favor of Agent, for the benefit of Lenders.
 
J.           Initial Notice of Revolving Credit Advance.  Duly executed
originals of a Notice of Revolving Credit Advance, dated the Closing Date, with
respect to the initial Revolving Credit Advance to be requested by Borrower on
the Closing Date.
 
K.           Letter of Direction.  Duly executed originals of a letter of
direction from Borrower addressed to Agent, on behalf of itself and Lenders,
with respect to the disbursement on the Closing Date of the proceeds of the Term
Loan B and the initial Revolving Credit Advance.
 
L.           Cash Management System; Control Account Agreements.  Evidence
satisfactory to Agent that, as of the Closing Date, Cash Management Systems
complying with Annex C to the Agreement have been established and are currently
being maintained in the manner set forth in such Annex C, together with copies
of duly executed tri-party control account agreements, reasonably satisfactory
to Agent, with the banks as required by Annex C.
 
M.           Charter and Good Standing.  For each Credit Party, such Person's
(a) charter and all amendments thereto, (b) good standing certificates
(including verification of tax status) in its state of incorporation or
organization and (c) good standing certificates (including verification of tax
status) and certificates of qualification to conduct business in each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, each dated a recent date prior to the
Closing Date and certified by the applicable Secretary of State or other
authorized Governmental Authority.
 
N.           Bylaws and Resolutions.  For each Credit Party, (a) such Person's
bylaws, partnership agreement or operating agreement, as the case may be,
together with all amendments thereto and (b) resolutions of such Person's Board
of Directors, approving and authorizing the execution, delivery and performance
of the Loan Documents to which such Person is a party and the transactions to be
consummated in connection therewith, each certified as of the Closing Date by
such Person's corporate secretary or an assistant secretary as being in full
force and effect without any modification or amendment.
 
O.           Incumbency Certificates.  For each Credit Party, signature and
incumbency certificates of the officers of each such Person executing any of the
Loan Documents, certified as of the Closing Date by such Person's corporate
secretary or an assistant secretary as being true, accurate, correct and
complete.
 
 
D-2

--------------------------------------------------------------------------------

 
 
P.           Opinions of Counsel.  Duly executed originals of opinions of (i)
Gibson, Dunn & Crutcher LLP, counsel for the Credit Parties, (ii) Kummer
Kaempfer Bonner Renshaw & Ferrario, special Nevada counsel for the Credit
Parties, (iii) Starn, O’Toole, Marcus & Fisher, special Hawaiian counsel for the
Credit Parties, and (iv) Gibson, Dunn & Crutcher LLP, special Texas counsel to
the Credit Parties, each in form and substance reasonably satisfactory to Agent
and its counsel, dated the Closing Date, which opinions shall include an express
statement to the effect that Agent and Lenders are authorized to rely on such
opinion.
 
Q.           Payoff Letter; Termination Statements.  Copies of a duly executed
release documentation, in form and substance reasonably satisfactory to Agent,
evidencing that the assets to be acquired upon the consummation of the
Acquisition have been acquired free and clear of all Liens.
 
R.           Insurance.  Satisfactory evidence that the insurance policies
required by Section 5.4  are in full force and effect, together with appropriate
evidence showing loss payable and/or additional insured clauses or endorsements,
as reasonably requested by Agent, in favor of Agent, on behalf of Lenders.
 
S.           Pledge Agreements.  Duly executed originals of each of the Pledge
Agreements accompanied by (as applicable) (a) share certificates representing
all of the outstanding Stock being pledged pursuant to such Pledge Agreement and
stock powers for such share certificates executed in blank and (b) the original
Intercompany Notes and other instruments evidencing Indebtedness being pledged
pursuant to such Pledge Agreement, duly endorsed in blank.
 
T.           Accountants' Letter.  A letter from the Credit Parties to their
independent auditors authorizing the independent certified public accountants of
the Credit Parties to communicate with Agent and Lenders in accordance with
Section 4.2.
 
U.           Appointment of Agent for Service.  An appointment of CT Corporation
as each Credit Party's agent for service of process.
 
V.           Fee Letter.  Duly executed originals of the GE Capital Fee Letter.
 
W.           Officer's Certificate.  Agent shall have received duly executed
originals of a certificate of the Chief Executive Officer and Chief Financial
Officer of Borrower, dated the Closing Date, stating that, since June 30, 2007
(a) no event or condition has occurred or is existing which could reasonably be
expected to have a Material Adverse Effect; (b) there has been no material
adverse change in the industry in which Borrower operates; (c) no Litigation has
been commenced which, if successful, would have a Material Adverse Effect or
could challenge any of the transactions contemplated by the Agreement and the
other Loan Documents; (d) there have been no Restricted Payments made by any
Credit Party; and (e) before and after giving effect to the transactions
contemplated by the Credit Agreement, each of the Borrower individually, and the
Credit Parties taken as a whole, will be Solvent, and (f) there has been no
material increase in liabilities, liquidated or contingent, and no material
decrease in assets of Borrower or any of its Subsidiaries.
 
 
D-3

--------------------------------------------------------------------------------

 
 
X.           Waivers.  Agent, on behalf of Lenders, shall have received landlord
waivers and consents (including consents to leasehold mortgages), bailee letters
and mortgagee agreements in form and substance satisfactory to Agent, in each
case as required pursuant to Section 5.9.
 
Y.           Mortgages.  Mortgages covering all of the Real Estate (the
“Mortgaged Properties”) together with: (a) title insurance policies, landlord
estoppel letters, if applicable, and certificates of occupancy, in each case
reasonably satisfactory in form and substance to Agent, in its sole discretion;
(b) evidence that counterparts of the Mortgages have been recorded in all places
to the extent necessary or desirable, in the judgment of Agent, to create a
valid and enforceable first priority lien (subject to Permitted Encumbrances) on
each Mortgaged Property in favor of Agent for the benefit of itself and Lenders
(or in favor of such other trustee as may be required or desired under local
law); and (c) an opinion of counsel in each state in which any Mortgaged
Property is located in form and substance and from counsel reasonably
satisfactory to Agent.
 
Z.            Reading Management Agreement.  Agent and Lenders shall have
received a true and complete copy of the Reading Management Agreement.
 
AA.           Reading Guaranty. Duly executed originals of the Reading Guaranty,
dated as of the Closing Date, and all documents, instruments and agreements
executed pursuant thereto.
 
BB.  Audited Financials; Financial Condition.  Agent shall have received the
Financial Statements, Projections and other materials set forth in Section 3.4,
certified by a Responsible Financial Officer, in each case in form and substance
satisfactory to Agent, and Agent shall be satisfied, in its sole discretion,
with all of the foregoing.  Agent shall have further received a certificate of a
Responsible Financial Officer of Borrower, based on such Pro Forma and
Projections, to the effect that (a) Borrower will be Solvent upon the
consummation of the transactions contemplated herein; (b) the Pro Forma fairly
presents the financial condition of Borrower as of the date thereof after giving
effect to the transactions contemplated by the Loan Documents; (c) the
Projections are based upon estimates and assumptions stated therein, all of
which Borrower believes to be reasonable and fair in light of current conditions
and current facts known to Borrower and, as of the Closing Date, reflect
Borrower's good faith and reasonable estimates of its future financial
performance and of the other information projected therein for the period set
forth therein; and (s) containing such other statements with respect to the
solvency of Borrower and matters related thereto as Agent shall request.
 
CC.           Assignment of Representations, Warranties, Covenants, Indemnities
and Rights. Agent shall have received a duly executed copy of an Assignment of
Representations, Warranties, Covenants, Indemnities and Rights in respect of
Borrower's and Reading’s rights under the Acquisition Agreement, which
assignment shall be expressly permitted under the Acquisition Agreement or shall
have been consented to by the Sellers and other parties to the Acquisition
Agreement in writing.
 
DD.           Master Standby Agreement.  A Master Agreement for Standby Letters
of Credit between Borrower and GE Capital.
 
 
D-4

--------------------------------------------------------------------------------

 
 
EE.           Kahala Management Agreement.  Agent and Lenders shall have
received a true and complete copy of the Kahala Management Agreement.
 
FF.           Material Contracts.  Agent and Lenders shall have received a true
and complete copy of each Material Contract.
 
GG.           Collateral Assignments.  Agent and Lenders shall have received
duly executed Collateral Assignments for each of the Kahala Management Agreement
and the Reading Management Agreement.
 
HH.           Other Documents.  Such other certificates, documents and
agreements respecting any Credit Party as Agent may reasonably request.
 
 
D-5

--------------------------------------------------------------------------------

 

ANNEX E (Section 4.1(a))
to
CREDIT AGREEMENT
 
FINANCIAL STATEMENTS AND PROJECTIONS -- REPORTING
 
Borrower shall deliver or cause to be delivered to Agent, and upon the request
of Agent, to each Lender, the following:
 
(a)           Monthly Financials.  To Agent and each Lender, if requested by
Agent, within thirty (30) days after the end of each Fiscal Month (other than a
Fiscal Month that is also the end of a Fiscal Quarter), financial information
regarding Borrower and its Subsidiaries, certified by a Responsible Financial
Officer of Borrower, consisting of consolidated and, if applicable and if
requested by Agent, consolidating (i) unaudited balance sheets as of the close
of such Fiscal Month and the related statements of income and a summary of
Capital Expenditures in each case for that portion of the Fiscal Year ending as
of the close of such Fiscal Month; (ii) unaudited statements of income and cash
flows for such Fiscal Month for each site, setting forth in comparative form the
figures for the corresponding period in the prior year and the figures contained
in the operating plan (as defined in Annex E, subsection (c)) for such Fiscal
Year, all prepared in accordance with GAAP (subject to normal year-end
adjustments); and (iii) a summary of the outstanding balance of all Intercompany
Notes as of the last day of that Fiscal Month.  Such financial information shall
be accompanied by the certification of a Responsible Financial Officer of
Borrower that (i) such financial information presents fairly in accordance with
GAAP (subject to normal year-end adjustments) the financial position and results
of operations of Borrower and its Subsidiaries, on a consolidated and, if
applicable and if requested by Agent, consolidating basis, in each case as at
the end of such Fiscal Month and for that portion of the Fiscal Year then ended
and (ii) any other information presented is true, correct and complete in all
material respects and that there was no Default or Event of Default in existence
as of such time or, if a Default or Event of Default shall have occurred and be
continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.
 
(b)           Quarterly Financials.  To Agent and each Lender, if requested by
Agent, within forty-five (45) days after the end of each Fiscal Quarter,
consolidated and, if applicable and if requested by Agent, consolidating
financial information regarding Borrower and its Subsidiaries, certified by the
Chief Financial Officer of Borrower, including (i) unaudited balance sheets as
of the close of such Fiscal Quarter and the related statements of income and
cash flow for that portion of the Fiscal Year ending as of the close of such
Fiscal Quarter and (ii) unaudited statements of income and cash flows for such
Fiscal Quarter, in each case setting forth in comparative form the figures for
the corresponding period in the prior year and the figures contained in the
operating plan (as defined in Annex E, subsection (c)) for such Fiscal Year, all
prepared in accordance with GAAP (subject to normal year-end adjustments).  Such
financial information shall be accompanied by (A) a statement in reasonable
detail (each, a “Compliance Certificate”) showing the calculations used in
determining compliance with each of the Financial Covenants that is tested on a
quarterly basis and the Loan to Contributed Capital Ratio and (B) the
certification of the Chief Financial Officer of Borrower that (i) such financial
information presents fairly in accordance with GAAP (subject to normal year-end
adjustments) the financial position, results of operations and statements of
cash flows of Borrower and its Subsidiaries, on a
 
 
E-1

--------------------------------------------------------------------------------

 
 
consolidated and, if applicable and if requested by Agent, consolidating basis,
as at the end of such Fiscal Quarter and for that portion of the Fiscal Year
then ended, (ii) any other information presented is true, correct and complete
in all material respects and that there was no Default or Event of Default in
existence as of such time or, if a Default or Event of Default has occurred and
is continuing, describing the nature thereof and all efforts undertaken to cure
such Default or Event of Default.  In addition, Borrower shall deliver to Agent
and Lenders, within forty-five (45) days after the end of each Fiscal Quarter, a
management discussion and analysis that includes a comparison to budget for that
Fiscal Quarter and a comparison of performance for that Fiscal Quarter to the
corresponding period in the prior year.
 
(c)           Operating Plan.  To Agent and each Lender, if requested by Agent,
as soon as available, but not later than forty-five (45) days after the end of
each Fiscal Year, an annual operating plan for Borrower, approved by the Board
of Directors of Borrower, for the following Fiscal Year, which (i) includes a
statement of all of the material assumptions on which such plan is based, (ii)
includes monthly balance sheets and a monthly budget for the following year and
(iii) integrates sales, gross profits, operating expenses, operating profit,
cash flow projections and Borrowing Availability projections, all prepared on a
theater by theater basis and on the same basis and in similar detail as that on
which operating results are reported (and in the case of cash flow projections,
representing management's good faith estimates of future financial performance
based on historical performance), and including plans for personnel, Capital
Expenditures and facilities.
 
(d)           Annual Audited Financials. To Agent and each Lender, if requested
by Agent, within ninety (90) days after the end of each Fiscal Year, audited
Financial Statements for Borrower and its Subsidiaries on a consolidated and, if
applicable and if requested by Agent, (unaudited) consolidating basis,
consisting of balance sheets and statements of income and retained earnings and
cash flows, setting forth in comparative form in each case the figures for the
previous Fiscal Year, which Financial Statements shall be prepared in accordance
with GAAP and certified without qualification, by an independent certified
public accounting firm of national standing or otherwise acceptable to
Agent.  Such Financial Statements shall be accompanied by (i) a statement
prepared in reasonable detail showing the calculations used in determining
compliance with each of the Financial Covenants, (ii) a report from such
accounting firm to the effect that, in connection with their audit examination,
nothing has come to their attention to cause them to believe that a Default or
Event of Default has occurred with respect to the Financial Covenants (or
specifying those Defaults and Events of Default that they became aware of), it
being understood that such audit examination extended only to accounting matters
and that no special investigation was made with respect to the existence of
Defaults or Events of Default, (iii) the annual letters to such accountants in
connection with their audit examination detailing contingent liabilities and
material litigation matters, and (iv) the certification of the Chief Executive
Officer or Chief Financial Officer of Borrower that all such Financial
Statements present fairly in accordance with GAAP the financial position,
results of operations and statements of cash flows of Borrower and its
Subsidiaries on a consolidated and, if applicable and if requested by Agent,
consolidating basis, as at the end of such Fiscal Year and for the period then
ended, and that there was no Default or Event of Default in existence as of such
time or, if a Default or Event of Default has occurred and is continuing,
describing the nature thereof and all efforts undertaken to cure such Default or
Event of Default.
 
 
E-2

--------------------------------------------------------------------------------

 
 
(e)           Management Letters.  To Agent and each Lender, if requested by
Agent,  within five (5) Business Days after receipt thereof by any Credit Party,
copies of all management letters, exception reports or similar letters or
reports received by such Credit Party from its independent certified public
accountants.
 
(f)           Default Notices.  To Agent and each Lender, if requested by Agent,
as soon as practicable, and in any event within five (5) Business Days after an
executive officer of Borrower has actual knowledge of the existence of any
Default, Event of Default or other event that has had a Material Adverse Effect,
telephonic or telecopied notice specifying the nature of such Default or Event
of Default or other event, including the anticipated effect thereof, which
notice, if given telephonically, shall be promptly confirmed in writing on the
next Business Day.
 
(g)           SEC Filings and Press Releases.  To Agent and each Lender, if
requested by Agent, promptly upon their becoming available, copies of:  (i) all
Financial Statements, reports, notices and proxy statements made publicly
available by any Credit Party to its security holders; (ii) all regular and
periodic reports and all registration statements and prospectuses, if any, filed
by any Credit Party with any securities exchange or with the Securities and
Exchange Commission or any governmental or private regulatory authority; and
(iii) all press releases and other statements made available by any Credit Party
to the public concerning material changes or developments in the business of any
such Person.
 
(h)           Equity Notices.  To Agent, as soon as practicable, copies of all
material written notices given or received by any Credit Party with respect to
any Stock of such Person.
 
(i)           Supplemental Schedules.  To Agent, supplemental disclosures, if
any, required by Section 5.6.
 
(j)           Litigation.  To Agent in writing, promptly upon the Chief
Financial Officer, Chief Operating Officer or General Counsel of Borrower
learning thereof, notice of any Litigation commenced or threatened against any
Credit Party that (i) seeks damages in excess of $500,000 over the amount of any
applicable insurance coverage, (ii) seeks injunctive relief, (iii) is asserted
or instituted against any Plan, its fiduciaries or its assets or against any
Credit Party or ERISA Affiliate in connection with any Plan, (iv) alleges
criminal misconduct by any Credit Party, (v) alleges the violation of any law
regarding, or seeks remedies in connection with, any Environmental Liabilities
that, in any such case, would reasonably be expected to result in liability in
excess of $500,000 over any applicable insurance coverage; or (vi) involves any
product recall.
 
(k)           Insurance Notices.  To Agent, disclosure of losses or casualties
required by Section 5.4.
 
(l)           Lease Default Notices.  To Agent, (i) within two (2) Business Days
after receipt thereof, copies of any and all default or termination notices
received under or with respect to any Theatre Lease, (ii) monthly within three
(3) Business Days after payment thereof, evidence of payment of lease or rental
payments as to each Theatre Lease which a landlord or bailee waiver has not been
obtained, (iii) notice of termination of any Theatre Lease within 30
 
 
E-3

--------------------------------------------------------------------------------

 
 
days prior to the termination of such lease in accordance with its terms and
(iv) such other notices or documents as Agent may reasonably request.
 
(m)           Lease Amendments.  To Agent, within two (2) Business Days after
receipt thereof, copies of all material amendments to any Theatre Lease.
 
(n)           Hedging Agreements.  To Agent within two (2) Business Days after
entering into such agreement or amendment, copies of all interest rate,
commodity or currency hedging agreements or amendments thereto.
 
(o)           Commercial Tort Claims.  To Agent, promptly and in any event
within two (2) Business Days after the same is acquired by it, notice of any
commercial tort claim (as defined in the Code) in excess of $100,000 acquired by
it and unless otherwise consented to by Agent, a supplement to this Security
Agreement, granting to Agent a Lien in such commercial tort claim.
 
(p)           Good Standing Certificates.  Upon Agent’s request, after an Event
of Default has occurred and is continuing, a good standing certificate from the
jurisdiction of incorporation or organization of each Credit Party dated as of a
recent date, certifying that such Credit Party is in good standing or in
existence, as applicable.
 
(r)           Other Documents.  To Agent and Lenders, such other financial and
other information respecting any Credit Party's business or financial condition
as Agent or any Lender shall, from time to time, reasonably request.
 
 
E-4

--------------------------------------------------------------------------------

 

ANNEX F (Section 4.1(b))
to
CREDIT AGREEMENT
 
COLLATERAL REPORTS
 
Borrower shall deliver or cause to be delivered the following:
 
(a)           To Agent, at the time of delivery of each of the annual Financial
Statements delivered pursuant to Annex E, a list of any applications for the
registration of any Patent, Trademark or Copyright filed by any Credit Party
with the United States Patent and Trademark Office, the United States Copyright
Office or any similar office or agency in the prior Fiscal Quarter;
 
(b)           [Reserved];
 
(c)           Borrower, at its own expense, shall deliver to Agent such
appraisals  of its assets as Agent may request at any time after the occurrence
and during the continuance of a Default or an Event of Default, such appraisals
to be conducted by an appraiser, and in form and substance reasonably
satisfactory to Agent; and
 
(d)           Such other reports, statements and reconciliations with respect to
the Collateral or Obligations of any or all Credit Parties as Agent shall from
time to time request in its reasonable discretion.
 
 
 

--------------------------------------------------------------------------------

 

ANNEX G (Section 6.10)
to
CREDIT AGREEMENT
 
FINANCIAL COVENANTS
 
Borrower shall not breach or fail to comply with any of the following financial
covenants, each of which shall be calculated in accordance with GAAP
consistently applied:
 
(a)           Maximum Capital Expenditures.  Borrower and its Subsidiaries on a
consolidated basis shall not make Capital Expenditures during any Fiscal Year
that exceed $1,000,000 in the aggregate, provided, however, that (i) to the
extent that actual Capital Expenditures for any such Fiscal Year shall be less
than the maximum amount set forth above for such Fiscal Year, the unused amounts
from such prior Fiscal Year shall be available for Capital Expenditures in the
immediately succeeding Fiscal Year, and (ii) Borrower and its Subsidiaries on a
consolidated basis may make Capital Expenditures with respect to the Kapolei
facility for purposes of upgrading to stadium seating in an amount not to exceed
(x) $1,125,000 in the Fiscal Year ending December 31, 2008, (y) $1,500,000 the
Fiscal Year ending December 31, 2009 and (z) $375,000 the Fiscal Year ending
December 31, 2010.
 
 (b)           Minimum Fixed Charge Coverage Ratio.  Borrower and its
Subsidiaries shall have on a consolidated basis at the end of each Fiscal
Quarter, a Fixed Charge Coverage Ratio for the 12-month period then ended of not
less than 1.2:1.0.
 
Notwithstanding anything contained herein to the contrary, for purposes of
calculating the Fixed Charge Coverage Ratio, Fixed Charges (other than Capital
Expenditures) shall equal (i) for the first full Fiscal Quarter completed after
the Closing Date, that Fiscal Quarter’s Fixed Charges (other than Capital
Expenditures) times four (4), (ii) for the second Fiscal Quarter completed after
the Closing Date, the sum of the most recent two Fiscal Quarters’ Fixed Charges
(other than Capital Expenditures) times two (2) and (iii) for the third Fiscal
Quarter completed after the Closing Date, the sum of the most recent three
Fiscal Quarters’ Fixed Charges (other than Capital Expenditures) divided by
three (3) and the result multiplied by four (4).
 
(c)           Maximum Leverage Ratio.  Borrower and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, a Leverage Ratio as of the last day of such Fiscal Quarter and for the
12-month period then ended of not more than the following
 
Fiscal Quarter
Leverage Ratio
March 31, 2008, June 30, 2008
4.00:1.0
September 30, 2008, December 31, 2008, March 31, 2009 and June 30, 2009
3.75:1.0
September 30, 2009, December 31, 2009, March 31, 2010 and June 30, 2010
3.50:1.0
September 30, 2010 and each Fiscal Quarter thereafter
3.25:1.0



 


(e)  Minimum Interest Coverage Ratio.  Borrower and its Subsidiaries on a
consolidated basis shall have, at the end of each Fiscal Quarter set forth
below, an Interest Coverage Ratio as of the last day of such Fiscal Quarter and
for the 12-month period then ended of not less than:
 
Fiscal Quarter
Interest Coverage Ratio
March 31, 2008 and June 30, 2008,
2.00:1.0
September 30, 2008, December 31, 2008, March 31, 2009 and June 30, 2009
2.25:1.0
September 30, 2009, December 31, 2009, March 31, 2010 and June 30, 2010
2.50:1.0
September 30, 2010 and each Fiscal Quarter thereafter
3.0:1.0

 
Notwithstanding anything contained herein to the contrary, for purposes of
calculating the Interest Coverage Ratio, Interest Expense shall equal (i) for
the first full Fiscal Quarter completed after the Closing Date, that Fiscal
Quarter’s Interest Expense times four (4), (ii) for the second Fiscal Quarter
completed after the Closing Date, the sum of the most recent two Fiscal
Quarters’ Interest Expense times two (2) and (iii) for the third Fiscal Quarter
completed after the Closing Date, the sum of the most recent three Fiscal
Quarters’ Interest Expense divided by three (3) and the result multiplied by
four (4).
 
Unless otherwise specifically provided herein, any accounting term used in the
Agreement shall have the meaning customarily given such term in accordance with
GAAP, and all financial computations hereunder shall be computed in accordance
with GAAP consistently applied.  That certain items or computations are
explicitly modified by the phrase “in accordance with GAAP” shall in no way be
construed to limit the foregoing.  If any “Accounting Changes” (as defined
below) occur and such changes result in a change in the calculation of the
financial
 
 
G-1

--------------------------------------------------------------------------------

 
 
covenants, standards or terms used in the Agreement or any other Loan Document,
then Borrower, Agent and Lenders agree to enter into negotiations in order to
amend such provisions of the Agreement so as to equitably reflect such
Accounting Changes with the desired result that the criteria for evaluating
Borrower's and its Subsidiaries' financial condition shall be the same after
such Accounting Changes as if such Accounting Changes had not been made;
provided, however, that the agreement of Requisite Lenders to any required
amendments of such provisions shall be sufficient to bind all
Lenders.  “Accounting Changes” means (i) changes in accounting principles
required by the promulgation of any rule, regulation, pronouncement or opinion
by the Financial Accounting Standards Board of the American Institute of
Certified Public Accountants (or successor thereto or any agency with similar
functions), (ii) changes in accounting principles concurred in by Borrower's
certified public accountants; (iii) purchase accounting adjustments under A.P.B.
16 or 17 and EITF 88-16, and the application of the accounting principles set
forth in FASB 109, including the establishment of reserves pursuant thereto and
any subsequent reversal (in whole or in part) of such reserves; and (iv) the
reversal of any reserves established as a result of purchase accounting
adjustments.  If Agent, Borrower and Requisite Lenders agree upon the required
amendments, then after appropriate amendments have been executed and the
underlying Accounting Change with respect thereto has been implemented, any
reference to GAAP contained in the Agreement or in any other Loan Document
shall, only to the extent of such Accounting Change, refer to GAAP, consistently
applied after giving effect to the implementation of such Accounting Change.  If
Agent, Borrower and Requisite Lenders cannot agree upon the required amendments
within thirty (30) days following the date of implementation of any Accounting
Change, then all Financial Statements delivered and all calculations of
financial covenants and other standards and terms in accordance with the
Agreement and the other Loan Documents shall be prepared, delivered and made
without regard to the underlying Accounting Change.  For purposes of Section
8.1, a breach of a Financial Covenant contained in this Annex G shall be deemed
to have occurred as of any date of determination by Agent or as of the last day
of any specified measurement period, regardless of when the Financial Statements
reflecting such breach are delivered to Agent.
 
 
G-2

--------------------------------------------------------------------------------

 

ANNEX H (Section 1.1(d))
to
CREDIT AGREEMENT
 
LENDERS' WIRE TRANSFER INFORMATION
 
 
 

--------------------------------------------------------------------------------

 

ANNEX I (Section 11.10)
to
CREDIT AGREEMENT
 
NOTICE ADDRESSES
 
 
 
 

--------------------------------------------------------------------------------

 

ANNEX J (from Annex A - Commitments definition)
to
CREDIT AGREEMENT
 


Lender(s)
 
Revolving Loan Commitment
   
Term Loan B Commitment
 
General Electric Capital Corporation
 
  $ 1,636,363.64     $ 16,363,636.36  
Bank of Hawaii
 
  $ 1,227,272.73     $ 12,272,727.27  
Central Pacific Bank
 
  $ 1,227,272.73     $ 12,272,727.27  
American Savings Bank
 
  $ 909,090.90     $ 9,090,909.10  

 
 
 

--------------------------------------------------------------------------------

 